I must start with a regrettable announcement. You will have noticed that the attendance lists have not yet been posted at the entrance to the chamber. There are technical problems with the computer through which they are printed out, so, unfortunately, I have to ask you to register later - perhaps during the vote at noon today, for instance. There is no alternative, I am sorry to say.
(Heckling by Mr Ferber: "It' s all the Vice-President' s fault!" ) Mr Ferber, in such cases the blame is automatically assigned to the official - in this case Mr Rømer, who is here beside me!
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I would like to say that I was here yesterday. I arrived at Parliament at 6 p.m. yesterday but unfortunately did not sign the attendance register because I was busy.
Mr Sacrédeus, our services will find out how that is supposed to be handled.
Mr President, yesterday, on behalf of our group, I talked about capital punishment, and I also said that, in our view, there is a clash between Europe' s system of values and that which is currently being adhered to in America in this connection. I also stated that this is of major importance, especially in the light of Mr Bush' s visit to Europe this week. These two elements, the clash between the two value systems, and the position of President Bush and his visit to Europe this week, are not mentioned in the Minutes in this connection. I would like to see these included.
We have taken note of that too.
Mr President, I raised the matter of Question Time yesterday. The President, as you will see from the Minutes, replied that too few questions had been received for two Commissioners, whose names were therefore removed from the list of speakers for Question Time. I checked this out. Mr Kinnock received only one question, yet his name remains on the list. Mrs Schreyer took a question from me; she is not on the list, even though other Members, such as Mr Trakatellis, addressed questions to her. So something is very much amiss in this whole business. I should like you to look into this matter and provide me with some clear information tomorrow as to why Question Time was shortened.
That will be investigated, Mr Posselt.
(Parliament approved the Minutes)
Vote on requests for urgent procedure
, draftsman of the opinion of the Committee on Agriculture and Rural Development. (DE) Mr President, a majority of the Committee on Agriculture and Rural Development voted for urgent procedure yesterday evening. By adopting the report yesterday evening, we have paved the way for the vote to be taken this week, provided that the House approves the motion for urgent procedure.
(Parliament approved the request for urgent procedure)
Proposal for a Council decision [COM(2001)81 - C5-0138/2001 - 2001/0045(CNS)] on further exceptional financial assistance to Kosovo.
Mr President, the Commission and the Council have asked for urgent procedure. We need to respond without delay, so that the appropriate assistance can be provided quickly in Kosovo. The Committee voted on the report yesterday, and we can therefore commend this request for urgent procedure to the House.
(Parliament approved the request for urgent procedure)
Proposal for a Council decision [COM(2001)277 - C5-0231/2001 - 2001/0112 (CNS)] granting macro-financial assistance to the Federal Republic of Yugoslavia.
Mr President, we in the Committee on Foreign Affairs - in agreement, I believe, with the supporting committees, namely the Committee on Budgets and the Committee on Industry - wish to recommend rejection. We did not receive early notification. We have only had the texts since Friday. We are being asked to approve this aid for the first time, and it is not entirely clear which other parts of the budget some of this money is supposed to come from. For that reason, the matter requires due political consideration. At the same time, however, may I say that we shall make every effort to ensure that a decision can be taken at the plenary part-session in July, and we shall make the necessary preparations to that end. Accordingly, we recommend the rejection of this request.
(Parliament rejected the request for urgent procedure)
European Food Authority
The next item is the report (A5-0198/2001) by Mr Whitehead, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council Regulation [COM(2000)716 - C5-0655/2000 - 2000/0286(COD)] laying down the general principles and requirements of food law, establishing the European Food Authority and laying down procedures in matters of food safety.
Mr President, this is a moment of some importance for consumer protection in the European Union. The institutions of the Union have come together to set out the principles of food law in the shape of a new authority which can safeguard the food we eat and the way it is produced. You cannot have the one without the other.
To those who say we have gone too fast and that the Commission or the Council are urging us to move too quickly during this presidency, I would say simply that we are repairing the neglect of decades in which the very variety and self-sufficiency of our foodstuffs hid great disasters, from BSE, to dioxins, to some of the scourges of the present day.
It is the particular task of this Parliament to refine and specify the proposal from the Commission, that is, to remind citizens and stakeholders alike exactly what we are intending to do to safeguard all parts of the food chain, at whatever point we happen to be in it, from primary producers through to ultimate consumers. We all have a stake in the kind of food that is circulated in Europe, how it is produced, how it is prepared and ultimately how it is checked.
This authority is primarily concerned with food safety. That is why our committee strongly supported the change of title. We believe it is necessary because there must be clear but also limited and targeted ambitions for this authority. They must relate to what it is able to do in terms of its remit and also in terms of its budget, and not in terms of all of the other ambitions that might be piled upon it by those who wish it to do a variety of different things.
Everything has to be seen through this focus. I would say to some of my colleagues in the committee who moved a variety of amendments aimed at the further restyling of the title of this authority: the priorities are set out in the report as amended. If you want a proper reference to hygiene or to nutrition or to quality or to our affection for traditional foods, as some of the amendments have proposed, my answer would be: look in the report. They are all there in due measure. But they are not there in the title. They are not in themselves the primary function of this new authority.
I owe a great debt to my colleagues of all parties in the committee. The report was passed in the Committee on the Environment by 40 votes to 0 with 2 abstentions. The large number of amendments which we shall put forward today in blocked groups reflects the degree of consensus that we ourselves reached. Here I also owe a debt to the Commission for its help, to the Swedish Presidency, which has taken this through with a commendable sense of urgency, and most of all to my own parliamentary assistant, Michele Smyth who has laboured tirelessly on all of this.
I should like to raise some of the salient points about which there will still be argument and upon which a number of the amendments have been based. Should the new authority be appointed on the basis of ability and merit, through a full process of scrutiny, or should it be by the old road of quiet nomination? We go for merit every time. We go for openness. We go for transparency. The Member States will play a full role through the continuum of the advisory forum. They do not need to be in a position where, proportionally, they plant their flags around every seat at the new authority's table.
We do not think that the authority should be responsible for the rapid alert system. We think ultimate responsibility must rest with the Commission.
The authority should be financed entirely from the budget, on which this Parliament can share the decisions. The EUR 44 million envisaged is a fairly small sum, compared to other European agencies. It is only one third of the budget which the British Food Standards Agency had at its inception. There are amendments, including some from the Committee on Budgets, which I would support, suggesting that we take in hand the precise financing of this agency ourselves.
My final point is about the site of the new authority. There are those who would like it to be determined by codecision involving this Parliament. There are those who think it should be decided ultimately by the Council on a proposal by the Commission with the assent of this Parliament. My own view is that we should have a free vote on this, because it seems to me that those in the House who wish to take the codecision route have a right to vote for it. My own scepticism remains. I think we should take the traditional route, on this issue at least.
I commend this report to the House. This is an idea which has not so much found its time as found us at precisely the right moment. I hope the House will support it in the vote.
Mr President, Commissioner, the European Food Authority is of fundamental importance to the people in our Community. This is what we have been telling each other repeatedly for many months now - adding for emphasis that it is high time, after the many scandals of the past, to restore the confidence of the people of Europe in their daily bread, from whatever source it reaches their tables. Every day that goes by without this new authority taking up its duties in the service of food safety is a day wasted, a missed opportunity to protect public health in the European Union. This is why we must expedite our preparatory work. We must ensure that the Food Authority is operational at the start of next year.
The need for haste, however, must not impair the quality of the legislative groundwork. The European Food Authority requires stable legal foundations, so that it does not become the pawn of any special interests even before it begins its work. For this reason, ladies and gentlemen, I ask you to vote with the Committee on Legal Affairs and the Internal Market and leave the whole Regulation in the realm of the codecision procedure. The mechanism of restricting the European Parliament to a consultative role when it comes to deciding on the seat of the authority is a piece of shoddy workmanship. It also betrays the intention of prompting a bout of horse-trading between interested parties with widely differing motives, which can only be detrimental to our Food Authority.
Let us therefore put paid to the plans of Mr Prodi, the President of the Commission, who has already let it be known through the press that he wants Luxembourg to be given the Food Authority as compensation for the loss of other European bodies. Please vote for Amendment No 215, which seeks to guarantee a uniform legal basis and to preclude the pursuit of extraneous objectives.
Mr President, ladies and gentlemen, my group has tabled an amendment in plenary, in which we note that the establishment of this authority is not an anticipated expense. We also note that it cannot be funded without a revision of the Financial Perspective or a reduction of other appropriations under heading 3. The amendment has its origins in the Committee on Budgets. It is important for us to make the point that everything we do must be affordable.
Sadly, the Environment Committee has chosen not to embrace several of the amendments tabled by the Committee on Budgets. One of these was the time-honoured amendment that the Committee on Budgets keeps tabling for the inclusion of a recital emphasising the indispensability of transparency, scrutiny and compliance with budgetary procedure. Some agencies are still in a sorry state in this respect.
The Environment Committee has also decided that the authority should be financed from the general budget alone. There is a desire to keep the authority independent. This may be a noble aim, but it is unrealistic. The fact is that we have agencies such as those on medicinal products and standardisation which are financed by means of contributions, and nobody would suggest that they have been infiltrated.
The Committee on Budgets did, however, see a great deal of sense in the proposal that an examination be undertaken after three years to establish whether it would be possible and advisable to levy fees. This means, of course, that a decision to introduce fees was not taken. The proposal that contributions to staff pensions be entered on the receipts side of the Commission budget has also fallen by the wayside.
Another amendment that was not adopted is our proposed requirement that the Member State hosting the Food Authority should make a financial contribution or contribute some of the land for its headquarters. And the Authority is to present a draft budget each year.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to warmly congratulate the rapporteur, Mr Whitehead, on this report, which was far from straightforward, and Mr Bowis, who has done great work on the preliminary task of the report on the White Paper.
The report was not straightforward because, although the Commission' s proposal is a good starting document and is full of good intentions, in addition to the enormous number of amendments tabled in it, it takes the wrong approach and contains many ambiguities.
For example, Article 5 should clearly define the objectives of food legislation and limit them to the protection of public and consumer health and food safety throughout the food chain, without hindering the free movement of agri-food products within the Community, as well as ensuring the competitiveness of the European agri-food industry within international markets.
Other objectives, such as the protection of the environment and the protection and welfare of animals and plants, are all very laudable, Commissioner, but if they do not affect food safety, there is other legislation which deals with them or which can potentially deal with them. We have just voted, for example, under the urgent procedure, on the welfare of pigs, with the sole objective of increasing the legislative initiatives of the Swedish Presidency.
The Authority' s work should focus on risk assessment and scientific advice, which is no small task of course.
Commissioner, you have said on many occasions that the new rapid alert system is part of crisis management, and that it would be the responsibility of the Commission. However, in its proposal, the Commission proposes that the Authority should have this responsibility, in recital 35, in Article 21(2), in Article 22(h), in Article 34 and in Article 49.
With regard to risk assessment, it should be of a scientific and independent nature. This is the true task of the future Food Authority and I am pleased that Amendment No 123 gives priority to its scientific opinions.
As for the communication of risk, this should be done by experts, because a communication which is inappropriate for public opinion may create social alarm, as has already happened, and cause significant losses and economic disasters for agri-food sectors throughout the European Union.
Lastly, I hope that the future decision on the headquarters of the European Food Authority will be preceded by a serious debate between our institutions and that it will finally be reached by co-decision.
, draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy. (EL) Commissioner, Mr President, ladies and gentlemen, the debate on the Commission's proposed regulation gives us an opportunity to stress that, for the third time in the space of a few years, we are witnessing the very foundations of the internal market being undermined. Three times we have seen consumer confidence in food safety shattered, which is why this debate is absolutely topical and the decision to proceed immediately with the creation of a European Food Authority is absolutely the right decision.
It is not just that consumer confidence was lost when these three successive crises occurred; we also watched as consumers restructured their consumer habits, we watched as numerous companies which never imagined they would be excluded from the market folded and we watched as several thousand people who were in no way to blame lost their jobs. So it is not just a question of the financial damage sustained by budgets which have to cope with destroying products and animals; there is also a social cost and we must take very fast, very serious action here.
I should like to take this opportunity to say that it is imperative that we take account in food legislation of the special nature of traditional products, which are typical of certain areas and places in Europe and which form part of our culture. Finally, the role of small and medium-sized enterprises in this area must be clearly and officially recognised, given that it is these enterprises that produce the high quality goods and create the jobs.
Mr President, Commissioner Byrne, from the point of view of the agriculture sector, the food safety legislation under discussion is an incredibly important issue. It has a major impact on the working conditions of businesses and thus forms the basis of the entire agricultural sector. On behalf of our committee I warmly thank Mr Whitehead for heading the preparation process so well that we other draftsmen were able to take part in the process. I would especially like to thank him for taking into account the amendments of the Committee on Agriculture and Rural Development. I would say he has expertly covered everything and even improved the wording of some of the amendments. He has done a great job.
However, I would still like to focus attention on one particular point. The report proposes twelve representatives for the board of the new Food Authority, two of whom would be representatives of the food industry. As directed by the committee, I would like to propose a minor correction to this, namely that one of these representatives should come from the ranks of primary producers. This is addressed by Amendment No 208.
Without going any further into the numerous, perhaps slightly technical, details proposed by our committee, I would like to thank Mr Whitehead. I also hope that this legislative proposal is quickly adopted and implemented. One part of this is starting the work of the Food Authority. We can delay this no longer. The Gothenburg Summit must reach a quick decision on starting up this authority as otherwise the citizens' faith in it will be undermined.
Mr President, on behalf of the Committee on Fisheries I welcome the proposal wholeheartedly. Whilst doing so I stress that it is imperative that the specific characteristics of the fisheries and the aquaculture sectors are taken into account. These sectors present quite different questions from the general food industry categories and the challenges raised by recent problems in fisheries, including infectious salmon anaemia, amnesic shellfish poisoning and dioxins, require industry-specific measures. Moreover, adequate consideration must be given to the special needs of the peripheral communities, such as those in Scotland and other fishing nations which fisheries support.
That is why the Committee on Fisheries supported my amendment introducing a new recital on traceability. The very nature of fisheries has implications for traceability. There are numerous potential difficulties which the Commission must ensure are catered for, taking into account different methods of catch, where fish are caught, where they are landed and also problems associated with black fish.
In addition, I felt it was essential that the composition of the management board ensures a balanced representation of expertise covering all relevant sectors involved in food production, distribution and animal feed and including, in particular, fisheries. It is regrettable that neither of these priorities were taken on board by the committee responsible. I would urge the Commissioner to take them into account. Please note that I am not suggesting increasing the size or changing the method of appointing the board, merely that the relevant expertise should be included.
I welcome, however, amendments which follow the gist of my opinion, redefining the definitions of food unfit for human consumption and contaminated food in Amendments Nos 43 and 44, as they are more in line with the policy the Commission has pursued in the wake of the outbreak of infectious salmon anaemia.
Finally, the Committee on Fisheries endorsed Amendments Nos 35 and 51, which take into account the distinct needs of the aquaculture sectors and, in particular, the amendments that address concerns which have been voiced about the development of genetically modified fish, to prevent them from entering the food chain through the back door via third-country imports. I would therefore urge the House to support these amendments.
Mr President, there are two key reasons for action in this field. Firstly, we are mutually dependent on each other for the safety of our food and drink. Food is a single market and food safety is a public health issue. Each country cannot send its food and farming police to sample the corn, chew the cattle and spot-check the vines in every other country. We rely on common standards upheld by consistent levels of inspection, assessment and enforcement.
Secondly, the public has lost confidence in the old national and European food safety systems; after the scandals and scares about olive oil, wine, mineral water, beef, eggs, poultry, milk, e-coli, listeria, salmonella, dioxins, hormones and GM foods - and the list goes on. The public wants to be reassured that the long road from seed or stable to market, supermarket, processing plant, oven, fridge and table is as safe as can reasonably be expected. They want safety assessment that is neither conducted behind the closed doors of the Commission nor tainted by producer or pressure group interest.
So just as when my report, at the White Paper stage, demanded a system based on science and focused on safety, again we say right across this House: keep the food safety authority slim, transparent, independent and dedicated to assessment of food safety risk and to recommendations as to what action, if any, should be taken. Do not roam down the lanes of healthy eating or comparative diets, however important in health promotion work such routes may be. Keep the word safety in the title of the authority to give a clear signal as to its purpose and methodology. Be, and be seen to be, independent of any one Member State and of the Commission, so do not have a board that allows each country to have a place on it. Keep the number to 12. Do not place the EFSA in any building or venue that has close connections with the institutions of the European Union. Appoint the director of the board after open competition and a parliamentary hearing. Account to Parliament annually for the stewardship of the remit. Publish without delay the conclusions and any minority conclusions of the board on any assessed risk, and hold meetings of the board in public. Attach the food safety bodies of Member States to the authority through an advisory committee comprising the national directors of such bodies.
I commend this report and I commend the rapporteur for a job well done, not least because of the inter-party and inter-country cooperation and discussion throughout. As a result the amendments in committee, which will in due course be largely subsumed in composite form, can nearly all be supported. To the Commission and the Council I would say: note the strength of unity in this Parliament on these key issues; cooperate with us in partnership and the beneficiaries will be the European consumers in every Member State.
Mr President, firstly I would like to congratulate Mr Whitehead, who has done an excellent job. I would also like to emphasise the unanimity in the Committee on the Environment, Public Health and Consumer Policy.
We know that food crises within the EU have meant that people are worried about what they are eating. At the same time this has led to a focus on food and agriculture policy. Now we have to quickly get this new system up and running - this is incredibly important. If we have open borders, which we are to have within the Union, and a free flow of goods, it is naturally important that food can also flow freely. However, this must not of course mean that illnesses and disease also flow freely. Naturally, a common system must not mean that regionally produced food is not permitted.
If we look at the entire chain of measures, we can see that we will need scientific advice, risk assessment, risk management and control, including control of the control bodies in the Member States. Possibly in the future it will also be necessary to introduce sanctions. This new authority will not be able to achieve all this but it will, above all, provide new, increased strength at the beginning of the chain in terms of scientific advice and risk assessment. We already have the Food and Veterinary Office in Dublin, which plays an important role in terms of risk management and control. It is now necessary for cooperation between these two authorities to be developed. In the long run I do not believe that the European Union will escape, we must have a sanction system at EU level. However, this can only be addressed by the Commission. It is important that we continue the work such that it becomes even more efficient.
This is an incredibly important step towards obtaining safer food, which we must take quickly. However, once this step is taken, the issue must not be forgotten. Instead we must develop it further and improve the system even more in the future.
Mr President, Commissioner, ladies and gentlemen, this report constitutes an important phase in the legislative process which is to provide an answer to the many crises which consumers have had to brave over the past few decades. Mr Whitehead has managed, in a balanced report, to expertly combine the many opinions which are around in our Parliament on the establishment of a food authority. I should like to thank him for this. I would thank him for his willingness to listen and his positive attitude.
The report is based on a whole set of keywords. First of all, there is safety. The title has been made more specific: the European Food Authority is now the European Food Safety Authority. This immediately clarifies the key function of this new institution. Secondly, quality. The emphasis is placed on food production of higher quality. Not quantity, but quality must from now on be of primary concern. Thirdly, maintaining the cultural diversity of food within the European Union. Local and traditional production should not fall victim to European legislation. Fourthly, traceability, transparency of products and increasing producer liability. Fifthly, independence. That means that the European authority may only be financed by means of Community funding. Sixthly, the precautionary principle must apply to any discernible risk. The European Food Safety Authority will not become an unwieldy giant but will hopefully soon provide us with sound and reliable scientific advice. With regard to the Management Board, my group insists, however, that a minor increase from 12 to 16 members be permitted. Indeed, we are of the opinion that primary producers, farmers and fishermen, should be better represented on the Management Board. Finally, my group also supports the view that the ultimate responsibility of a rapid alert system should be with the Commission. After all, political responsibilities can never be shirked, as has unfortunately happened all too often in recent years, both within the EU and in the Member States.
Mr President, it is gratifying to see that the media coverage of BSE and foot-and-mouth disease has been focusing chiefly on scientific findings and facts. The BSE situation in particular demonstrates how important it is to be able to depend on independent research into food resources, research that is geared to the long-term acquisition of knowledge. Highly complex though the proposal for the creation of a Food Authority may be, the thing it lacks most is a wealth of ideas. I am convinced that the selection of tasks for the new authority from the many sound proposals can only be made in accordance with the latest research findings from the national establishments.
Current food legislation is undoubtedly complicated and will surely not improve if its refinement is entrusted to lawyers alone. For that reason, I believe that the necessary funds should be allocated to the budget on the basis of a scientific needs assessment.
The proposal for the creation of a Food Authority already has a head start, because the bodies representing the farming community and the food industry accept the need for such an authority and support its creation, which undoubtedly augurs well for the future.
Those who deal with livestock and the foodstuffs that are derived from them need a lobby which, in the context of the continuing globalisation of food markets, can make a convincing case for their products and, above all, can protect them from misguided policies. Satisfying the exacting demands that society makes of its food producers is crucial to their success or failure.
The consumption of meat and meat products is rising slowly, and their prices are developing in line with production costs. Consumers require comprehensive information about the processing and the nutritional value of meat and meat products. I am one of those who believe there is still a great deal of work to be done here, for there are many who have relapsed into a blinkered supply-and-demand view of food policy and are unable to look beyond the shop counter.
Meat will play a major role in the months and years ahead - and rightly so, in my opinion. The traditional planning of menus from a shopping basket of fruit, vegetables and meat provides a far greater volume of healthy nutrients than ready-made convenience foods.
But what is a fair price for healthy food? Two thousand years ago, Hippocrates said that food should be our medicine and medicine our food. I believe his precept holds good today, and I would answer my question by citing the need for prices to reflect quality.
Issues of ecology and ethics play a part in the production of foodstuffs. The ecological and ethical principles that will underlie the work of the Food Authority must be precisely defined.
Mr President, in relation to BSE, dioxins and concern about the safety of GM foods, this House has been vigilant and responsive to consumer concerns. In this regard I compliment Commissioner Byrne - who is responsible for this specific area - and Commissioner Fischler. I also extend my compliments to Mr Whitehead on the thoroughness of his report.
The publication of the Commission White Paper on food safety and the proposed establishment of a European Food Authority marks a new era in food production. From now on every link in the food chain will become an integral part of the production process. The end result should put beyond doubt the quality and safety of all food products, and provide the assurances consumers have been seeking and to which they are entitled. Europe has a rapidly growing food sector. The process of adding value to basic agricultural products is supplying consumers with a wide range of quality food. New research in this area will contribute significantly to its future development.
As employment in the processing sector continues to increase, this welcome development contrasts sharply with the serious decline in family farming and the reluctance of young people to take up farming as a career. You may say that this point is not relevant to this debate, but I put it to the House that unless we can ensure the conformity, viability and profitability of the production base of Europe's food sector, we are unlikely to reach the standards to which we aspire. In this regard the unique role of farmers as guarantors of food security and quality is far too often taken for granted. The Commission proposals concerning the development of food legislation and food safety are positive. In order to ensure food safety, the whole food chain must be flawless and its supervision comprehensive. I fully agree that food must be traceable through all stages of the food chain, from farm to table.
In conclusion, in our anxiety to safeguard the consumer interest - our main objective - we must also ensure that agriculture is allowed to benefit from the advances in modern technology.
Mr President, food from the European Union is among the safest in the world. However, as a result of recent food crises, the European consumer has lost faith in food. The key aim of setting up the European Food Authority is to regain that trust. In the Netherlands, roughly the same amount of meat is currently being consumed as in the period prior to the said crises, whilst Germany and France are still facing much lower levels of meat consumption. On the one hand, that illustrates that there is no such thing as a European consumer. On the other hand, we can conclude from this that the consumer' s trust is tied in more with national character than with the setting up of a European Food Authority. The fight over the location of the EFSA, which various Member States would like to host, makes me wonder whether this is primarily a matter of prestige. In this connection, I am not clear about the meaning of the criterion 'tradition in food safety' .
There is the risk that the Food Authority might become a bribe to placate consumers, without offering any added scientific value for the national food safety authorities. That is why it is of great importance that a link be established between food production and food safety. As the problem lies with food production, that is where the solution should be found. The upshot will be that European agricultural policy will need a complete overhaul. An agricultural policy must be put in place which enables animal feed to be produced near the cattle reared for meat, so that animal feed and animals need not be transported over long distances. This also reduces the risk of infection. Such a policy ties in with the prevention principle and the proximity principle. Moreover, there is integration, since this policy also benefits the environment and animal welfare.
A related problem which merits our attention is the export of food whereby lower standards are applied than those in the European Union. In practice, countries outside the European Union often cannot afford the luxury of aiming for the safest food levels. Needless to say, we should not simply export food which does not meet our safety standards to those countries. However, exports of a kind which increase food safety in those countries should be permitted. It would, of course, be ideal if, in the European Union and in third countries alike, food were supplied from within the countries' own territories. Only in cases where this is really impossible should additional trade take place.
In the outlined policy, there will be no need for the destruction of large batches since, without international transport, the risk of infection is much smaller. In this context, the use of the holding' s own animal feed within the holding can be permitted. After all, a ban would imply the destruction of large quantities of usable food, whilst the chances of lowering the risk are hardly an issue, if at all.
I agree with the proposal by the Committee on the Environment, Public Health and Consumer Policy that risk assessment is a task for the food authority. The political translation of risk assessment into risk management belongs with the European institutions. The Member States need to ensure that the rapid alert system is effective and that the European Commission is informed in good time. Under these conditions, there is no need for all Member States to be on the food authority' s Management Board.
Not only is a food authority being set up, extremely drastic measures are also being laid down in legislation. In my opinion, drafting new legislation is the wrong reaction to Member States' not complying with existing legislation. For that reason, priority should be given to setting up independent inspectorates in the Member States which enforce the law locally. And on the basis of a reliable authority, all consumers can acquire confidence in European food.
Mr President, while complimenting the rapporteur on his work I venture to raise some doubt about the approach whereby, whenever a problem turns up, the response is to create an agency, a body appointed to deal with it or resolve it. Unfortunately, that is the golden rule for the creation and proliferation of bureaucracies. Naturally, we hope it will not be the case of this Food Safety Authority, but every appropriate measure must be taken and great care is needed, because that is precisely the mechanism usually operating inside the European Union. As regards food safety, we know there are enormous political problems inside the Union, because we have seen them with our own eyes, particularly during the food crisis caused by mad cow disease, but not only then. These are political problems that call for political responses about possibilities of intervention and the relationship of powers between the Union and the Member States, and these political responses cannot be discharged simply by creating an authority appointed to provide them.
That said, let us at least make sure the decision to be taken allows the Authority to operate properly, and for it to operate properly - as others have already said - I believe its purpose must be very precise: it must be clearly defined as food safety. It seems to me less than prudent - and here I am referring to the speeches of some of my fellow Members - to start thinking about extending the purpose and scope of the Authority to include environmental issues and matters relating to traditional foods. These are issues to be dealt with by the market and the Member States. I am of the opinion that this Authority should first and foremost concern itself with issues of food safety and scientific opinions, not, as the text advocates, to avoid contrasting scientific opinions, but indeed, on the contrary, to ensure that all the different scientific opinions see the light of day and perhaps even to allow the democratic assemblies to consider, compare and debate the solutions proposed by science.
It would therefore be appropriate to consolidate Parliament' s influence and involvement, from membership of the board of directors to the actual decisions relating to the Authority, both now and indeed later, when the Authority is actually in place.
I want to comment now on an amendment contained in the report, which states that: 'in order to encourage respect for EU law, it should only be located in a country within the top half of Member States in terms of the fewest cases outstanding in the ECJ for alleged breaches of EU law' . I think that is a real blunder, and a basic error in the interpretation of the Treaties as well. There are rules laid down for imposing sanctions and monitoring respect for European Union legislation in the Member States, and it would really be an improper use of the Treaties and European legislation to use the location of agency offices as merchandise to be traded between one country and another, with more going to 'good' countries and less to 'bad' countries with a large number of cases pending before the Court of Justice. The location of the Authority must be based on criteria relating to its activity - that is, the location should be the expression of an agricultural and food culture rooted in that territory - and to its scientific jurisdiction, which relates to foods and food products. In general, locating agencies as prizes to be given to this or that Member State is a dangerous mechanism which binds the agency to the Member State, diminishes its independence and, above all, is a perverted use of European legislation.
Mr President, the plan to create a European Food Authority was a direct result of the very serious deficiencies which became apparent in the Commission' s treatment of the issue of mad cow disease. It was the White Paper on food safety which proposed the creation of the authority which we are discussing here today. Mr Whitehead' s report has the merit of pointing out a certain number of ambiguities contained in the draft regulation, but it does not propose how those ambiguities should be removed. The rapporteur, quite rightly, emphasises the need to draw a very precise distinction between the advisory role of the European authority and the risk-management role which falls to the Member States and the Commission. The rapid alert system should not, therefore, be placed under the control of the authority. Why, then, has the word 'agency' been replaced by 'authority' , which causes confusion and appears to signify that this body plays an executive role, which should not be the case?
The report also emphasises, rightly, the need for networking between the European authority and the agencies of the Member States, but it remains silent on the subject of how this close cooperation is to be achieved. The consultative forum ought, in principle, to be the means of achieving this cooperation, but how will it work? No specific explanation has been given on this crucial point. We have a remarkable level of scientific competence on food safety available at national level, for example the British FSA or the French FSA. At all costs we must avoid creating a European structure which competes with these national bodies or is redundant in relation to them. The national bodies must continue to supply their input on the assessment side, since this is what will enable the European agency to play its coordinating role, since the European agency has certainly not been given any authority which is superior to those of the national agencies.
Finally, with regard to the need to work actively to achieve the proposed consistency between the raised European standards and existing international standards, a problem which this report mentions almost as an aside, I also regret the fact that Parliament has not really discussed this vital point in any more detail so as to ensure that our initiatives do not have the effect of penalising European producers.
Mr President, the European Commission proposals to set up a European Food Authority are a direct and long-awaited reaction to the food crises which Europe has had to face over recent years.
This debate is clearly of major importance to the European citizen. Indeed, European consumers' confidence in food safety must be restored, and the establishment of a European Food Authority is the first major step towards restoring that confidence.
Mr President, I am referring to the proposals as being "long-awaited" . It is, after all, nearly two years since the President of the Commission, Mr Prodi, announced, on taking up office, that restoring the consumer' s confidence in food safety was one of the key priorities. Only now, in June 2001, do we as Parliament get a chance to express our views on the plans. I hope that, despite this, the Food Authority will be able to commence its activities at the start of next year, anyway. The location in which the authority should be based is still to be indicated, in fact. I expect the EP to re-confirm my amendment on that score.
The fact that there has been such a time lapse between the legislative process and the original date when the proposals were submitted, is not down to today' s rapporteur, Mr Whitehead, nor to the rapporteur at the time, Mr Bowis. They have both acquitted themselves of their tasks marvellously.
I would now like to make a few observations about the content. The Committee on the Environment, Public Health and Consumer Policy has tightened up the proposal, with good reason. Allow me to focus on the powers of the authority first of all. A clear distinction should be drawn between its advisory role and its task of issuing regulations. It is the Authority' s task to outline the risks scientifically and to assess them. That also means, therefore, that it should be the European Commission that ultimately implements the rapid alert system
Mr President, the legislation and the package of tasks that is before us are only a first step. I would call for further development in the future.
Mr President, with today' s vote, and thanks to the truly exceptional work of our rapporteur, we are taking a fundamental step towards responding to the expectations and, perhaps, the anguish of the European public. For many citizens, eating is not just nourishment, it is much more: a conscious choice, linked to quality of life, an act deeply rooted in the cultural and culinary traditions of the regions. The primary and absolute duty of the Union is assuredly to guarantee maximum food safety throughout every link of the production and distribution chains, but its duties also include the protection and promotion of typical regional products, as well as providing accurate information on foodstuffs present on the market, so that the consumer can exercise choice in full critical awareness.
From this point of view, I feel it is important to stress the major improvements made to the Commission' s proposal by the amendments adopted in the Committee on the Environment, Public Health and Consumer Policy. This applies both to the section on the general principles of the legislation and to that devoted to setting up the European Authority, highlighting the role small- and medium-sized enterprises should be able to play in the promotion of quality production.
In conclusion, I want to mention the choice of location for the future Authority. We all have our own idea of the perfect location, and drawing up a set of more or less binding criteria is certainly not going to help us resolve the problem, far less deciding on the basis of a league table of good environmental practice. After ensuring the independence and logistic accessibility of the Authority, I think it is important for the location to be chosen on the basis of closer consultation, following the approach used for the European City of Culture. In voting for Amendment No 215, therefore, we call for the co-decision procedure to be applied.
Mr President, ladies and gentlemen, with this decision, Europe is responding to the concerns of its citizens about food safety, in its widest sense, prioritising the protection of health against disease, poisoning, swindles, scandals, and the new frontiers of science. However, in creating the Authority two precautions must be taken: first, bureaucratisation and centralising tendencies must be avoided; secondly, Europe has already been accused of wanting to wipe out typical and traditional products by applying rules on hygiene and health, processing and conservation, right up to the moment of consumption, which are unsuitable, rigid and excessive, valid for the sterile, standardised products of big business but not appropriate for quality products linked to a locality, like those of my own Aosta Valley and the rest of the Alps - cheese, sausages and so on. To suppose that it is possible, in the mountains, to imitate the big dairies and slaughterhouses of the lowlands increases mistrust of Europe. Let that be a warning to the Authority!
Mr President, Commissioner, ladies and gentlemen, Mr Whitehead' s report on the setting up of a European Food Authority to be responsible for food safety appears to us to be moving in the right direction, both in its analysis of the situation which led to the proposal to create this authority and as regards the tasks that will be assigned to the authority and the proposed method of ensuring that it operates in the best possible way.
We must remember that this initiative is the result, unfortunately, of a series of repeated scandals connected, on the one hand, with the desire to increase agricultural productivity and, on the other, with the monopoly enjoyed by the major distributors, which have led to health-conscious, industrial farming but have not prevented the development of scandalous trends such as chicken containing dioxin, trafficking in veterinary products of all kinds, and in particular the fundamental crisis of BSE.
Putting all these things right is one of the main objectives of this agency, in order to safeguard the health and safety of the consumer all the way from the farm to the fork. It must play a double role, on the one hand ensuring safety along the whole length of the food chain, and on the other hand guaranteeing the quality of all products intended for the consumer. In order to do this, it will operate at an earlier stage in the process than the institutions, because every citizen must have the right to healthy, safe food. Moreover, like those in the industry itself, it must be aware of the rules that this implies and of the costs that it represents.
At the beginning of next year, in order to apply the principles of transparency and completely independent monitoring, the Food Authority will have to propose the principles which this document correctly sets out. It must be able to provide analytical input on any product, including any genetically modified organisms, vaccinations and pesticides which might at any moment enter the food chain. The failure of public health awareness as the only reference criterion has been proved following the scandal of animal meal. Such an agency must be able to set out a list of measures constituting good practice, of labels for products having special local characteristics, and of farm-type qualities, rather than merely industrial standards which cannot prevent either salmonella or alarming epidemics. Its main mission is above all to serve as a coordinator for the national agencies, so as to ensure that they all recognise the same references and so that their role in providing scientific evaluation and preventing risks is sufficiently well publicised.
Of course it will have to require the same controls and traceability rules for all the countries of the Union, whether for their exports, their imports or their own consumption. As for where it should be located, this is of little importance provided that transparency and traceability are observed by everyone concerned.
Mr President, our rapporteur has done an excellent job and I should like to congratulate him on behalf of my group.
However, I do have a few comments to make. I do not think we seriously appreciated just how complicated the circumstances culminating in the scandals which have resulted in today's debate on this new legislation were. We did not seriously evaluate the attitude towards events and developments on the part of senior politicians, technicians and technocrats and high-level departments in the Member States, with their silence, their cover-ups, their misunderstandings, their failure to act and their calculated recourse to free trade. Have we forgotten all this?
All this has been noted in Parliament's reports and we need to counter it with strong political intervention, with common objectives, common measures and a common policy. And in today's debate you are taking a few steps forward by adopting a few principles and introducing a service. This service is not an authority, it is a sort of intergovernmental consultancy service. Rather than the food "Interpol" which we wanted, all we shall have is advisors. It is not a bad thing, but it does not amount to much. In any event, it is in keeping with the intergovernmental nature of the Union.
However, when it comes to international trade and free trade, then the discussion becomes somewhat obscure. It is not just a question of what we export, it is also a question of what we import when it comes to food safety. We have not yet approved the convention on biosafety and cannot therefore legally counter free trade arguments by citing the principle of prevention without being under constant threat of being taken to the World Trade Organisation. Unless I am mistaken, we are shortly due to debate meat containing hormones from the United States.
So all this restricts the role of the service under discussion. Despite which, it will be a valuable service. But we need to ensure that it has an opinion, its own opinion, and that it is able to provide information and publish its opinion even when no-one asks for it, especially when it disagrees with those in charge of managing the risks. This could bring a breath of fresh air by improving discussion and public information and will, I think, make those who want a repeat performance of what happened during previous scandals think twice.
However, I have one reservation. What will this service be able to do in relation to its national counterparts and in relation to the action programmes introduced to deal - God forbid - with the next crisis which comes along?
Mr President, Commissioner, bovine spongiform encephalopathy, dioxin, foot-and-mouth disease, these are scourges which have fallen upon Europe, each one following so closely upon the heels of the previous one that they have caused panic among consumers in Member States. The negligence of certain Member States has encouraged, if not aggravated, the impact of these disasters. How can we oppose the creation of a European food agency in the face of the growing concern on the part of consumers, a concern which is exacerbated by the sensation-seeking attitude of the media?
However, this proposal for such an agency is already talking about a Food Authority, and that is where I start to have misgivings. Will it be yet another European technocratic unit? Will this authority prevail over the national food safety agencies, with the tendency to sprawl all over the place, which is what usually happens in such cases, or will it operate only as a coordinator, which is what I hope it will do, leaving it to the Member States to manage their own food safety?
In this respect, it would be too easy to dismiss the Irish vote, because it is a sign of the aspirations of the people of Europe, and we must not forget that Europe, if it is to survive, must be constructed only with the assent of those people.
Mr President, Commissioner, a strong Authority that can avail itself of all the wealth of Europe' s experience, ability and professionalism: if that is the accepted and agreed principle underlying the European Food Authority, the principle of separation between risk assessment and risk management is not, in my opinion, likely to apply very much, in terms of either timing or purpose. From this angle, the establishment of a European Food Authority represents the base line, the first step towards bringing protection up to speed and responding to consumers' demands and also their fears. To make that concrete, the European Food Authority' s operations and mission must cover real detailed knowledge of all the farms scattered across the European Union. Hence a close and positive link with appropriate structures inside the countries of the Union seems essential and fundamental. Furthermore, it is becoming hard to believe that animal health is in any way remote or separate from public health generally. Animal health is therefore a vital issue, but so are healthy vegetables, genetically modified organisms and, last but not least, labelling.
In my opinion, it is precisely through the action of the European Food Authority that the European concept of traceability must become reality, and a thread running through every link in the food chain: production, industrial processing and marketing. If we fail to impose this traceability in the service of the citizen, we will inevitably lose a great opportunity for transparency and political action to demonstrate that we are indeed responsive to the demands of our fellow European citizens.
Mr President, like the others I would like to give my sincere support to Mr Whitehead for his excellent work. I would also like to support Mr Whitehead on the Council deciding the location having heard the views of the Commission and Parliament. This decision should be made immediately at the Gothenburg Summit. Several wishes have been presented here that the authority should begin immediately at the start of next year. If we want this authority to be an authority which really gets into the work expected of it, we also have to sacrifice preparation time to the founding of the authority.
The location is not the most important thing about this authority but I sympathise a great deal with the ideas put forward via the committee that, regarding this authority in particular, attention should be paid to where it is located. Nor is it a bad criterion that the location should represent a country which has the fewest food safety cases before the European Court of Justice. These matters are important to citizens.
We must also take care that the authority receives sufficient resources, not only financial resources but also scientific and in terms of expertise. The authority must be independent and it must have good contacts with the scientific community. Openness and appointments based on merit are essential. It must be an expert body on which we in Parliament can rely, which citizens trust, which provides information about threats and risks as well as progress achieved in the area of food safety.
Mr President, ladies and gentlemen, I am in favour of establishing this Authority as described in Mr Whitehead' s excellent report as soon as possible. It is to be hoped that we will then enjoy sound cooperation between the Union and the Member States. With regard to risk analysis and deciding what is and is not safe, we will have a better scientific basis for solutions. Inspections will then be monitored by the agency based in Dublin. What remains is the policy, which is what we have reserved for ourselves, and risk management, in which the European Commission and Parliament must join forces. There is a great deal yet to be done on that front. We must have clear European standards and European measuring methods. The Member States and the Union must have a common system that works. Crises have shown that that is not the case and that the Commission has far too little power on that score. I assume that we will get the Authority on track under the Belgian Presidency but, under that Presidency, we must also take a crucial step forward towards a truly common European policy on food safety.
Mr President, ladies and gentlemen, hats off to the rapporteur and to the shadow rapporteur! They have worked unstintingly and single-mindedly to present this marvellous document. I believe that, with this report, we have fired the starting signal for the enhancement of food safety in the European Union.
As the rapporteur for the specific hygiene provisions, I could only proceed on the basis of clear and firm views, one of which is reflected in the fact that Parliament has never questioned the use of a regulation as the legal instrument. I lay particular emphasis on this, because there are different perceptions within the Council. That is why I wish to re-emphasise that a regulation is the only legal instrument for this and the other five sets of provisions. Nothing else would be acceptable to us.
Regulations naturally require extensive amendments to national food legislation, but that, I believe, is the only way to remove inconsistencies and close loopholes. The approach taken in the draft regulation, whereby food producers are to be made more responsible for the safety and quality of their products, is certainly right and proper, but to the same extent more onerous verification duties must be imposed on governments too. This applies not only to the scope and frequency of inspections but also to their quality. The professional competence and background knowledge of inspectors must be improved. This is no job for auxiliary staff, and recent cutbacks in this domain must be reversed.
As for the Food Authority itself, I must stress the importance of a clear definition of its responsibilities. Food safety must be its main concern, and its role must be confined to risk analysis. For this reason we should not include in this regulation extraneous issues such as quality, nutritional value and so on.
The seat of the authority has frequently been discussed. Parliament, whether or not it has codecision rights in this matter, has laid down clear criteria that should be applied, and let me say that we must not allow another dilemma to arise like the one in Dublin, a situation in which an authority cannot operate because the basic conditions are not right.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to thank our rapporteur and congratulate him on the importance and the quality of the work he has done. This regulation setting up a European Food Authority will, I hope, help to restore the confidence of European consumers. It therefore seems to me to be extremely important that this authority, which should constitute the mainspring of the Union' s strategy on food safety, can become operational as rapidly as possible, and in any case by the beginning of next year.
The rapporteur is right to emphasise the need to make a clear distinction between the tasks and responsibilities which will fall to the future authority and those which are the responsibility of the Commission. Thus it must be quite clear that, although the authority is responsible for the day-to-day operation of the rapid alert system, in other words that tool which is so essential in risk assessment, it is the Commission, in other words the political decision-making body, which has to retain the responsibility for risk management, in other words it must be in control of the measures to be taken.
In the same way, it is necessary to state that, although one of the characteristics of the authority must be the scientific competence and independence of its experts, it does not actually have any political legitimacy of its own. In this respect, there are perhaps good grounds for regretting the fact that the name 'agency' has been dropped, because it was a better name to describe such a structure, whose powers must be of a technical or scientific nature and must on no account become regulatory or executive. This is why it seems to me relevant, as the Commission proposes, to place this authority under the triple tutelage of the Commission, the Council and the European Parliament.
Finally, and in spite of everything, I should like to emphasise, as other Members have done before me, that unless we rethink our options and our common policies concerning agriculture, no authority, however effective, will ever be able to stem the tide of major crises like those that we have experienced recently.
Mr President, food safety and public health are rarely out of the headlines and are key political priorities for all of us in Europe. Today's proposal aims to clarify the EU-wide general principles of food law and I would like to compliment the rapporteur, Mr Whitehead, both on his excellent report and on the consensual style with which he has carried out his duties in the Committee on the Environment. I also welcome Commissioner Byrne.
The integrity of a European food authority will be based on independence and strong scientific leadership in the field of food safety. We must be able to trust those who set out to advise us: Farmers, fishermen, food manufacturers, processors, retailers, government, consumer advisory groups, scientists and ultimately the food safety authority. We must be able to trust them.
It is essential that we have a body of science as a reference point, whether we are consumers, policy-makers or even contributors to the food chain, and that we know what is an acceptable balance between risk prevention and informed consumer choice. It is all about balance.
I would like briefly to refer to some of amendments that I have tabled to this Commission proposal and I hope they will be accepted here. When we talk about the requirements for food safety it is imperative that we also talk about the responsibility of food producers for this food chain. The Commission has omitted from the legislative text the key first link in the food chain: the farmer or the fisherman. I have tabled Amendment No 72 to Article 40 which deals with responsibility of farmers for food safety and adds a force majeure defence for phenomena over which farmers have no personal control, for example natural disasters and major environmental pollution. This is not, however, to diminish the primary role of farmers in ensuring the safety of their produce.
I also firmly believe that for the FA to have the confidence and backing of the people of Europe it is imperative that it operates and communicates in a wholly transparent and independent manner. Risk communication will be a key element of the FA. One only has to look at the BSE inquiry in the UK and the Lord Phillips report which stated that breakdown in risk communication was a major factor in exacerbating the crisis there. I have tabled Amendments Nos 147 and 148 to Article 39 in an effort to ensure that the authority explains its scientific risk assessments to this House, to consumers, to businesses and the academic community. The authority should also meet regularly with the Commission and the Council in order to explain the risk assessments to these bodies and help them make more informed risk management decisions.
In conclusion, in relation to risk management, the measured and proportionate use of the precautionary principle is a key principle when Europe deals with food scares. I welcome the Commission's balanced proposals on this issue.
Commissioner, ladies and gentlemen, I would firstly like to thank Mr Whitehead for his good work and for his contributions to the Regulation.
I would like to refer to two of the controversial issues of the Regulation: the procedure for the choice of headquarters and the criteria for it. The proposed regulation does not name any headquarters or any candidates. Article 63 lays down the criteria to be met by any nominee and also establishes a procedure for that choice. I believe that the rapporteur is right to propose that the decision on the headquarters of the authority should be taken by the Council after consultation with the Commission and the European Parliament.
However, it seems to me inappropriate that, to the criteria of independence and integrity, scientific standards, adequate infrastructures and easy access, from a communication point of view, we should add the criterion that as an essential condition for election as the headquarters the number of outstanding cases of a Member State before the Court of Justice should be taken into account. I would like to know, Commissioner, what you think of this new criterion, which I believe to be discriminatory. It would rule out the candidatures of France, Italy and Barcelona from the outset. I believe that this new criterion makes no sense and is not in accordance with the objective of the future Food Authority which is, above all, health and consumer protection.
Mr President, I would first like to join in thanking Mr Whitehead for his excellent work. He has continued along the wise line adopted by Mr Bowis in his own report. In their proposals the European Parliament has clearly taken its own share of responsibility for restoring the faith of the European consumer and guaranteeing food safety.
The most important part of the regulation now under discussion concerns setting up the Food Safety Authority. I am particularly pleased that the Committee, on Mr Whitehead' s proposal, decided to repeat the criteria I initiated, which were accepted back in October last year during the reading of Mr Bowis' s report. It should have a long standing tradition in food safety in order to lend credibility to the authority in the eyes of over 300 million European consumers. It should not endanger the authority' s independence and integrity, it should provide a good scientific infrastructure and facilities in the field of food safety. It must have good transport and communications connections. This has a particularly great impact considering that even in October the Social Democratic Group was opposed to the setting of these criteria. Now, headed by Mr Whitehead, they too appear to understand that it is important to establish what we expect of a Food Authority and what kind of criteria we will set for its location. For the benefit of all the citizens of Europe we must hope that these criteria will also be met when the Council reaches its decision on the issue. According to the agreement already entered into by Parliament, proposed amendments which directly support a particular location will not be accepted. This policy should be maintained.
Mr President, I would finally like to express my deep regret that the Council does not appear able to reach a decision on this matter sufficiently quickly. This being the case, setting up the authority is at risk of being delayed compared with what was planned. Setting up the Food Authority is a matter in which the confidence of the citizens must not be any further shaken by creating political deals on solutions that have nothing in common or - even worse - by creating the impression that political horse trading is taking place in the Council, which should clearly be an area of politics belonging to the past.
Mr President, I should first of all like to congratulate Mr Whitehead warmly on what turned out to be an excellent report. Food must be of a certain quality, but it should first of all be safe. Consumers must be able to rely on the inspections being adequate. These days, confidence has increasingly become a matter of national concern, and that is, in my view, a step backwards. The internal market is a great good, but it can only function on the basis of common standards and rules, and today sees the laying of the foundations for this. Traceability, liability, responsibility, precaution; they are all essential principles. Producers must be responsible for the highest quality at every stage of the food chain. But responsibility should also be clearly defined. The rapid alert system must remain a political instrument. We must guarantee that food imported from third countries is just as safe as food produced over here, but food safety must not be a cover for protectionism. That requires sound and fair inspections, but also a common and global approach. Emotions can run high where food is concerned. Politicians cannot and may not ignore those emotions, but do need to weigh the facts. The European Food Authority must be a beacon of objectivity, and it must join forces with national authorities, that is obvious. But we should not render the European Authority powerless right from the outset. We do not want a stalemate between the national and European authorities. In the event of a difference of opinion with one or more national authorities, the European Authority must still produce unambiguous recommendations on scientific grounds. The general principles of foodstuffs legislation constitute the building blocks for quality, and that is what we will be further developing in the years to come. Animal welfare should also be brought into the equation, and the quality of our production methods must improve. We should have the courage to bring about true reform of our agricultural policy. Quality and food safety must occupy centre stage in that connection.
Mr President, today we are debating the framework Regulation which, for the first time, lays down a definition on foodstuffs, lists the principles for the foodstuffs policy and, at the same time, sets up the Food Safety Authority that is to underpin this policy with a sound scientific foundation. This report met with the unanimous approval of the Committee on the Environment, Public Health and Consumer Policy, something on which I should like to congratulate the rapporteur, for it proves that he has managed to separate the main points and subordinate points convincingly. I should also like to congratulate the Commission, for it has put us on the right track with a very sound proposal. The stakes are therefore high. The objectives are to offer maximum guarantees of food safety and of fair play within the internal market and with regard to imports and exports and, as the previous speaker rightly pointed out, to restore consumer confidence in all products offered within the internal market. The consumer has lost a great deal of confidence. We owe it to the public to provide objective reasons why they should again have confidence. A major factor in that connection will be the authority which the Food Authority acquires, for we can easily call it an Authority but, in the final analysis, it will be up to that Authority to ensure that it can command authority in the eyes of consumers, producers and the national authorities. This must be facilitated by the structure of this establishment, its working methods, the quality of its staff and its independence, but also by its skill at establishing networks.
I hope that this project will be a success. I hope that the Belgian Presidency manages to complete it, as best it can, and I hope that we in Parliament will also have the courage to subject our amendments to the scientific test of this Food Authority.
Mr President, ladies and gentlemen, not only today is the food inspectorate the focus of public attention; it will have to endure public scrutiny again in the near future when it starts to pursue the ambitious aim that has been set for it. We cannot expect it, however, to eradicate criminal practices, slackness and black sheep; that goes beyond its remit. I have sometimes had the impression in the course of the present discussion that the wheel is being reinvented in the realm of food safety. Not so; let me counter that view by putting it to you that no previous generation in our Member States has ever been able to choose from such a rich variety of good and safe foods.
Inspections cannot turn unsafe food into safe food. Safe food must be produced. That is why I am in favour of unequivocal and stringent measures. From producer to consumer, from byre to buyer, from pitchfork to table fork, if you like - every link in the food-production chain, be it the initial input by the farmers, the processing of farm produce by the food industry or retail food sales and the preparation and serving of food in restaurants and canteens, etc., should be subject to far stricter control. The traceability of foodstuffs must be guaranteed throughout the entire production chain.
This morning we are discussing the subject of the food inspectorate, and perhaps we shall be doing so again in the future. We are wondering whether it should be an agency or an authority, where its headquarters should be, where the line should be drawn between its sphere of responsibility and that of the national authorities or how the two can interact. Last but not least, we are discussing the powers of this new authority.
My constituents will be hoping that this is not just another paper tiger. Let us hope that the rich cultural diversity which is reflected in our European menus will manage to survive intact in conformity with the safety and hygiene rules. I truly wish success to this new institution; may it ensure that we are not caught empty-handed again in the not too distant future when the next scandal comes along.
Mr President, Commissioner, in the not too distant past, the Europeans' greatest fear was hunger. Hunger was, along with war and the plague, one of the three apocalyptic fears that had dotted the history of Europe since the Middle Ages. Times have changed dramatically where hunger is concerned, not for the whole world, unfortunately, but certainly for the Europe of the Fifteen. An abundance of food is one of the great achievements of modern times in Europe, as is much more hygienic food than was available until relatively recently. Nevertheless, the safety and quality of food have suddenly become one of the main causes for concern, fear and uncertainty amongst the sophisticated European consumers. Appalling incurable diseases, against which medicine is helpless, such as bovine spongiform encephalopathy, are a consequence of the indiscriminate industrialisation of food production, which goes against nature.
We must put an end to situations like this, mainly by making crucial and far-reaching changes to the European common agricultural policy. The legislation and the strategy that are adopted in the field of food safety are vital for the European Union and for its credibility. These must be one of its main political and legislative priorities. The proposal for a Regulation that we are now considering represents the main pillar of a legislative structure, which is designed to guarantee a high level of health protection and to restore consumer confidence. The most important aspect of this legislation consists of creating an operational European food authority with a high degree of scientific skill and considerable independence. In order to guarantee food safety, it is crucial that there are no weak links in any part of the food chain and that risks are detected in good time. It is crucial that there is rigorous monitoring, from the farm to the consumer' s table. Hence the need for a food safety authority which is prestigious and well respected.
The Commission' s proposals are, admittedly, well formulated. They are positive, useful and well structured and simply require some clarification, as has already been said. We must adopt them as a matter of urgency. There is no sense in maintaining a divided approach, and nor would this do us any credit, for example, on the composition of the management board, on the appointment of the executive director or on its headquarters. Mr Whitehead' s report is balanced and sensible, which is why I shall be supporting it.
Mr President, in his eloquent introduction the rapporteur referred to the importance of focus and reasserted the importance of the word "safety" being in the title of this authority, which I very much support.
I would like to stress a different word in the title and that is the word "authority", because it is vital that this is a body to which the rest of the EU can look up. That is why I tabled an amendment in committee about the location of this new authority, saying that "in order to encourage respect for EU law, it should only be located in a country within the top half of Member States in terms of the fewest cases outstanding in the ECJ for alleged breaches of EU law". This went through committee without opposition and I am surprised and a little disappointed that some colleagues today should be upset about this amendment. The point is that certain countries vote for EU laws and then quite simply ignore them. This hypocrisy has to stop. By voting through this amendment now as part of Amendment No 188, Parliament would make clear that such Member States could not expect the benefits of hosting such new agencies if they are not prepared to exercise their responsibilities.
This is not proposed out of malice. This is not proposed out of mischief. It is proposed out of principle. European agencies are there to be upholders of EU law and to be an example to others, to command respect and inspire confidence. This role would be undermined if the Member States themselves are not seen to be champions of the EU laws they are supposed to uphold.
We have a chance today, and in the vote tomorrow, to give a very clear signal. What signal do we want to give? Do we want to say that upholding EU laws does not matter or do we want to say it actually matters a very great deal? I urge the House to give a very clear signal, a very positive signal, to vote "yes" to this amendment and for this vote to be clear and unambiguous.
Mr President, I would like to thank the rapporteur, Mr Philip Whitehead and the draftspersons Messrs Pesälä, Folias, Hudghton, Kuckelkorn, Pomés Ruiz and Mrs Gebhardt, and their committees for their report on the proposal for a general food law and the establishment of the European Food Authority. I appreciate the excellent work that has been done and would also like to thank all those involved, including my own staff, for the speed this complex proposal has been dealt with. I would also to thank the Members here this morning for their generous remarks in relation to the work undertaken by the Commission.
This proposal is the cornerstone of the European food safety strategy, providing the basic principles, requirements, procedures and organisational structures for the future development of food law and, in particular, food safety. As you will have seen from the proposal, the Commission took careful account of the Bowis report from Parliament on the White Paper on food safety. The draft Whitehead report supports the Commission proposal in general, despite the great number of amendments. A significant number are editorial and do not change the overall meaning.
However, on some important issues, the report does not support the Commission's objective in relation to the following: the scope of the Authority; the composition of the Management Board; the rapid alert system; procedures in case of diverging scientific opinion; amendments that could prove detrimental to the Community's ability to negotiate in international fora; and some amendments that deviate from the horizontal nature of this proposal.
There are a large number of amendments, so without further delay I will address them. Of the 189 amendments in the report of the Environment Committee and the 26 tabled in plenary, the Commission is able to accept well over half fully or in principle. It would be impractical to give you a detailed analysis of each amendment, and so I will focus on the most important issues, particularly those on which the Commission cannot accept the proposed amendment.
The Article 95 legal basis for this proposal, which fully engages Parliament in the codecision procedure won my strong backing during the debates here, has received the full support of the Commission and Council's legal services. Hence the Commission cannot accept Amendments Nos 4 or 209 changing or expanding the legal basis.
A number of amendments refer to food hygiene. We cannot accept these in this broad, horizontal context, which covers not just hygiene, but also contaminants, additives, materials in contact with food and much more. Similarly, Amendments Nos 59 and 72 are too detailed for a horizontal text. We cannot accept Amendment Nos 11 and 202 on concessions for SMEs, as consumers should enjoy the same protection as regards food from SMEs. Nor can we accept Amendments Nos 26, 40, 50 and 193, which extend the scope of the regulation to food quality. This is not the correct legal instrument and other work is being undertaken in this regard.
The scope of the regulation covers misleading and deceptive practices but not financial fraud between traders. Hence we can only partially accept Amendment No 49. We have kept food safety requirements apart from other consumer interests. Therefore we can accept in principle Amendment No 57 - not in Article 8 on consumer interests, but in Article 12, which covers the food safety requirement.
We cannot accept Amendment No 214 to Article 12, requiring that the calorific value and composition of a food become part of a safety assessment. We do not accept a range of amendments on definitions. Either the horizontal nature of the text is compromised, the proposed change is redundant or inaccurate in relation to the usage of the term in the text, or it is already contained in another definition. We can accept the part of Amendment No 38 introducing distribution, but not the part on placing in circulation. On Amendment No 45 we can accept the change to the definition of primary production, subject to editorial review.
There are a number of amendments which could prove detrimental to the Community's ability to negotiate in Codex Alimentarius or cannot be aligned with international agreements to which the Community is already committed. This is the case particularly with those amendments which attempt to rewrite internationally accepted definitions which we have fought to have accepted, or where changes are not in line with the Commission communication on the precautionary principle, as endorsed by the Council and Parliament. For example, Amendment No 53 attempts to rewrite what exists in WTO agreements on those instances warranting a full risk analysis. Neither can we accept Amendment No 54, which would oblige us to accept other international legitimate factors. There are no such factors at this time. Amendment No 52 is also unacceptable, owing to its impact on our international obligations; it is contrary to WTO rights and obligations. Although we can accept the concept in Amendment No 84, it needs to come under Article 5.
Similar problems are raised by Amendments Nos 55 and 56 on the precautionary principle. We cannot accept Amendment No 55, as it is appropriate to retain some discretion without a mandatory requirement to act and, perhaps, for no measures to be adopted as a satisfactory risk management action. This was part of the Commission's communication, as endorsed by Parliament and Council, and therefore contradicts positions adopted previously by this House. Although many of the points in Amendment No 56 reflect these positions, the text is too detailed and our legal advice is that this would cause problems in a legally binding regulation. We cannot accept Amendment No 63, which requires food control work and surveillance to be kept confidential. Any necessary confidentiality will be covered in the horizontal control text to be proposed in the near future.
There are several other amendments relating to general food law which we can accept in principle and, once reviewed, align with the general principles and orientation of the text. We can only accept the first part of Amendment 61, which makes the legal responsibilities of feed businesses more precise. In Amendment No 69 we can only accept the reference to transport. We can accept the concept in Amendment No 80 that dangerous foods and feeds should not be exported, but I will need to review how this should be drafted. This concept is also found in Amendment No 82, but we cannot accept the part of this amendment which refers to the supplier taking products back, as this confuses the legal meanings of import and export.
Amendments Nos 70 and 75 on whistle-blowers are acceptable in principle, but we will consider a more appropriate text. We cannot accept Amendments Nos 48 and 189, which are inappropriate for the date of application of different parts of the text. As regards Amendment No 185, it would not be possible to have a report on the application of the principles of food law, as these will not have an impact for a significant period of time.
We can accept, in principle, Amendment No 47, by extending the definition of the status of production and distribution covered by Chapter II of the Regulation. We can accept, in principle, Amendments Nos 85 and 207 on transparency, while ensuring that the text is fully aligned with the Amsterdam Treaty Protocol on subsidiarity and proportionality.
In relation to the EFA's scope, Amendment No 87 and related Amendments Nos 88 and 187 are not acceptable, because they reduce the its remit to fields known to have an impact on food safety. A wide remit is necessary in order not to repeat the failure to identify BSE as a risk for humans at an early stage. However, Amendment No 86, which makes it clear that the primary mission of the Authority is food safety, is acceptable. I would like to stress here that the extent of the work of the Authority that is not linked directly or indirectly to food safety was circulated for the financial statement and, in fact, is less that 5%. This brings me to Amendment No 1.
At this time, we are not in a position to accept the proposed amendment to include the word 'safety'. However, given the strong views expressed in Parliament this morning, this is something that we are prepared to reflect on, reconsider and perhaps take on board.
We cannot accept Amendment No 91 for operational reasons. Amendment No 195 is acceptable in principle, subject to changes in order to include the plant health issues in relation to harmful organisms in the Scientific Panel on plant protection products.
The Commission now considers that it should remain responsible for operation of the rapid alert system, with the Authority acting as a member of the network, so we are not able to accept Amendments Nos 15, 89, 94, 158, 159, 161, 162, 163 and 169. Subject to editorial review, we can accept Amendments Nos 160, 164 and 166.
The Commission maintains its original proposal, on the composition of the Management Board of the Authority, which very carefully laid down a balanced share of representatives from the European institutions: four from the Commission, four appointed by Parliament, four from the Council and four representing consumers and industry. Our main objective was, and is, to have a small, functional Board which, through the balance of its membership, can be seen to be independent, yet accountable to the Community institutions. For this reason we cannot accept Amendments Nos 17, 18, 101, 194, 208 and 213. Neither can we accept Amendment No 102, which removes the possibility of alternate Board members, or Amendment No 143, which insists that the Management Board shall meet only in public, since this should left to the Board's own discretion.
We can accept Amendments Nos 103 and 105 on the Board. We can also accept Amendment 106, which enables the chair of the Scientific Committee to participate in Management Board meetings provided that the text reads 'may participate', in order to allow flexibility in the administration of the EFA.
Amendments Nos 219, 221 and 222 in relation to the renewal of the mandates of the president of the Management Board and of the members of the Scientific Committee are not acceptable, because they are unnecessarily restrictive. Amendments Nos 107 and 220 on the open and transparent appointment of the Executive Director by the Management Board with a hearing in Parliament, is acceptable in principle. I must stress the need to be practical and to ensure that the parliamentary process does not cause delays. In addition, we can accept a number of amendments in principle, subject to editorial review and alignment with other articles. We can also accept the part of Amendment No 134 that makes public the list of scientific bodies competent to help the EFA in its work, although without the suggested deletion that requires the Member States to designate these bodies. The rest of Amendment No 134, which deals with EEA/EFTA countries is acceptable in principle, but should come under Article 48 on the participation of third countries. We can accept Amendment No 113 in part, but the Advisory Forum should not be compelled to meet six times a year. Amendment No 118 is not acceptable, as it removes the possibility for the Authority to refuse or modify requests for scientific opinions. Such flexibility is a critical operational requirement of the Authority. Amendment No 13 is unacceptable, since a request for a scientific opinion during the legislative process should be limited to justified cases - new scientific information - for example - in order to avoid repeated requests on the same topic.
Risk managers need to be clearly responsible for taking decisions and risk assessors for assessing the risks. For these reasons, Amendments Nos 21 and 212 are not acceptable. Amendment No 92 is, however, acceptable, if modified to ensure that the authority can make recommendations on management options at the request of the risk managers. Amendment No 93 would be acceptable with the deletion of 'for the measures necessary to be taken'. Amendment No 98 is acceptable, in making clear that the authority can express 'independently' its own conclusions and orientations. The rest of Amendment No 98 is covered by Amendment No 92. Finally, Amendment No 97 is not acceptable, since it would involve the authority in risk management.
Amendments Nos 23, 153 and 157 are not acceptable, because they remove the possibility for the authority to receive fees. The Commission wants to review this within three years of operation, even though if we agree that it is inappropriate for the authority to charge fees at present.
Amendments Nos 121, 122 and 123 are not acceptable. They remove the procedure applied in the event of a divergence between the Authority's scientific opinions and those of a national scientific body, thereby making the Authority the final arbitrator in science. This is a legal impossibility. In any event, the Article 29 procedure is designed to achieve a result through transparency, and the decision is the risk manager's. Subsequent failure by Member States to comply with any measure brought forward by the risk manager or the legislative authority will lead to infringement proceedings. That, in my view, provides the degree of clarity and sureness that Parliament requires.
We can accept Amendments Nos 135 to 142, 144 and 206, which would improve the transparency of the Authority; however, we cannot accept Amendment No 145 for legal reasons. I cannot accept Amendment No 125, which removes the ability of the authority to collect food consumption data. This is a basic requirement, enabling scientists to assess the exposure of consumers to substances through their diet. Amendment No 126 is acceptable in principle, if changed to ensure that all biological risks that may have a direct or indirect impact on the food production chain are covered.
Amendment No 174 is not acceptable, since the crisis unit will not be a permanent structure. Amendment No 24 on the emergencies procedure is not acceptable, as a 'serious risk' is the precondition for emergency measures in all existing Community legislation. However, Amendment No 178 is acceptable in principle, in that it takes into account the fact that food aid is already covered by the term 'food'.
Other amendments are not acceptable, because they are incompatible with existing Community procedures or important legal aspects, or because they are covered by other legal provisions either in this text or in other Community texts. For these reasons, only paragraphs 6a and 6b in Amendment No 154 are acceptable. Amendment No 155 is acceptable in relation to 'the recommendation from the Council', but not in relation to the discharge given to the Management Board. Amendment No 19 and the part of Amendment No 20 containing the word 'authorised' are not acceptable. Amendments Nos 172 and 173 propose involving Parliament in practical crisis management. This is not, in my view, compatible with its institutional role of control and supervision.
Amendments Nos 175, 179, 180, 181 and 182 are not compatible with the comitology procedure and therefore are not acceptable. Neither can we fully accept Amendments Nos 183 and 184. The evaluation commissioned by the Authority cannot address the whole regulation, as it can only be relevant to the Authority. Amendment No 205 is not acceptable, since it is already clear that the authority has right to change its own internal rules. I cannot accept Amendment No 191, as the delay that this may cause would be impractical and may have a detrimental effect on the start date. I cannot accept Amendment No 192, as the Food Authority will not affect the ceiling for heading three of the financial perspective and I draw your attention to the provisional draft budget for 2002, reference PDB 2002, currently under review in Parliament and the Council.
Finally, I would like to address the question of the location of the Authority. Amendments Nos 188, 190, 216, 217, 218 and 223 are acceptable in part. The Commission can agree and accept that the location should be based on the following operational criteria: reasonably rapid and convenient physical access; effective contacts between the authority and the Commission services, especially during food safety crises; cost-effectiveness; and necessary social infrastructure for staff. The other criteria are not acceptable. Neither is the part of these amendments relating to the procedures for choosing the location acceptable. Amendment No 215 is not acceptable.
Before I conclude, I would like to say something very briefly about references made by a number of Members to traditional foods. This is an issue that I regard as being particularly important. It is dear to my own heart as well as to yours, and is addressed in the upcoming hygiene regulations, where specific reference is made to special treatment in relation to traditional foods.
So to conclude, I wish once again to thank especially Mr Whitehead for his excellent report and, indeed, for his support. In summary, the Commission cannot accept 100 amendments and they are 1, 4, 11 to 13, 15, 17 to 19, 21, 23, 24, 26, 28, 29, 32 to 34, 36, 37, 39 to 41, 43, 44, 46, 48, 50 to 56, 59, 63, 68, 72, 74, 77, 78, 81, 87 to 89, 91, 94, 95, 97, 99, 101, 102, 117, 118, 121 to 123, 125, 133, 143, 145 to 148, 153, 157 to 159, 161 to 163, 169, 172 to 175, 179 to 182, 185, 187, 189, 191 to 194, 202, 205, 208 to 215, 219, 221 and 222.
On the other hand, the Commission can accept fully the following 44 amendments: Amendments Nos 3, 6 to 8, 14, 22, 25, 30, 31, 58, 64 to 66, 71, 79, 86, 90, 103 to 105, 109 to 111, 116, 119, 124, 127 to 130, 131, 135 to 142, 152, 164, 176, 186 and 206. The Commission can accept in part and/or principle 64 amendments, and they are Nos 2, 5, 10, 16, 20, 27, 35, 38, 42, 45, 47, 49, 57, 60 to 62, 67, 69, 70, 73, 75, 76, 80, 82 to 85, 92, 93, 96, 98, 106, 107, 108, 112 to 115, 120, 126, 132, 134, 144, 149, 150, 154 to 156, 160, 161, 170, 177, 178, 183, 184, 188, 190, 195, 207, 216, 217, 218, 220 and 223.
Thank you, Commissioner. You have naturally given us very useful information on the Commission' s attitude on the many amendments that have been tabled. As regards the last part though, perhaps next time your department could print a copy of your summary which we could then distribute to all the Members. Actually I saw that none of them were in a position to follow the final list you read out, though of course the reasons you gave before that have been very useful.
The debate is closed.
The vote will take place at 12 noon.
Animal by-products
The next item is the joint debate on the two reports by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy:
(A5-0185/2001) on the Proposal for a Directive of the European Parliament and of the Council amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products [COM (2000) 573 - C5­0538/2000 - 2000/0230(COD)];
(A5-0200/2001) on the proposal for a European Parliament and Council regulation laying down the health rules concerning animal by-products not intended for human consumption [COM(2000) 574 - C5­0539/2000 - 2000/0259(COD)].
Mr President, Commissioner Byrne, ladies and gentlemen, the Commission' s proposal on animal by-products involves strict separation into three categories. I would like to remind you that category 1 includes the risk material and is primarily covered by the regulation on TSEs recently adopted by Parliament for the third time. Some proposed amendments contradict the regulation on TSEs which we have recently adopted.
Category 1 covers risk material. Category 2 includes animals which have died a natural death. The third category includes material classified as by-products from animals slaughtered which passed the health inspection.
The Committee on the Environment, Public Health and Consumer Policy has chosen, as I myself have, to support the approach of the Commission and attempted to improve the practical regulatory framework and, above all, to make it more stringent, for the principles in this report are simple but things are considerably more difficult in practice. Implementation in particular will be difficult. As such, we require strict separation of the material from the three categories. There is also a need for strict separation of facilities, transport routes, etc. I can add that it is likely that, in future legislation, we will have to require the same separation of feed plants or lines for different types of feed.
It is important to mention that all material in categories 1 and 2 is to be marked with an indelible dye and odorant so that they cannot, either deliberately or through negligence, re-enter the feed production chain, for example. Naturally, the same rules which apply to domestic production are also to apply to export, re-export and import.
Together with the committee, I am very pleased that 'cannibalism' has been put a stop to in this way. This means that pigs can no longer be fed on their fellow species. However, I would ask you to note that the total ban on feeding ruminants on all forms of animal protein remains and is regulated in the regulation on TSEs, not here. Personally, I am also very pleased to see that, from today onwards, fat from category 2 may only be used as fertiliser or ideally as fuel oil. In my opinion, it is vital that, at some point, we break the enrichment of heavy metals, PCBs and dioxins.
It is now my hope that Parliament will adopt these principles laid down by a strong majority. I must therefore turn to Amendment No 100 from the Group of the European People' s Party and European Democrats. This proposal, which was presented in the committee and voted down, seeks to permanently ban all meat and bone meal, with the exception of fish meal, in all animal feed. I would ask you to think this through. We know the catastrophe we caused when we turned ruminants into omnivores. Even now we can see problems in attempting to turn omnivores into vegetarians. I appeal for humility in the face of nature' s own system. We must not manipulate it a second time. Instead, a better way is to vote in favour of the proposal from the Green Group, Amendment No 64, which enjoins Member States to submit, before 1 February 2003, a report on the uniform implementation of the provisions laid down in this new regulation. After that, we will discuss lifting the temporary ban on meat and bone meal which is now in force.
I would also like you to vote against Amendments Nos 22 and 33. These would in fact sabotage part of the categorisation and complicate it. There is no great need to test whether a chicken dead of natural causes should be placed in category 2 instead of category 1.
When it comes to new technology, I strongly advocate trying new technology, never preventing development. I therefore submitted a proposal myself, which was adopted by the committee and which permits the use of new methods approved by the scientific committees. This Amendment No 43 opens up every opportunity for different types of new technology once we obtain them and once they are approved. I would therefore like to see us voting against Amendments Nos 20, 25, 26, 35 and 43 where these address a particular new technology, namely alkaline hydrolysis. This may be an excellent technique, but I do not think it should be included five times in a regulation. That would be legal overkill, to put it mildly.
I also appeal to you to vote against Amendment No 36, as this is far too narrow compared with the Commission' s original proposal. As the text is now worded, serious zoonoses, i.e. diseases which affect both animals and people, would be exempt from this legislation. In other words, it would only concern animal diseases. This means that serious infectious diseases such as salmonella, listeria and even tuberculosis, would be exempt from this regulation. This would be devastating for public health.
Amendment No 23 exempts, for example, sheep and goats which have died of natural causes from the specification risk material. This clearly conflicts with the regulation on TSEs and is probably impossible in practice.
I have chosen to support the amendments on control of household waste in terms of the risks of foot-and-mouth disease and swine fever submitted by the Green Group, i.e. Amendments Nos 102 and 103. It is good if we obtain clear rules, but these amendments might not properly resolve the main question in this context, namely the clash in terms of cannibalism and household waste.
I will end - not before time - by thanking the Commission and the Council' s working party for a very constructive, creative and valuable dialogue and my shadow rapporteurs for their assistance and help.
Mr President, if we had had this regulation ten or fifteen years ago and had adhered to it, if the Member States had applied it, there would have been no BSE. That would have saved us billions, and it would have prevented a great deal of animal and human suffering.
After that introductory comment, may I also hand out a few bouquets. First of all, let me thank Mrs Paulsen. In my long years of parliamentary work, I have seldom experienced such close and constructive cooperation in a specialised political field. It always gave me great pleasure to engage in the discussions about these amendments and proposed improvements to the text. And let me also thank Commissioner Byrne. Although his institution was somewhat slow to act, he himself then set to work vigorously and presented a good proposal. But I must also thank the European Parliament, which has been very consistent on this issue - from the preparatory work of the Committee of Inquiry to the resolutions we have drawn up here; not least among the results of this consistent approach is the fact that we have now secured codecision rights in this domain.
I have the impression - and this is not meant to detract from your invaluable contribution, Mr Byrne - that, whenever the codecision procedure is applied, the Commission' s proposals are more concrete, more punctilious and better adapted from the outset to the wishes and the working methods of the European Parliament; these proposals serve as an example of the way we should be working here all the time.
In closing, let me say that the Agriculture Committee will take special care to ensure that imports to and exports from the European Union are subject to these strict safety precautions and that we obtain a funding system which will guarantee equal treatment for all farms in the European Union when it comes to disposing of high-risk substances.
Mr President, there have been two disasters in British agriculture in recent years. These are BSE and foot-and-mouth disease, which is still raging in my region. Both have had a devastating effect on individual farmers and the industry as a whole. Public confidence has been destroyed. Our markets have been destabilised and the taxpayer has had to fork out billions to compensate farmers for infected and suspected animals. Many have seen generations of work literally go up in smoke on the funeral pyres, which are still burning. Most disturbing of all, it is a fact that because of BSE people have died, not the large numbers forecast by some scientists, but even the death of one young person is one too many for a family. We still do not know the final death toll of variant CJD.
These two epidemics have one thing in common: they can both be directly linked to feeding animal waste back to animals. There is a debate as to how the BSE epidemic started. The latest theory is that it came from deer; but it could have been a mutation or it could have been around for years. The fact is that it was multiplied by the recycling of waste into meat and bone meal.
Our initial reaction in the United Kingdom was to introduce a ruminant ban on meat and bone meal. That did not work because of cross-contamination. Feed was contaminated in the mills, in the transport system or on farms containing different classes of livestock. So in the UK we opted for a complete ban. Mrs Paulsen wants to fine-tune the partial ban to include the non-cannibalistic reintroduction of meat and bone meal from category 3 material, that is, material which is suitable for human consumption. She wants to feed chickens to pigs and pigs to chickens. I know that chickens are omnivores but I am sure that they do not naturally live on pork.
If the rules were obeyed we would have no problem. My worry is about cross-contamination. We have already had specified risk material found on beef carcases imported into the UK on 15 occasions since January: beef from the Netherlands, Spain, Ireland, Italy - and Germany, which accounted for seven of the cases. If we cannot get it right for the beef for human consumption, if we cannot get it right in Germany, which has one of the best records in the EU, how can we expect that the waste will be correctly segregated in Greece or Italy or Spain? We should therefore keep to the ban on meat and bone meal. Amendment No 100 facilitates this continued ban.
The same applies to foot-and-mouth. We had an epidemic in the UK in 1967 that was linked to the feeding of swill. We introduced strict controls. Those strict controls have not been implemented correctly on every farm, otherwise we would not have the massive epidemic that we have at the moment. It is important that catering waste is included in these proposals.
I should like to pay tribute to Mrs Paulsen on the inclusive way that she has approached the other groups on this issue and in particular the practical improvements that have been suggested. They include those on waste incineration, allowing small-farm incinerators to continue; on allowing burial on farm in remote areas; on the exemption of manure produced on farms; on the uses of meat and bone meal as fertilizers, given the safeguards that exist; also, on the alternatives to rendering, such as alkaline hydrolysis.
We cannot lower our guard, because by recycling animal by-products as feed we risk also recycling the pathogens that cause BSE, foot-and-mouth and other diseases. The economic advantages of doing this pale into insignificance compared with the devastation that has been the direct result of this risky practice.
Mr President, I should like to congratulate Mrs Paulsen on the way she has handled this complex matter and, as Mr Goodwill said, has brought the committee once again to a consensus. My group commends her approach and will support the bulk of the amendments which have been tabled in the Committee on the Environment.
I should like to make one or two points on the nature of the scourges we face. Mr Goodwill said that we have had these two great disasters but there is a third disaster which produced them. That was the indifference, and sometimes the greed, of those who stood by while the methods of rendering animal waste and feeding it back to animals became more and more extensive and the potential for disaster therefore even greater.
So this is not a moment when we can happily contemplate the intra-species recycling of animal protein or indeed anything which brings about a further degree of risk in our agricultural system. We are still learning from the foot-and-mouth epidemic in the United Kingdom. In regard to the disposal of animal waste we have found that one attempt to avoid risk has faced us with another risk. When we look at incineration, when we look at burial and look at the hazards, created by the 1% of farms that have still been using swill for pigs, we see additional risks on each side. That is why I too support the idea of looking at alternatives which minimise risk. Alkaline hydrolysis is one such method.
We need to be able to show that we are ahead of this particular scourge. The problem in the past was that we were like countries preparing for the last war and not the next one. We are constantly struggling with the element of unknown risk. Mrs Paulsen's proposals have gone a long way towards improving what the Commission has tried to do in relation to the disposal of TSEs.
Mr President, Commissioner Byrne, the issue under discussion is the directive on the use of animal by-products. My view on this matter is, on the one hand, that of the producers and, on the other, that of a country with small volumes and long distances. Initially I want to say that Mrs Paulsen has done a thorough and good job. I would particularly like to thank her for also having taken into account the problems of less densely populated areas, which I represent, in Amendment No 69, in which local disposal is permitted in exceptional circumstances.
My problem in relation to the proposal is why the precautions are identical for the entire area of the EU if the risks in some areas are non-existent. This will cause these areas unnecessary costs. Already now, for example, costs are greater for producers in the northern area due to natural conditions.
I propose that instead of only following principles, we should combine them with common sense. In my country' s only animal waste plant different categories of waste can still be separated from each other, but separating waste from different species of animal seems extremely difficult as we are looking at such small volumes. Therefore, the goal of stopping cannibalism, good in itself, should be taken as a guideline and a common sense solution should be sought. After all, natural cannibalism does exist as a phenomenon in the animal kingdom. How will these kinds of animal be treated in the future? Directives do not prevent natural cannibalism in animals. Although we are now accepting Parliament' s opinion on the directive proposal, we still need to think about these things. Here I am not defending intensive farming but I would like to see the different conditions in different areas better taken into account.
Mr President, if the Belgian dioxin crisis, the BSE crisis and the foot-and-mouth epidemic have taught us anything, it is that there is a need for strict regulation on the trade in, and storage and processing of, animal waste. Some 16 million tonnes of animal waste have to be disposed of every year.
Since 4 December 2000, a total ban has been in place on feeding farm animals animal protein. The proposal for a Regulation which we are debating today describes how we must deal with animal waste from now on, and how undesired products must be prevented from ending up in the food chain. The proposal is creating order in the sector, as well as clearly separated waste streams which must under no circumstances be mixed together.
In her introduction, Mrs Paulsen very clearly pinpointed all bottlenecks. This Regulation is of crucial importance. If it transpires that the subdivision into three categories, the compulsory separation of waste streams and the prevention of cannibalism in the sector are not, or not sufficiently, being complied with and that fraud is, or remains, too prominent, we can assume that the political pre-conditions for allowing the use of meat and bone meal in animal feed for pigs and chickens have not been met. Then an appeal to enforce a total ban will rightly ensue.
That is why, ladies and gentlemen, I would ask for your massive support for Amendment No 64 to Article 26, which states that the interim ban on feeding animals all kinds of animal by-products must not be extended to the date on which this regulation enters into force, as is the Commission' s wish, but to the date on which this regulation is fully implemented in the Member States. In the light of this, we want a report from the Member States, before 1 February 2003, on the uniform application of this regulation, and only upon receipt of this report can the debate on the lifting of the total ban begin. We must be certain that the regulation works, that fraud is practically ruled out and that the sector has drawn the necessary lessons from the crisis. I believe that this regulation offers the sector a fair chance. The sector will hopefully take that chance.
Mr President, as I did in the debate on the previous item on the agenda, namely on food safety, I should like to underline once again the crucial importance of a new agricultural policy. An agricultural policy in which animals are fed in a responsible manner. Both on ethical and scientific grounds, we must abandon cannibalism. Moreover, I should like to emphasise that ruminants have not been created to eat animal, but vegetable, proteins.
I welcome the fact that at the moment, a large majority is in favour of strict measures, but we will need to keep our finger on the pulse during implementation too. If we want to see the impact of these measures, the Member States will also need to closely monitor compliance with them.
Finally, I am pleased to observe that a loophole in the legislation on incineration plants is being plugged. Unfortunately, during the recent foot-and-mouth crisis in England, we have had to witness huge funeral pyres of dead animals. Such a method of destruction is certainly no guarantee against infection, and does not benefit air quality. I hope that these pyres will no longer be needed in future.
Mr President, Commissioner, ladies and gentlemen, in our quest for openness, clarity and transparency in relation to animal feed, we are gradually edging closer to the heart of this entire matter, namely the question of which substances are ultimately permissible in animal feed and which are prohibited.
Commissioner Byrne, in connection with the BSE crisis, you hit the nail on the head when you stated that animal material which is not fit for human consumption must not be authorised for use in the production of animal feed either. Anyone who is familiar with the functioning of the food chain will surely see the logic of this principle. I thank the Commission for its firm proposal dividing animal by-products into three categories. It would have been far simpler to prohibit them all without further ado. That approach has been adopted by the German Federal Government, for example. The EU, however, has taken the more prudent path, in my opinion, even if it is the more difficult path, as we are all aware. This difficulty lies in the fact that the materials in the three categories must be registered, stored, processed and marketed separately and that evidence of these operations must be kept. In our experience, such a requirement presupposes the establishment of an inspection system.
The rapporteur has reintroduced the formulation from the Directive fixing the principles governing the organisation of official inspections in the field of animal nutrition in the EU, and there is a minimum standard here that we must not undercut, namely the principle that experts from the Commission may conduct on-the-spot inspections in cooperation with the authorities in the Member States. The end justifies the means, the end being that valuable nutrient sources are not simply destroyed but used for a useful purpose - this applies to kitchen waste too - while anything that has no place in the food chain is rejected and destroyed. One thing is clear: we must ensure that appropriate feed mixes are used for each species; in other words, we are opposed to cannibalism. This is also something that inspections will have to prevent.
My thanks are due to Mrs Paulsen for her report, which makes the Commission proposal even more specific on several important points, and I hope that the ladies and gentlemen of the House will give it their emphatic support.
Mr President, animal by-products which are suitable in principle for human consumption must also continue to be available as animal feed once they have been properly processed. I cannot understand why anyone would want to impose a permanent ban on this valuable source of protein. I do, however, support the present temporary ban on the use of meat and bone meal in animal feed. The current rules and checks must be strictly applied. Once this is guaranteed, it should be possible to use meat and bone meal once again.
Another specific point concerns the use of leftovers from large restaurants and catering establishments. For decades these leftovers have been used to produce a highly nutritious pig feed. This must remain possible in future, which is why I support Amendment No 102 as tabled by the Greens.
Finally, let me say a few words on the avoidance of cannibalism in the feeding of animals. I believe that the separation by species of material for processing into meat and bone meal would be very difficult to achieve. Pigs, hens, fish and so on have no scruples about eating their own kind. I am at a complete loss to understand why animals are now being expected to comply with human ethical standards. I hope we shall remain realistic on this point, because the proposed compulsory separation of by-products by species will not enable us to prevent cannibalism among animals.
Mr President, Commissioner, ladies and gentlemen, in view of the BSE and foot-and-mouth crises, the present Paulsen report on the health rules governing animal by-products not intended for human consumption has its place under the broad and essential umbrella for the protection of food safety and animal health. The term 'by-products' as used here refers primarily to meat and bone meal. In its proposal, the Commission formulated a conditional ban, in other words a graduated ban, on the use of meat and bone meal in feeds and fertilisers. Mrs Paulsen has developed very effectively the ideas presented by the Commission.
The division into three categories is to be welcomed, as is the fact that the Commission only authorises the use of Category 1 meal in animal feed if it has been sterilised for 20 minutes at a temperature of 133ºC and a pressure of 3 bar. The Commission proposal, as amended in committee, is therefore consistent with the demand of the Committee of Inquiry into BSE for strict separation of animal waste products into those that are basically fit for human consumption and those that come from infected and sick animals. Healthy waste products from the abattoir are valuable providers of protein which we should not discard. Omnivores really will eat everything. We should not try to re-educate them. As far as ruminants are concerned, it goes without saying that meat and bone meals are taboo.
We need responsibly applied and controlled technology for the production and processing of meat and bone meal, and we need still more research. If we proceed on the basis of this regulation and transpose it in our Member States, we shall have built firm foundations from which we can go on to guarantee the safety of our foodstuffs and to ensure that our consumers are well supplied with good food.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to congratulate Mrs Paulsen on the quality of the two reports that she has presented to us.
Mr President, the Group of the Party of European Socialists wishes to express its agreement with the terms and conclusions of these reports, and with the proposals, as amended. We all remember the dioxin crisis which, in 1999, hit my country, Belgium. This dioxin contamination of foodstuffs of animal origin called to account those who were responsible for public health, and greatly shook consumers' confidence in the system of inspecting animal feedingstuffs. It also called into question the quality of the meat produced. At that time, fats and oils were at the centre of the dispute. It was therefore necessary to take strong measures to protect public health and also, not least, to restore confidence.
The provisional ban on all feeds derived from animal products for animals intended for human consumption, as ordered by the Council in December 2000, was necessary, but the problem of by-products of animal origin must be addressed. The proposed regulation, as amended so as to strengthen food safety, is aimed at achieving this public-health objective.
We paid very close attention to the opinion of the Scientific Steering Committee, which stated that products derived from animals which are found, following a health inspection, to be unsuitable for human consumption, must not enter the food chain. We are therefore in full agreement with the principles defined in the explanatory statement to the regulation, according to which only the by-products of carcases authorised for human consumption can be used as raw materials for animal feedingstuffs or human food.
The separate treatment of by-products, fats and domestic refuse is likely to consolidate the desired safety objective. The classification of by-products, the separation of categories and the labelling of substances falling within Categories 1 and 2 are measures intended to consolidate the objectives being pursued. Moreover, product traceability, storage in transit, controls on the processing industry and derogation systems are likewise provisions which support those objectives. Finally, the solutions proposed regarding substitution, utilisation and elimination also contribute to the clarification that is awaited in this sector.
To sum up, Mr President, the voluntarist action adopted by virtue of the proposed regulation is in line with what the public expects.
Mr President, ladies and gentlemen, I am pleased to discuss our proposal for a regulation of the European Parliament and of the Council on animal by-products not intended for human consumption. This proposal is the second major component in our defence barriers against BSE. The other is, of course, the regulation on TSEs, which enters into force on 1 July.
I cannot overemphasise the importance of this proposal. We are faced with a very stark choice. Over 16 million tonnes of animal by-products not intended for human consumption are produced each year in the EU. These 16 million tonnes do not disappear into thin air. They have to be disposed of and processed. This can be done in a manner which is safe, economic and effective for health and the environment, or it can be done in an unregulated manner, which puts public health and the environment at risk. All Community institutions would be collectively responsible if we did not insist on the first method of disposal. That is exactly what the Commission proposed in October 2000: a framework which will allow these 16 million tonnes to be processed safely and effectively.
This proposal is linked very closely with the issue of BSE. The reason is obvious. A significant part of the animal by-products of which we speak is specified risk material. It is essential that these products in particular are collected, processed and destroyed effectively. The proposal will achieve this objective.
I have been hugely encouraged by the very constructive approach of Parliament to this proposal. There has been a very healthy discussion which has focused on improving the text. I am satisfied that the emerging text gives overriding priority to the need to protect public health and the environment. And it does so in a manner which can work. When this regulation enters into force, we will have a system that is state of the art.
I would like to single out the role played by your rapporteur, Mrs Paulsen, who made enormous efforts to bring this proposal to this stage so quickly. Due to her and your efforts, I am in a position today to agree to the spirit and principles of the vast majority of your amendments, subject to some editorial changes. I shall also briefly mention the proposal for a directive amending Directives 90/425 and 92/118. Clearly time does not allow me to discuss in detail the Commission's position on all the amendments, so I will focus on the key issues.
First of all, we can accept amendments on recitals which match provisions in the text and those which highlight the historical background, including previous Parliament resolutions on the safety of animal feed. I agree to remove the reference to increasing productivity in a recital, but the original reference to the Treaty should be retained. However, we must reject amendments introducing recitals which are not matched by provisions in the text, or deleting recitals referring to the text, as this is contrary to correct legal practice.
I cannot accept bringing genetic material in the scope of the proposal, although I would clarify that it covers only the disposal of genetic material when it is no longer needed for reproductive purposes. I can support amendments aimed at extending the prohibition of intra-species recycling to animal species other than ruminants; for these species cannibalism has been prohibited since 1994. As we learned from the development of the BSE epidemic, the practice of intra-species recycling may increase the risk of recycling potential infectivity due to the absence of a species barrier.
I accept the introduction of additional requirements to improve the traceability of products. However, the proposed requirements on the marking of unprocessed Category 1 material can be accepted only in the case of specified risk material. The proposed marking of unprocessed Category 2 material, including manure, cannot be accepted for the same reasons. Furthermore the olfactory and denaturing marking can be accepted only in principle, as at this stage we have not yet identified an appropriate and safe marker that has these qualities. I would like to note that adding an olfactory marker to manure may be, to put it mildly, a little superfluous. However we understand your general concern and will bear it in mind for the future. The Commission will not hesitate to establish such additional rules on marking should this be necessary.
We accept the need to introduce additional and stricter requirements to avoid cross-contamination. The Commission proposal already establishes a complete separation during collection and transport of animal waste and a complete separation of plants dedicated to feed production. We can accept a derogation for burial and burning of cadavers and specified risk materials in remote areas and in case of outbreaks of serious transmissible diseases, because of the danger of propagating health risks or because of a lack of disposal capacity. We particularly welcome the conditions suggested to prevent abuse of this derogation. Two different definitions of remote areas are proposed. We could accept a combination of both.
We agree to lay down public health requirements for incinerators which are not covered by the scope of Directive 2000/76 on the incineration of waste. We can accept the introduction of the legal possibility of reviewing the authorised method of disposal following new scientific advice. We cannot accept adding a specific new technology, as this is unnecessary and in my view premature.
We accept the inclusion of catering waste in the scope of the regulation, but we must clarify that such waste is covered by the proposal only when destined to specific purposes in order to avoid duplication within environmental legislation. We can accept a definition of catering waste, on condition that it covers catering waste from household kitchens, in order to ensure consistency with forthcoming legislation on classical swine fever. We can accept classifying catering waste as Category 3 material, on condition that catering waste from international means of transport comes under the highest risk Category 1 and is destroyed as required by existing Community legislation.
We cannot accept the proposal to allow the continuation of swill-feeding using catering waste. First of all, this practice is not compatible with the prohibition of intra-species recycling and with the demand for full traceability of feed ingredients, both of which have been called for by Parliament. Secondly, the recent dioxin crisis and the current outbreaks of foot-and-mouth disease adequately illustrate why the continuation of this feeding practice is not appropriate.
We cannot accept the exclusion of manure produced on farm from the scope of the proposal as this would reduce health protection. We cannot limit the spreading of manure only in cases where it is suspected of disseminating an OIE List A disease, as certain Member States have additional eradication measures for diseases not included in that list, such as salmonella. We can agree to clarify that a harmonised health certificate for the trade of manure shall be laid down by commitology. The request to annex this certificate to the regulation is superfluous and therefore unacceptable. We accept the proposal to spell out the possibility of authorising equivalent processing treatments for manure following scientific advice, which in any case is not prevented by the Commission proposal. However, it is premature and therefore not acceptable to make reference to a concordance table before the evaluation by the Scientific Committee.
We cannot accept the proposed inclusion of additional animal by-products in the Category 1. It is excessive, unnecessary and will create confusion with existing legislation, in particular with the TSE regulation, without making a real contribution to increased safety. Testing for BSE is properly the competence of the TSE regulation and I believe it deals quite adequately with this. Furthermore, it is not practical to test all animals for all known diseases. It is unrealistic. Animals which die on farm are in any case excluded from the food and feed chain.
The net result of these amendments would be to prohibit the use of an important volume of animal by-products in bio-gas and composting. It is proposed to require the use of pressure-cooking standards for animal by-products even if the resulting material is incinerated. For reason of consistency with the TSE regulation, we can accept that this process be used before incineration if required by the national competent authority. This would allow Member States to require this process when, for example, a long period of storage is needed before incineration. We note that many other Parliament amendments would maintain this flexibility.
We cannot accept a ban on the use of rendered fats from Category 2 material for the production of fat derivatives for the cosmetic and pharmaceutical industry. We cannot accept restrictions on the importation of ruminant products due to a TSE risk, as such restrictions are laid down by the TSE regulation. Furthermore, the safety of ruminant fats is currently under revision by the Scientific Steering Committee.
We can agree to an earlier date of entry into force of the regulation and welcome the proposal that Member States forward a report to the Commission on the implementation of the regulation.
I cannot accept the exclusion of dead sheep and goats from the definition of specified risk material, as this is not in line with the TSE regulation. I cannot accept the exclusion of solid dung and composting from the prohibition on spreading material on pasture land, because manure in any form is already excluded by this prohibition and there is no justification for excluding compost from a general policy on the spreading of material on pasture land.
We can accept the principle of prohibiting the exportation of Category 1 and Category 2 material. We can agree to the principle of refrigeration of raw Category 3 material. We can accept adding products which failed import checks to Category 3 material. However, for reasons of consistency with the annex and existing Community legislation, we would clarify that this shall apply unless the products are redispatched or their importation is accepted under restrictions laid down under Community legislation.
We cannot accept the introduction of a permanent ban on meat and bone meal in feed, as the feed ban comes under the competence of the recently adopted TSE regulation. In fact, pending the adoption and implementation of this proposal, I am proposing an extension of the current total feed ban under the legal provisions of the TSE regulation.
In addition I believe that animal proteins produced in accordance with this present proposal can be used safely to feed animals other than ruminants. The permanent ban on feeding animal proteins to animals other than ruminants is not scientifically justified. It could be challenged in the WTO and would have enormous environmental and economic consequences.
We cannot accept a ban on certain local feeding practices as this would seriously disrupt existing national schemes for the protection of endangered species. The conditions established by the proposal to control this feeding practice are stricter than the current one and are in line with the Commission's inspectors' recommendation.
In conclusion, the Commission welcomes the report and the many useful and constructive amendments contained therein. Mr President, following your earlier suggestion, I propose to circulate the amendments in summary form.
Mr President, may I congratulate Commissioner Byrne for fitting all that into a short space of time, but we did not catch much of it, because the interpreters found it impossible to keep up with the pace he set. We must find some sort of a system to ensure that the comments made by members of the Commission actually reach our ears - either the speeches will have to be shortened or the Commissioners will have to be given more time to deliver them. One way or the other, we cannot expect the House to make do with the present system. It makes unreasonable demands of the Commissioner and of us who are trying to listen to him.
Mr Graefe zu Baringdorf, what you say is in line with the suggestion I made just now, that is, that the Commission departments could prepare a written text for distribution when there is such a large number of amendments the Commissioner needs to comment on. That would also allow the Commissioner to speak more on the substance and less on the Commission' s position on all the amendments.
The joint debate is closed.
The vote will take place at 12 noon.
Ozone in ambient air
The next item is the recommendation for second reading (A5-0187/2001) by the Committee on the Environment, Public Health and Consumer Policy on the Council common position for adopting a European Parliament and Council directive on relating to ozone in ambient air [13114/1/2000 - C5­0090/2001 - 1999/0068(COD)] (Rapporteur: Mr Davies).
Mr President, a friend who used to work for a leading wildlife conservation NGO tells me that it was a depressing experience each morning to read her e-mails detailing the loss of habitats and new threats to the survival of species across the world. I can understand that. So it is a pleasure to acknowledge that not every environmental problem is beyond resolution and that, in some instances as least, we are capable of turning the tide. Such is the case with air pollution. The evidence is that now, at least in some cities and towns across Europe, the air we breathe is perhaps purer than at any time since the beginning of the Industrial Revolution. Problems remain. It is claimed that air pollution still contributes to more premature deaths than traffic accidents, but progress is being made.
Ground-level ozone is a pollutant which still severely affects the health of many of our citizens. It contributes to problems of asthma in children - now said to affect as many as one in ten children in the United Kingdom alone - and to breathing difficulties in the elderly. In severe circumstances people die. Government studies in my country suggest that ozone may lead to the premature death of 12 500 people each year. We are all well aware of the problems experienced in some cities in Europe, such as Athens, where the problem is intensified by particular climatic conditions. Pollution has further economic consequences, by reducing crop yields and damaging trees.
European legislation plays an increasing role in setting tighter standards and curbing pollution. Nothing better illustrates this than the need for concerted action on ozone. It is created by a chemical reaction between sunlight and oxides of nitrogen and volatile organic compounds derived mostly from vehicle emissions and petrol distribution. It is often formed miles from the source of the problem. So it is a classic trans-boundary pollutant requiring trans-boundary action at European level.
The national emissions ceiling directive will provide the framework for reductions in key air pollutants. This directive concerns the action which Member States should take locally to deal with the particular problem of ozone. At first reading I welcomed the Commission's proposals to set a target value encouraging Member States not to permit ozone to exceed the World Health Organisation's guidelines of more than 20 days a year; to alert the public if local health risks are high; and to compare the performance of different countries. But I argued that the proposals were not demanding enough. Parliament has made a number of changes and, of the 19 amendments we agreed on, the Council has accepted ten of the minor ones in full and another four in part. The Council has also decided that it wants the target for the maximum number of exceedances to be 25 rather than 20 days. This does not sound too bad a compromise. Perhaps I am just a bit cynical in suggesting that it is too easy for ministers to agree tough targets which are not legally binding. Parliament should be taking steps now to ensure that the final shape of the legislation places firm obligations on Member States to achieve the objectives they claim they want to achieve.
I want Member States to be required to meet the target, save where it is physically impossible for them to do so. I want them to work towards a date by which the long-term objective of never having ozone levels exceeding WHO guidelines will be achieved. I want them quickly to implement short-term action plans if ozone levels exceed double the WHO recommendations, and I want them to provide the Commission with information of a standard which enables comparison to be made between the performance of different Member States, so that the public can determine which countries are making a real effort and which are not.
In saying this, I recognise the need to take into account the fact that one country may not be responsible for the pollution which affects it. I also understand that meteorological conditions vary. The north west of England, for example, may generate more traffic fumes than many places elsewhere in Europe but, because we are not blessed with too much sunlight, ozone is less of a problem to us than it may be in Spain.
I do not wish, in particular, to place too onerous a burden upon Mediterranean countries. But Parliament needs to adopt a strong position now, in order that the final agreement we reach with the Council reflects the need for Member States to take some real action.
I thank colleagues in other parties for working with me to try and ensure that Parliament's position commands a large majority. I thank Parliament's staff and, in particular, my assistant, Vikki Phillips, who has made a very considerable contribution to this process over the past year.
We have an opportunity to make a contribution to the process of reducing pollution and cleaning the air we breathe. I hope Parliament will give its support to the proposals in this report and the compromises agreed between the political parties, and that we play our part in achieving what could be another success story for the European environment.
Commissioner, the concentrations of ozone in the atmosphere are a serious problem, not only in terms of the environment, but also in terms of public health, since they affect that health of the citizens, especially amongst risk populations such as children and old people, causing allergies and cardio-respiratory difficulties, amongst other things.
Concentrations of ozone are very unevenly distributed amongst the Member States. And, owing to their cross-border nature, they affect places which are often far from their source of production.
Until now, the Member States have neither studied nor dealt with this phenomenon sufficiently, neither have they assessed it in a systematic and coordinated way. The result has been an absence of reliable and comparable data, as well as insufficiency in short- and long-term action plans. It is therefore very necessary that we adopt the present Directive and I take a very positive view of Mr Davies' s work, especially his approach to the problem, since he stresses the aspects of study and control and is prepared to incorporate the suggestions of other groups, which means the House is able to vote on a proposal with significant compromise amendments, which enrich the Commission' s proposal and maintain the sense of reality and viability of the measures proposed.
The first important result of this Directive is that it is finally going to persuade Member States to pay more attention to the problem of tropospheric ozone, strengthening its study and control; secondly, it makes it obligatory to create short- and long-term action plans and improve rapid alert systems and public information. In this respect, its seems to me important that these plans strengthen, in each case, the study of the local conditions in which the concentrations are produced, in order thereby to combat them more effectively. I also believe it is necessary to set target dates in order to stimulate progress on the control of the problem.
Nevertheless, we cannot ignore the current difficulties in guaranteeing the complete control of the concentrations of tropospheric ozone and strict compliance at all times with the values and timescales laid down. Our Group has therefore insisted on the need to seek formulae which, while strengthening the Member States' obligations, set realistic objectives and timescales, which allow a certain flexibility in those cases where its has been physically impossible to reach the objectives and which take account, in the comparative reports, of the meteorological and local circumstances of the places where the target values have been exceeded. We have logically opposed the amendments which do not take account of the scientific possibilities of controlling the problem.
Mr President, I should like to begin by thanking Mr Davies for the splendid and very expert job he has done on the report. Together with Mrs Myller' s report on national emissions ceilings, which is before the Conciliation Committee at the moment, this report will make an important contribution to securing better air quality, especially in the big cities of Europe. It will be an important contribution to preventing and reducing ozone' s harmful effects on the environment and public health. I should like to point out the most important features of Mr Davies's report. First and foremost, it is important that we stick to the WHO's health targets in this area and that those exceedances of these targets that are to be accepted for a number of years are limited as far as possible, in this case to 20 days per year. By means of the report, we shall thus also reject the Council' s wish to be given the option of longer exceedance periods.
Secondly, I would draw your attention to the long-term targets for the concentration of ozone in the air. We now have a deadline for when the long-term targets are to be achieved, namely before 2020, except in cases where it is physically impossible to achieve the targets. It will be an important task for both the Commission and Parliament to ensure that the compromise made here concerning what is physically impossible does not in reality become a pretext for doing nothing and to ensure that there is not too much elasticity in the compromise. I would also point out how important it is for information to be given both to the general population and, in particular, to the especially vulnerable population groups too, namely children and the elderly. The report requires that information be provided and that action plans be devised so that rapid intervention is possible if the concentration of ozone is too high.
Allow me, finally, also to indicate two other areas included by Mr Davies. The first is the relationship with the applicant countries. I think it is right that we should try to involve the applicant countries as early as possible in this process, as recommended also by those of us in the Committee on the Environment, Public Health and Consumer Policy. Ozone pollution is, of course, clearly transboundary in character, a fact which justifies our including as many neighbouring countries as we possibly can from the beginning. Finally, the reporting, which Mr Davies also emphasised in his speech here today, is important if we are to have comparisons not only of initiatives taken in the Member States but also of exceedances which, as a matter of actual fact, occur in the Member States. I believe that, with the adoption of this report, we shall be taking a considerable step forward and acquiring a sound basis for the further negotiations with the Commission and the Council in the Conciliation Committee.
Mr President, Commissioner, ladies and gentlemen, Mr Davies has drafted a sterling report on summer smog. My group is able to support all the amendments. We should also like to thank Mrs García-Orcoyen Tormo for supporting the compromise amendments. The Council of Environment Ministers only wishes to provide an interim solution to the problem of summer smog by 2010. It refuses to go any further. We do want to go further. My group and the Committee on the Environment, Public Health and Consumer Policy propose to consign summer smog to the past by 2020. That can be done by completely eliminating the polluting substance NOx, firstly by introducing the second generation of catalytic converters, which will be compulsory in new cars in 2005 and in new lorries in 2007, then by introducing fuel cells for buildings, homes and vehicles.
Finally, I should like to ask the Commission once again where the proposal is for a directive on volatile organic substances for paints. After all, the level of volatile organic substances has to come down as well in order to eliminate summer smog altogether.
We shall adjourn the debate here and resume it at 3 p.m.
Mr President, to my very great surprise, I have learned this morning that a group of three Vice-Presidents has decided to assign the issue of services of public interest, which is incontestably a competition matter, to the Legal Affairs Committee. The Rules of Procedure state that the Committee on Economic and Monetary Affairs is responsible for competition matters. The proposal in question, concerning services of public interest, was even presented by Mario Monti, the Commissioner responsible for competition.
Our rapporteur, Mr Langen, who has been working on this matter for several months and has now submitted a report, has just discovered to his astonishment that another committee is responsible. I wish to say quite clearly here that a group of three Vice-Presidents has no authority to overturn the Rules of Procedure.
For this reason, I ask that we proceed in accordance with the Rules of Procedure and that the Conference of Presidents deal with this matter. Unfortunately, it is not the only current issue concerning the competence of the Committee on Legal Affairs, which is apparently being widened bit by bit. This question must be settled once and for all, and the Conference of Presidents is the body to settle it, for the present situation is obstructing the proper discharge of our parliamentary duties.
(Applause)
Mr von Wogau, we will take good note of your comments. However, according to my current information, which I will verify, the committee on conflict of competences - which is the body you are referring to, made up of three Vice-Presidents - adopted a proposed decision which was ratified by the Conference of Presidents of Political Groups in its meeting last Thursday. This is the procedure contained in our Rules of Procedure. Without getting into the argument of whether or not this proposed decision is the most desirable one, it is the one which has allowed us to resolve it in accordance with the Rules of Procedure. But we will verify whether the information I have been given is up to date.
VOTE
(Parliament adopted the legislative resolution)
Report (A5-0183/2001) by Mrs Klamt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Framework decision on combating trafficking in human beings [COM(2000) 854 - C5-0042/2001 - 2001/0024(CNS)]
Before the vote:President. Mr Pirker has the floor for a point of order.
Pirker (PPE-DE). (DE) Mr President, on a point of order, I wish to point out that the Council is once again conspicuous by its absence on a day when very important subjects are on the agenda for debate and votes are scheduled on important documents such as the Klamt report which is before us now and which relates to a framework decision on the elimination of trafficking in human beings. The reason I requested the floor is that the opinion of Parliament has been sought on this framework decision. The rapporteur had also received a personal assurance that the Council would not act until Parliament had delivered its opinion. It has no option in any case, because Article 39(1) of the Treaty on European Union states that the Council shall consult the European Parliament before adopting any measure.
The Council, however, has already discussed this matter and took its decision on 28 May, reaching agreement on all but one point. So to all intents and purposes, the Council has already decided on this matter, even though we were unable to debate this issue until yesterday and although we are not yet in a position to present the Council with our decision in the form of a corrigendum. This means that it is the duty of our Parliament to protest in the strongest possible terms, which I wish to do herewith, firstly because the Council went back on its word and secondly because it infringed Article 39 of the EU Treaty, which it has done repeatedly.
We in the European People' s Party reserve the right to take further action, but we expect the Council to answer our charge and explain its absolutely unacceptable behaviour, informing the European Parliament why it not only violated the Treaty but also showed contempt for the work of Parliament.
Mr President, it is clear why our Group is going to vote in favour of the Klamt report and is not going to support its withdrawal.
Yesterday I had a dream in this chamber: in the European Union there was a single executive, which was the Commission, and a single legislative body, which was Parliament, and Mr Vitorino woke me up from this dream during his last speech, by reminding me that the absent party did in fact exist. And not only did it exist, but it had also already adopted the majority of what we were discussing.
Since I do not want them to have the excuse that they have not received Parliament' s opinion, we are going to vote in favour of the Klamt report, but I would ask the Council at least to show the minimum of loyalty.
Thank you, Mrs Terrón i Cusí.
With regard to the absence of the Council, you already know - I do not know if it is coincidental that it happens under my Presidency - that the Council is profoundly allergic to debates and votes on issues relating to freedoms. It is an illness that recurs on a regular basis.
With regard to Mr Pirker' s comment, I believe that his protest is absolutely justifiable and the Presidency will pass it on to the Council in the correct manner.
(Parliament adopted the legislative resolution)
Report (A5-0191/2001) by Mrs Dybkjær, on behalf of the Committee on Development and Cooperation, on information and communication technologies (ICT) and the developing countries (2000/2327(INI)
(Parliament adopted the resolution)
Report (A5-0122/2001) by Mr Aparicio Sánchez, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the report from the Commission to the Council, the European Parliament and the Economic and Social Committee on the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods and Council Directive 93/7/EEC on the return of cultural objects unlawfully removed from the territory of a Member State [COM(2000) 325 - C5-0509/2000 - 2000/2246(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Whitehead report (A5-0198/2001)
Mr President, I would like to welcome my mother, my sister and my wife who are sitting in the public gallery. They have, at last, visited me in Strasbourg and they supplied the cue for my first explanation of vote when they told me it was lunchtime. 'We can smell Italian food,' they said, 'we can smell Parmigiano Reggiano cheese, Parma ham and steaming spaghetti. So you are talking about a European Food Authority? Well, where else to locate the European Food Authority but Parma?' I was therefore delighted to vote in favour.
Mr President, I actually wanted to express my regret today that the House did not pronounce itself in favour of any provision for the needs of small businesses from the domains of primary production, processing and marketing in the general principles and requirements of food safety. The traceability of primary products at the processing and marketing stages is of extreme importance to consumers and farmers, and I can only keep re-emphasising this point.
Let me suggest, however, that consideration of the relative size of businesses is indispensable and that small businesses cannot be treated in the same way as multinational food corporations. Moreover, I also find it regrettable, Mr President, that there are no derogations from these provisions for farming businesses which produce their own livestock feed.
I very much welcome the extended application of the precautionary principle to food and feed imports into the EU as a contribution to better consumer protection.
Mr President, ladies and gentlemen, the establishment of our own food authority is an essential signal to consumers, whose confidence in food products has been badly shaken in recent times. Not only the Commission but every Member State too must have the legal power to appeal directly to the new authority. That is logical.
The European Food Authority must operate independently of the Commission, so that it can intervene as quickly as possible in any crisis. We have great expectations of this authority, and we want it to be staffed by independent experts who can offer the politicians a scientific basis that will enable them to make the right decisions and fully restore consumer confidence.
The official objective of the Commission' s proposal on the European Food Authority is to improve the prevention of crises such as mad cow disease. In reality, however, we are watching the creation of a perfectly deliberate system intended to hinder those Member States who would like to use their own powers of national safeguard in the case of a public-health crisis (as France did at the end of 1999, when, to the chagrin of the Commission, it continued to maintain its unilateral embargo on British beef), and in so doing to preserve as much as possible the sacrosanct free circulation of products.
Although the only objective of the new European body is to give scientific opinions to the Community institutions and to Member States, it is obvious that it will circumvent or neutralise the opinions of national food-safety agencies, such as the AFSSA in France, so as to prevent governments from having a legitimate reason to base their decisions on those agencies.
The new body is to be governed by a management board composed of 16 members, four of whom will be appointed by the European Parliament, four by the Council, four by the Commission and the other four acting as representatives of consumers and the industry, and appointed by the Commission (Article 24). Half of the members are thus appointed by the Commission, and all of them are appointed by the European institutions. None of them are appointed by the national food-safety agencies, which would have been essential if everyone was supposed to be working together as a network, but obviously that was never the intention.
In order to sew things up even more securely, the executive director will be appointed by the management board, following a proposal by the Commission (Article 25) and the members of the scientific groups will be appointed by that same board, following a proposal by the executive director (Article 27). Who is going to believe that such a structure will not support the Commission' s views?
Article 22 explains that the new system will provide 'the best possible scientific opinions' , thereby devaluing all others. The central body is called 'the European Food Authority' (or 'the Authority' for short, with a capital 'A' ). The name should have been 'Agency' because in theory this body will be simply issuing opinions, but the Commission insists absolutely on the word 'Authority' , and it is easy to see why. Moreover, it is a 'Food Authority' rather than a 'Food Safety Authority' , so as to expand its scope to cover the vast areas listed in Article 21. Among the areas listed, we also find, placed modestly at the end, genetically modified organisms. Who could be in any doubt that one of the first 'opinions' of the 'Authority' will advise that the issuing of authorisations for GMOs should be resumed?
We are dismayed, yet again, to see national states allowing themselves to be caught in such crude traps, which will mean that in future they will no longer be able to protect their citizens. Yet when all is said and done, perhaps that is what they really want.
. (PT) We must not imagine that the creation of a European Food Authority will provide a panacea for all the problems of food safety. What is needed is a change in the EU' s current policies affecting the safety of food, namely, the common agricultural policy and the common fisheries policy. Highly intensive production and the quest for greater profits have had damaging consequences on the overall safety of food, with high costs for both human and animal health, as we have seen in the cases of BSE, dioxins and, more recently, with foot-and-mouth disease. The European Food Safety Authority must not be a smokescreen for public opinion.
Furthermore, an authority that guarantees risk assessment for food safety, underpinned by solid scientific opinion, must not take responsibility from or replace the Commission or the competent authorities in each Member State in managing the risks of Community food policy.
The whole food chain must be involved, with the spotlight on the role of the agri-foodstuff industry in food safety. We agreed that the underlying principle of any legislation on food is to protect human health and it is this very reason that makes it crucial to apply the precautionary principle to risk management, when scientific data are insufficient or inconclusive. Food traceability, with an integrated 'from farm to fork' approach is the right principle, although questions have rightly been raised about its immediate implementation in Portugal with no transitional period, which would enable account to be taken of the specific characteristics of our agricultural production and of the sectors involved.
The question must nevertheless be asked whether a structure that is so cumbersome from the administrative and budgetary point of view is really necessary and this also applies to appointing the members of the management board, in which the authorities of each Member State should have a greater role.
Despite all of this, we consider the amendments tabled by Parliament on the need for imported produce to respect Community legislation to be crucial, as is extending the legislation' s coverage to encompass animal feedingstuffs too.
. (SV) We have voted for the report which in many areas improves the Commission' s proposal and makes the regulatory framework more stringent. However, we would have preferred to have seen a more restrictive attitude concerning meat and bone meal in animal feed. We therefore voted for Amendment No 100, which unfortunately was rejected. This amendment demanded that Member States ensure that meat and bone meal, with the exception of fish meal, not be released on the market for animal feed.
I voted in favour of this report.
In principle, I am not in favour of the creation of an agency. Just lately, there has been a proliferation of these new agencies: a European Maritime Safety Agency, a European Aviation Safety Agency etc. A new Community bureaucracy is being created, and I deplore it. However, certain circumstances may lead us to consider whether we need to create a special authority, and this is the case here.
The existence of this report is in fact the result of a sad admission - that the European Commission has shown itself to be incapable of reacting effectively to various food crises.
In order to make up for the shortcomings of the Commission, therefore, to respond to consumers' and farmers' expectations and to restore their confidence, the setting up of a special authority for food safety may be an effective alternative.
There are two essential principles that should guide the actions of the Food Authority: it is essential to give it a clear mission, and to make a distinction between what can be classified as scientific responsibility on the one hand, and what can be classified as political responsibility on the other. The authority must focus on identifying and assessing risks, coordinating its activities with those of the national agencies and supplying all the information that is needed. Under no circumstances can the Food Authority have the task of managing the rapid alert system. That is an instrument for the consumer' s use, and the decision on the measures to be taken belongs entirely and exclusively in the political sphere.
Finally, on the question of where this authority should be situated, I voted in favour of Amendment No 188 in its entirety. France is one of the great founding countries of the Union. It should demonstrate to its partners its commitment to Europe by transposing the European directives into its national legislation as quickly as possible. So far, however, my country has remained one of the worst offenders in this respect.
By voting as I have done, I simply wish to send a strong signal to political leaders in France, to tell them that this situation must be remedied. That is how France will enhance its prestige and its voice will carry greater weight during the forthcoming negotiations.
The European Food Safety Authority was announced in September 1999. The White Paper on Food Safety is dated January 2000. We are halfway through 2001 and we are not yet in a position to say when this Authority is likely to come into operation. There are multiple practical problems to be resolved, but the proposals have arrived late and we will not know when the measures intended to prevent the outbreak and spread of contamination will be implemented. I deplore this irresponsible delay, because I refuse to make consumers and producers run the risks and face the real damage produced, for example, by the spread of mad cow disease. While waiting for the procedures to take their course, and for the governments and the Commission to reach agreement on the proposals from Parliament on responsibility for assessment and notification of risk and its management - the latter should be the exclusive responsibility of the Commission - we again propose the establishment of a provisional committee to reassure European citizens about the quality of food on the market.
As regards the location of the Authority, I would stress once again that it is appropriate to locate it in an agricultural area with strong traditions, which is also a crossroads between Mediterranean and Continental Europe, which has a great and established agri-food tradition, and is the seat of a university and a centre of specialised agri-food research. We consider it out of the question, however, for the location of the Authority to become an object of barter between the Commission and any government, an affront to the citizens and to good sense.
Certain that, despite the delay, the report maps out the road to travel, I am voting for the resolution.
. I wholeheartedly applaud the efforts of my Labour colleague, Mr Whitehead, to put forward measures to establish a European Food Authority to deal with food safety and the concerns of consumers. With such a host of alarming reports on food safety, it is imperative to protect Europe's people and our safety standards in food.
With this in mind, I support Mr Whitehead's proposal to include the word "safety" in the title of the body to read European Food Safety Authority. We must put safety first and make sure that harmful substances do not enter the food chain unseen by the back door.
Furthermore, the remit of the Authority should be extended to include animal health and welfare, plant health, GMOs and food labelling. Of course, the health and well-being of our citizens is of paramount importance. We are calling for an Authority that has a clear and targeted remit to examine issues of food safety and is founded on the principles of transparency and meritocracy.
Labour MEPs have been at the forefront of protecting consumers across Europe. We have consistently backed proposals to ensure that food safety is strictly controlled within the EU. Mr Whitehead's report is yet further proof of Europe cleaning up its act and putting the safety of our citizens first. Only with clear principles and a specific mission will the EFSA win the confidence of EU consumers and the entire EU food industry.
Paulsen reports (A5-0185/2001 and A5-0200/2001)
Mr President, as agreed by all the pensioners in my party, I have voted for these health rules Mrs Paulsen has presented so well. I also want to tell you that my daughter, Cristina - one of the few members of my family who is not here with me in this Chamber today -was passing a hot dog and hamburger restaurant the other week, and feeling hungry, tried to drag me inside, saying: 'That smells delicious. I feel hungry. Come on, let' s go and eat some delicious hot dogs!' I have to say, though, that as we were about to go in, I found Mrs Paulsen blocking our way and forcing me to listen to her. She told me to make quite sure there was a label on every hot dog I ate, to check that they had been produced according to health rules and to find out what these animals, which seem so appetising to us, have themselves eaten! Of course, I insisted on going in - I never refuse my daughter Cristina anything - but once inside I remembered to check that all the European Union' s health rules had been applied, and that everything was labelled. I have to say that this had been done even before the directives were passed. And I ate some excellent hot dogs!
When I asked the Commission, five years ago, if it knew whether Creutzfeldt-Jakob disease had appeared in Germany, and whether it was not afraid that, without adequate controls, the disease would affect cattle, I was told that the institution was aware of the reports, but that everything was under control and there was nothing to fear. We know the rest. BSE spread in Britain and has also appeared in other European countries, although to a lesser degree, claiming human victims and leading to the slaughter of a large but still unspecified number of cattle, with enormous damage to breeders and the livestock economy of the whole area. It is generally held that fodder based on animal meal has encouraged the spread of the livestock disease. The Commission' s proposal on the treatment of by-products of animal origin is a step in the right direction, but I agree with the rapporteur that we should strengthen the regulation by asking for strict separation, and hence visibility in the food chain, of the three categories of materials: extremely dangerous, for example contaminated by dioxins and transmissible spongiform encephalitis (TSE); carrying risk of diseases other than TSE; and produced from healthy animals. By-products in the first and second categories should be traceable through the use of dyes or odorants and should be prohibited. Only those in the third category are to be permitted as ingredients in animal fodder. The stricter the controls, the better it will be for the health of consumers.
Notwithstanding the laudable amendments tabled by the rapporteur, whose efforts to strengthen the Commission' s proposals we appreciate, many points still remain unresolved in terms of decisions on urgent action in the event of crises. For this reason, I abstained in the vote.
Karamanou report (A5-0206/2001)
Mr President, the GUE/NGL Group could not support Mrs Karamanou' s report on child pornography. We strongly condemn child pornography. We consider this to be a very severe and very serious crime. For this reason we consider that the proposals submitted by the Commission are better than the report submitted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
It is important that legislation defines child pornography as distinctly as possible. Definitions must not be allowed to become so broad as to make police work and the work of authorities more difficult. If a parent or guardian admits serious abuse of a child, their own child or someone else' s child, they must be treated as the criminals they are and not afforded special treatment in any way. If there is no obligation to report knowledge of actual crime in this respect in Member States, we hope that the Commission will encourage the implementation of such legislation. However, we do not wish to encourage moral panic by encouraging citizens to report anyone without relevant suspicions.
Finally, we turn to the proposal submitted by the Commission and the committee on age limits. In accordance with the UN Convention on the Rights of the Child, a person is to be seen as a child until he or she has reached the age of 18. Whatever the age of the child, vulnerability, the degree of abuse and the nature of abuse must be the guiding factors when setting penalties - irrespective of age.
Mr President, I have voted in favour of this report whereby the European Union sets about combating sexual exploitation of children and child pornography. I should add that I associate with many older people as national secretary of the Italian Pensioners Party, and my mother is also one of them. She looks and moves as if she were much younger but she passed 65 some time ago. Well, she told me she has lots of spare time and could accompany her grandchildren to school - and even her great-grandchildren, if she had any. Many older people have told me the same: they are willing to keep an eye on children wherever they go. I hope Mrs Karamanou and Parliament will propose facilitating the use of older people to take care of children in the next report.
The Alleanza Nazionale group has voted for the Karamanou report because the European institutions are at last decisively committed to combating phenomena like child pornography and the sexual exploitation of children, which is worsening and spreading all the time, striking down the weakest and most defenceless citizens of the European Union: our children.
This is the first perceptible step to remind the Member States of their responsibility to introduce more appropriate legislation to deal with the specific nature of this odious crime.
The Alleanza Nazionale group has frequently denounced the urgent need to intervene and impose strict controls and prohibitions on the Internet, which represents one of the main channels of communication and distribution of both audio and video child pornography, making the service provider criminally responsible for the content of the services provided.
Finally, we particularly appreciated the proposal to confiscate the proceeds of this sexual exploitation and devote them to victims and children' s rights NGOs. The European Union will then be playing a decisive role in resisting a phenomenon which knows no frontiers because it is often run by large criminal associations at international level.
. (SV) The Swedish Moderate Party delegation in the PPE-DE Group considers that the articles on criminalisation in the report on combating the sexual exploitation of children and child pornography are vague in places, which makes it difficult to gain an overview of the criminal area. We have voted in favour of the report as we assume that no constitutional change needs to be made.
Our abstention on this report in no way signifies a lack of interest, nor does it mean that we are neutral in our attitude towards the problem of paedophiles, whom we firmly condemn.
It simply means that the text is inadequate on some points and ambiguous on others.
, in writing. (SV) Mr President, the GUE/NGL Group could not support Mrs Karamanou' s report on child pornography. We strongly condemn child pornography. We consider this to be a very grave and very serious crime. For this reason we consider that the proposals submitted by the Commission are better than the report submitted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
It is important that legislation define child pornography as distinctly as possible. Definitions must not be allowed to become so broad as to make police work and the work of authorities more difficult. If a parent or guardian admits serious abuse of a child, their own child or someone else' s child, they must be treated as the criminals they are and not given special treatment in any way.
If there is no obligation to report knowledge of actual crime in this respect in Member States, we hope that the Commission will encourage the implementation of such legislation. However, we do not wish to encourage moral panic by encouraging citizens to report anyone without relevant suspicions.
Finally, we turn to the proposal submitted by the Commission and the committee on age limits. In accordance with the UN Convention on the Rights of the Child, a person is to be seen as a child until he or she has reached the age of 18. Whatever the age of the child, vulnerability, the degree of abuse and the nature of abuse must be the guiding factors when setting penalties - irrespective of age.
. (PT) As the report acknowledges, important international agreements already exist to protect children, specifically the United Nations Convention on the Rights of the Child, the Protocol on the sale of children, child prostitution and child pornography and the European Council Convention on Cyber-Crime. The European Union has the task of complementing and extending this work, bearing in mind the gravity of the situation that still exists in this field. It is not enough, however, to establish legal frameworks. We must also adopt fundamental political measures, which address the causes.
The European Commission' s proposal offers very little analysis of the causes of the sexual exploitation of children and the consequences of such behaviour and back-pedals significantly on the measures that are proposed and an actual definition of child pornography. During the debate on the proposal in the Committee on Women' s Rights, we tabled various amendments, thereby making a positive contribution to improving the initial positions. Not all of our amendments were adopted, but the report makes a significant improvement on the Commission' s proposals in various ways. It falls short, however, of what we would like to see in this field, specifically with regard to the concept of child pornography and to the penalties that could be imposed for such activity.
We are in favour of this step, which confirms the need for a framework decision defending the need for strong and concerted action against the sexual exploitation of children and child pornography, the latter having developed greatly as a result of the Internet and new technologies.
This battle must be fought on all fronts, because the consequences for children are disastrous, and from this point of view we support the argument that the possession of child-pornography material in itself constitutes an offence. The main problem is to avoid a situation in which this vital battle against the sexual exploitation of children and against child pornography is used by supporters of a reactionary morality, resulting in excesses tending to abolish freedoms, in particular in relation to certain material containing sexual information, or certain types of fiction.
Therefore one cannot state than any representation of children showing 'sexual behaviour' is reprehensible. What concerns us is the ambiguity of a certain number of amendments dealing with virtual products. Perhaps this is a justifiable area for concern, but there is a real risk of going off the rails here.
We are therefore in favour of a no-holds-barred campaign against the sexual exploitation of children and against child pornography, but a certain number of amendments involve a very real risk that this just campaign will be used for reactionary purposes. This is why we are abstaining from the vote.
. (NL) The crimes of Marc Dutroux in Belgium and similar atrocities elsewhere have been waiting for a response for years. People who put their personal pleasure, or earning money from the pleasure of others, before the protection of children are a danger to society as a whole. Society must be protected against people who force children into sexual acts and who are even capable of killing those children if they can no longer be used for that purpose. I give my unqualified support to that part of the proposals in the Karamanou report. Unfortunately, in certain other proposals and in the debate in this connection, I have detected a nineteenth-century, Victorian undertone. I get the impression that a number of people who advocate tough measures would, in fact, ideally ban same-sex marriages, nudist beaches, pornographic images and text, sex outside marriage and Manneken Pis. I also get the feeling that they want to criminalise parents who, they believe, do not raise their children in a sufficiently prudish manner. You are already committing an offence if you give your children sex education, if other people can see your children naked or if the children can see their parents naked. That is not how you deal with the irresponsible, the profiteers and the criminals; instead you take away newly acquired freedom from ordinary well-meaning people. That part of their objectives will not receive my support.
For over seven years, with speeches in the House, questions, motions for resolutions, press conferences, round tables and meetings, the Alleanza Nazionale in the European Parliament has been calling for action to combat the odious crime of paedophilia and the exploitation of minors through child pornography. We have even resorted to a people' s petition to try to speed up the involvement of the Commission, governments and political forces in the defence of the thousands and thousands of children who are double victims of crime: first because of the violence suffered; and then because of the length of proceedings and the indifference of institutions.
The Council and Parliament are finally promoting new initiatives, but these will not have sufficient impact unless a culture of respect for children and strict and swift legislation against their enslavers are speedily developed throughout the world, and especially in the West. As long as the West allows child pornography and paedophile pictures and propaganda, with extremely shady connections, to be distributed over the Internet, it cannot effectively protect minors. The Commission must take responsibility for dealing with this unspeakable situation and negotiate with international organisations and governments to block the use of the Internet for illicit purposes.
. I congratulate my Socialist colleague, Mrs Karamanou, on her report on combating the sexual exploitation of children. Europe must introduce stronger measures to tackle this disturbing subject and ensure that offenders are punished in a similar way across the European Union.
We have all heard of awful and tragic cases of child pornography and child exploitation across Europe. We must seek to ensure that history is not repeated. Our children must never again suffer such terrible afflictions and we must do all we can to prevent this. Cooperation should be increased between Member States in the European Union through common penalties for offenders and police services working together across the Member States.
Tougher penalties must be dealt out to those participating in the sexual exploitation of children and offenders must not be allowed to get away scot free. Hard measures should be taken against those guilty of exploiting children, as well as those who gain financially or are members of a criminal organisation. Parents who have agreed for a child to engage in prostitution or pornography should also be regarded as criminal offenders.
I fully agree with Mrs Karamanou that victims and witnesses should be given better protection and assistance. Financial compensation for rehabilitation is important, but we should remember that you can never buy back innocence. Our children are our most vulnerable citizens and we should make every effort possible to protect them.
I merely wish to ask whether the written explanations of vote should not be taken first. As I understand it, one must be present in the chamber even when submitting a written explanation of vote. Or have these rules been changed again? My delegation has remained as we wish to submit a written explanation. We would like this to be registered and then we would like to be able to leave. It would therefore be easier if we took the written explanations first.
I would like some clarification: Does one need to remain in the chamber if one wishes to submit a written explanation and have it approved, or not?
I am not sure if I have understood you properly, Mrs Carlsson, but for many years the practice has been that anybody who has taken part in the vote simply has to give the written explanation of vote to the Bureau or indicate that they will deliver it within two hours, and do not have to wait to be called. If you have taken part in the vote and do not wish to wait and wish to make a written explanation of vote, you simply have to say so and deliver your written text to us before 3.00 p.m. Is that clear?
Thank you for your answer. I was of the opinion that one had to remain also for written explanations of vote. That is excellent, now I know and will be able to save time in the future.
Klamt report (A5-0183/2001)
Mr President, I do not know why, perhaps it is the fact that it is always close to lunchtime, but I always find myself starting my explanations of vote by saying I was in a restaurant. To explain why I have voted for this report on combating trafficking in human beings, I have to tell you that I was in a Chinese restaurant in 2010. It should not surprise you, Mr President, that with me the future can become the past. Well, in 2010 I was in a Chinese restaurant and I had a very good meal. It was so good that I got friendly with the owner and asked him about his life. 'So you were a Member of the European Parliament?' he said. 'You did well to vote for the report against trafficking in human beings! Because, you see, I would have had to work with no social security, no wages, no pension, because I would have come to Strasbourg the wrong way. As it is, I have been able to earn a good salary. I also have a pension, and now I devote myself to this restaurant. I owe that to the European Parliament and its Members who voted in favour of that report ten years ago.' And he thanked me.
Today the Commission has put before us regulations against trafficking in human beings and sexual exploitation which we cannot but approve of, though at the same time noting that they hide a less praiseworthy objective concerning the issue of illegal immigration. In effect, the Commission, which is frequently accused of using its new powers of initiative, which it derives from the Treaty of Amsterdam, in a way that is too favourable towards immigration (in particular the proposals on reuniting families and on temporary protection), is seeking to clear its name by including, under the heading of trafficking in human beings, trafficking in human beings for the purpose of labour exploitation. It claims that this is a contribution to the campaign to halt illegal immigration.
In reality, however, this is an alibi. If we examine the text more closely, we can see that the approach favoured by the Commission is to defuse the repressive measures. The offence of trafficking in human beings for the purpose of labour exploitation, as described in Article 1, does not require the illegal crossing of a border, and yet that is precisely the primary criterion in a case of illegal immigration. The result is that this offence is defined in a vague manner, so that it can cover very different types of cases, and not just illegal immigration. Under the pretext of this broad definition, the person who is the object of the trafficking is presented, in the Commission' s explanatory statement, as a 'victim' . Therefore, in order for an offence to have been committed, that victim must have suffered a constraint, which does not correspond to the case of illegal immigrants, who generally come voluntarily.
In these circumstances, these supposed provisions against illegal immigration, buried as they are in the campaign against exploitation of all kinds, including child pornography, cannot possibly be effective. They serve merely to provide a trompe-l' oeil counterpart to other texts on immigration which are extremely lax.
Fortunately, Member States, and in particular France, have used the powers of initiative which they still posses, until 1 May 2004, to put forward other proposals which are more precise, better targeted, and therefore more effective. There is a proposed framework decision aimed at reinforcing the penal code to stop the facilitation of unauthorised entry into and residence in the Union, a draft directive which seeks to improve the definition of 'facilitation of unauthorised entry, movement and residence' , and a draft directive on hauliers' liability if they carry illegal immigrants. If Member States had not taken these initiatives in order to restore the balance, the texts currently being proposed by the Commission would be more or less pointless, at least as far as illegal immigration is concerned.
- (DA) We have some reservations regarding the legal bases of both reports.
Trafficking in human beings, and emigration which is claimed to be voluntary but which is in fact forced on people by destitution, have one thing in common: they are both the result of the poverty which afflicts most of the world.
Without a deep-seated social change which puts an end to a system which, in order to concentrate wealth in the hands of the privileged classes of the rich countries, impoverishes the labouring classes of the world, it will not be possible to halt either so-called voluntary emigration or trafficking in human beings.
We voted in favour of the text in order to express our condemnation of those who profit from this type of traffic or from the sex trade. Nevertheless, it has to be said that this most irresolute of resolutions does not finish what it sets out to do, since it could only achieve its objective by granting the victims of this trafficking not a temporary residence permit but the full right to remain, if they wish to, in the countries of the European Union.
. I welcome the adoption of two reports calling for closer co-operation between Member States on the twin evils of sexual exploitation of children and the trafficking of human beings.
The Klamt and Karamanou reports are related in that they seek to harmonise definitions of sexual exploitation. They call for a common definition and application of penalties relating to pornography in an age where the Internet has enabled sexual exploitation to transcend all frontiers.
It is horrific that slavery and exploitation can take place on the European continent where we like to think of ourselves as socially enlightened. It is imperative that proposals for severe penalties for those convicted of sexual exploitation and trafficking should be followed through.
I call on the Irish Government to state clearly what position it will take on these issues before decisions are taken at Council.
. (PT) The basis for this report is the Commission' s proposal linking the trafficking of people for purposes of sexual exploitation - prostitution - and the trafficking of human beings for purposes of work - migrant workers. This is not the best way in which to study and address these two serious problems. As a matter of fact, the UN treats them quite separately and rightly so, taking account of their quite different realities and of the different and separate approaches that they require.
Nevertheless, the report improves the Commission' s proposal considerably, and tables around fifty amendments, specifically indicating that trafficking in human beings must not just be punished, but that it must be expressly classified as a criminal activity. The report also proposes increasing prison sentences and takes the view that the instigation of, aiding or abetting such activity must also be punished.
Another important proposal is to set up a compensation fund for victims of trafficking in human beings, which would be funded from the confiscation ofcriminals' proceeds from crime. I think it is also positive that the report reiterates the need to give adequate protection to victims and witnesses, to grant the victims of trafficking temporary rights of residence for the entire period of criminal investigation or trial, including providing adequate accommodation and other support, specifically for reintegration, and the creation of a database of missing persons.
These are the reasons why we are voting in favour of the report, although we are sorry that Commissioner Vitorino was not able to accept all of the proposals tabled by the European Parliament.
Those recitals in the draft which state that there is a need to take strong measures to halt trafficking in human beings, and the references to the UN texts, appear to us to be broadly correct. Of course, the concept of labour exploitation could be expanded (the references are those of the Charter of Fundamental Rights, which are too restrictive).
The main danger lies in confusing trafficking in human beings with immigration and attempting to treat the two as one and the same thing. This is why we supported the amendments which point out that the campaign to stop trafficking in human beings must not be used to repress unauthorised immigrants, and those which refer to the right to reside for all victims. We also voted in favour of those amendments which seek to classify as an offence what was originally called an infringement, in view of what trafficking in human beings means in terms of exploitation, humiliation, and physical and mental violence.
Finally, we should like to make it clear that our positive vote on this proposed framework decision in no way means that we believe that the various European systems of cooperation between police forces and judicial systems currently in use are acceptable or legitimate.
- (NL) The division of poverty and welfare among countries and among groups within one country is becoming increasingly unfair. A growing number of people in the richest countries attaches more importance to earning as much money as possible than to the well-being of their fellow men and the protection of the environment. This brings out the worst in people. Although colonial slavery was abolished 140 years ago, new forms of slavery are now emerging rapidly. Many women and children from Eastern Europe and the Third World, in search of a better life, fall into the hands of new slave drivers during their journey to richer countries. These seek to make money by forcing others into providing involuntary sexual services. Tough measures are needed, not to punish the victims, but to make it impossible for the profiteers to continue in their criminal activities. I welcome the fact that the proposal draws a distinction between the granting of humanitarian aid to people without the required paperwork and trafficking in human beings, that a compensation fund will be set up for victims, which is to be financed from confiscated, illegal profits, and that victims and witnesses are to be protected. I can therefore support the basic ideas of the Klamt report, although I share Mrs Sörensen' s concern that, with this proposal too, the Mafiosi, which have a genuine vested interest in this kind of activity, will continue to remain too much out of range.
. (SV) We Swedish Christian Democrats welcome the initiative to combat human trafficking. We consider that there is a natural difference between the concepts of human trafficking and human smuggling. Consequently it is beneficial to address these issues in separate legal instruments, an opinion reflected in our vote.
Furthermore, we consider that as the framework decision concerns combating human trafficking and the punishment of those guilty of this, questions such as the treatment of victims of human trafficking should not be regulated in this instrument. We have therefore chosen to abstain from voting on these points.
. I support this report against the trafficking in human beings. Europe needs to crack down on the trade in trafficking human beings.
Human trafficking involves force, violence, deceit and abuse of its victims and is totally unacceptable. Over 120,000 women and children are abducted from Eastern Europe each year to be brought into the EU for exploitation. Not only should this type of activity be punishable, but it should be classed as a criminal offence.
I strongly believe there should be common rules for penalties with those guilty facing a minimum prison sentence of six years rising to ten years for more severe cases. All those involved in circles of human trafficking should certainly face stiff penalties, whether they are police officers, customs officials or civil servants.
We must not forget the victims' needs and their suffering in all this. They should be given better support, including financial compensation from the confiscated proceeds of crime. The European single market allows borders to be crossed, but we must do all we can to prevent such exploitation of our borders. If we are truly a people's Europe, we must put the people first and protect them from abuses such as these.
Karamanou and Klamt reports (A5-0256/2001) and (A5-0183/2001)
Dybkjær report (A5-0191/2001)
Mr President, my wife Graziella is at last with me in Strasbourg, and when we went back to the hotel last night I read her part of the Dybkjaer report, about the two billion people in the world, in developing countries, who have never made a telephone call, never watched television, never gone to the cinema, never been in an aeroplane or a car. 'Ah!' she exclaimed. 'They are the lucky ones then, they are fine without telephones, televisions and cars!' 'No' I explained. 'I cannot do what you want and vote against this report. I must vote in favour because they must progress, they must have their televisions, cinemas and telephones too' . In fact I have voted in favour. But she got angry and we argued and for the second time in my life I spent a sleepless night. But I have voted for the report and I am very happy to have done so.
We can only vote against this heap of rubbish, which in its very first recital states that poor countries have 'possibilities to improve their economic situation, fight poverty...' , however little they know how to use this 'ICT revolution' .
In many of the poorer countries, the majority of the population not only do not have electricity, they are not even fed properly. It is easier to draw up and adopt resolutions of this kind, and even to grant a few subsidies allowing computer manufacturers to dispose of unsaleable stocks, than to feed the people of these countries or, even better, to give them the opportunity to feed themselves, instead of exploiting them and forcing them to abandon even their own food crops in order to produce for western markets.
It takes a great lack of awareness or a high degree of cynicism to state that 'information and communication technologies afford possibilities of making a major contribution to direct democracy' . In some of the poorer countries, particularly in Africa, the people would be happy if the major European powers would make a 'contribution' to democracy by ceasing to support, finance and arm their dictators. However, it would be asking too much to expect the governments of Europe to abandon the long-standing dictatorships which protect the interests of their trusts.
The people are demanding democracy, are they? Let them make do with the Internet!
Aparicio Sánchez report (A5-0122/2001)
Mr President, I hope you and all the interpreters and officials who have had the patience to stay in the Chamber with me have a very good lunch. I have voted for this report and it was my sister who suggested this explanation of vote to me. She said: 'Listen, when will we finally see the Mona Lisa in Italy? When will we see Michelangelo' s Moses in Strasbourg? And when will we see Van Gogh and Renoir in Spain? They have never been shown in our museums.' 'Very soon,' I replied, 'because, as well as legislating on the theft of works of art, the European Union will surely also ensure that these works can circulate freely and easily throughout Europe.'
And that is the end of my explanations of vote for today.
We voted against this report in order to condemn the hypocrisy of a text which claims to oppose the renewed outbreak of thefts of cultural objects in the European Union and the illicit trade in such objects.
The author of this text forgets to point out that not only the national museums of the countries of Europe but also private collections are filled with cultural objects pillaged over centuries from the countries of the Mediterranean, the Middle East, Asia and Latin America or Africa
While the British Museum, the Louvre, and the Pergamon Museum in Berlin are filled with the wonders of ancient art, in Greece there are mostly only plaster copies now.
In museums, these cultural objects are at least exhibited to the public. The same is not true, however, of private collections.
If this text is claiming to prevent illicit trade, it should first of all define as illicit all purchases which enable extremely rich individuals to appropriate and keep for their own private use cultural goods which ought to be the heritage of the whole of humanity and accessible to everyone.
Mr Fatuzzo, before suspending the sitting, I would like to tell you something which I am sure will delight you: every second of every speech costs the European tax-payer EUR 9.65.
That concludes the vote.
(The sitting was suspended at 1.20 p.m. and resumed at 3.00 p.m.)
Ozone in ambient air (continuation)
The next item is the continuation of the debate on the recommendation for second reading (A5­0187/2001) by Mr Davies, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive relating to ozone in ambient air [13114/1/2000 - C5­0090/2001 - 1999/0068(COD)].
Mr President, as I see it, Mr Davies' report deals fundamentally with the credibility of the EU' s environment policy and whether we really are to attempt to achieve the targets created by the Union.
Ground level ozone is a serious air pollutant which creates considerable problems for public health and the environment. The targets we are setting to reduce the extent of pollution must be binding, otherwise we risk the decisions becoming mere castles in the air. It is therefore not good to have legislation which only talks about targets being reached as far as possible, as expressed by the Council of Ministers. In this respect we naturally support the committee' s proposal for clearer wording. Our group also supports Amendments Nos 5 and 23 which state that the targets must be entirely attained by 2020 at the latest and that they may not be exceeded by more than 20 days a year until 2010. Without these changes the legislation will be toothless.
Another important aspect of Mr Davies' report is the more stringent requirements in terms of information to the public. This type of air pollution has a considerable effect on public health. It is therefore important that all available information is made public to the general public and voluntary organisations.
There must be consistency between the EU' s environmental policy in different areas. We have common targets for air quality and are currently negotiating with the Council to approximate the rules on national ceilings for emissions and large incineration plants. If this policy is to hold together, we also require binding rules on ozone emissions. With these words I wish to thank the rapporteur for his excellent work which we will vote for in every respect.
Mr President, the main thrust of this directive is to set targets for the levels of ozone which will be permitted in ambient air within the European Union. This directive is part of an overall package which is being implemented by the European Union at this time to comply with the obligations under the Kyoto Accord. We can all recall that the Kyoto Accord sets down a timetable for the reduction in the level of the use of greenhouse gases. The US President, Mr Bush, has already stated that he wants to renegotiate the Kyoto Accord. This is highly regrettable because, in the eyes of many, it is felt that the targets set by the Kyoto Accord will not even achieve the goal of substantially reducing the use of greenhouse gases. The clear scientific evidence is that climate change is real, is happening now, and will get worse. Emissions from the developed world are the primary reason for global warming. Developed countries must take the first meaningful steps in reducing emissions.
The European Union is determined to play its part in reaching our targeted 8% reduction in greenhouse gas emissions below 1990 levels over this decade. We are all aware that President Bush is due to meet the European Union leaders in Göteborg this week. I hope that the US President will come up with a firm proposal to outline how his administration intends to reduce the level of greenhouse gases in the immediate future.
There is unequivocal scientific evidence about the damage which has been done to many communities as the ozone layer is being depleted. Extensive production of greenhouse gases is resulting in the depletion of the ozone layer which, in turn, is resulting in higher sea levels, contributing to greater coastal erosion, greater flooding and the elimination of many of our island communities.
We have a moral obligation to ensure not only that the quality of life of present communities is protected, but that the quality of life of future communities is protected also. That is why it is so important that we all guarantee that we reduce the level of greenhouse gas emissions in Europe, the United States of America and elsewhere so as to achieve our objective in this regard.
I congratulate Mr Davies on his excellent report.
Mr President, since this morning, we have been talking specifically about ozone and the serious effects which it has on human health, but also, more generally, about ecosystems and the environment as a whole. I myself, in my département in France, chair an air-quality monitoring network, and whenever the weather is very good, when it is sunny and there is no wind, I dread the effects of road traffic, because I know that the maximum levels will inevitably be exceeded, and there will be what we normally call an ozone peak.
In such conditions, what can we do? What can we do to comply with the Kyoto Accord and solve the problem of climatic change? We know that it is human activity, in the form of industry and road traffic, which causes the maximum ozone limits to be exceeded in our urban areas, but afterwards this ozone, depending on wind and topography, spreads to regions which ought to be protected.
It is therefore vitally important to set objectives which are precise, to have real, effective air-quality monitoring networks. The rapid alert system which comes into play when ozone limits are exceeded to an extent which is likely to be harmful to the health of susceptible people such as children, the elderly, or people with heart or respiratory problems, must be effective. The network must cover the whole of Europe, so that everybody can be properly informed.
However, we should be aware that it is difficult to reduce excessive levels in Spain, Greece and Italy, and that it is much more difficult in the countries of southern Europe than in those further north. Those who are responsible at local level should take effective town-planning measures, in the context of sustainable development, without, however, harming the competitiveness of our businesses. We should aim our awareness campaign above all at those who are in a position to change their behaviour but, more than anything else, in order to succeed we must make sure that all countries are aware of their responsibilities, so that our decisions are not merely European, but international as well. President Bush has arrived in Europe, and we should do all we can to make him aware of the responsibility which the United States also bears in this area.
Mr President, firstly, I should like to congratulate Mr Davies for the work that he has done on this report. He brings something to us which will hopefully provide some interesting issues to be debated and discussed and then resolved in consultation. This report excellently demonstrates why environment policy has to be achieved at a European level. Ozone is a European problem and the best example I can think of a problem that has to be addressed at the European level.
For example, within the United Kingdom, where in many ways the circumstances are amongst the most favourable within the European Union, 50% of the ozone is created by emissions outside the UK. That is very much the pattern for the rest of Europe. Indeed, in many parts of Europe, a great many of the problems about ozone are not necessarily a consequence of activities by that individual Member State. Ozone is a collective problem which has to be dealt with collectively.
I have one concern, namely that we are trying to set too strict values. We are setting target values that, by their very nature, will be almost impossible for many Member States to meet in certain given circumstances during the year. They are going to be, through no fault of their own, in breach of European legislation. It is not sensible that we should create a piece of legislation that puts Member States in this position.
There are many Member States, particularly in southern and eastern-central Europe who are going to find themselves constantly in breach of this legislation, no matter what they do. Some of the things they are going to have to do, where physically possible, as indicated in the compromise amendments, is to close factories, perhaps shut down whole parts of industry, and create car-free zones inside their cities. And still they will not solve the problem of ozone. Still they will find themselves breaching this regulation we are creating. When we go into conciliation - as I expect we will because we will have the votes for many of these amendments in the House - we are going to have to think very carefully about whether we continue to adopt this type of approach and this type of legislation.
Mr President, the proposal we are discussing today, together with the directives on large combustion plants and national emission ceilings, forms an important part of the Community's ongoing efforts to clean up air over Europe. First of all, I would like to thank the rapporteur, Mr Davies, for his hard and dedicated work on this important and complex issue.
The proposal sets target values and long-term objectives for ozone in ambient air. While the long-term objectives are based on the latest advice from the World Health Organization, the target values have been set with regard to the best attainable air quality. In doing so, the transboundary nature of ozone and cost-efficiency aspects have been taken into account.
As I mentioned earlier, this proposal is closely related to the proposal for a directive on national emission ceilings where conciliation negotiations are currently under way and we have to recognise the difficulty of finding a solution for linked issues, for example the target values for ozone, in the absence of a definitive outcome. At its first reading in March last year, Parliament presented a well-considered report including 18 amendments. Council's common position adopted in March 2001 takes due account of most of Parliament's concerns. Now 32 amendments have been tabled to the text of the common position.
Amendments Nos 4, 15 and the first part of Amendment No 23 all seek to turn the target values into binding limit values. In light of the insufficient scientific knowledge on ozone formation, the Commission cannot accept any of those amendments. On the other hand we can accept in principle Amendments Nos 30 and 31 requiring binding target values, save where physically impossible. However, we would also have to bear in mind that target values would not be attained where it is not efficient from an economic viewpoint.
With regard to the target values, it is not acceptable for the Commission to keep 20 days as the target value for the protection of human health. The Commission agreed on Council's common position on national emission ceilings, which result in 25 days as an attainable target. Therefore the Commission cannot accept the second part of Amendment No 23. Moreover, Amendment No 23 would set 2020 as a binding target year to attain the long-term objectives. Amendments Nos 3, 5 and 15 follow the same intention. As there is there is no scientific evidence yet to prove this aim to be feasible, the Commission cannot accept those amendments. However, the Commission agrees on the general aim fully to close the gap between long-term objectives and current ozone levels and could accept Amendments Nos 2 and 6.
Amendments Nos 26 to 31 would require attainment of the long-term objectives, save where physically impossible. Again, this would have to be complemented by taking account of economic efficiency as well. Therefore, those amendments could only be accepted in principle. Several amendments would enforce the obligations of Member States to report to the public and the Commission. The Commission welcomes these amendments if the requirements are considered feasible and useful. The Commission therefore could accept Amendments Nos 8, the second part of 10 and 16. Amendment No 11 would be acceptable in part. Amendment No 17, in principle. Amendment 32 would complement Amendment No 17 in a way that is acceptable. The first part of Amendment No 10 and Amendments Nos 18 to 20 and 25 are not acceptable.
Amendments Nos 12 and 14 both clarify responsibilities in setting up short-term action plans and are acceptable in part and in principle. The last part of Amendment No 12 and Amendment No 13 are acceptable in stressing the role of guidance on examples for short-term actions. The Commission accepts Amendment No 24, which supports a more effective trigger value to initiate short-term actions.
There are four amendments on other issues. Among those the Commission cannot accept is Amendment No 1, as it is directed towards candidate countries, which is not appropriate for an EU directive. We can accept Amendment No 7 on tightening requirements to maintain air quality. Amendment No 21 would require a direct comparison between the performance of Member States in improving air quality and the Commission could not accept this amendment as the proposed comparison is not considered appropriate, in particular, with regard to the transboundary nature of ozone. As Amendment No 33 incorporates those aspects, it could be accepted in principle. However, no direct comparison of Member States should be required. Finally, Amendment No 22 requires special attention to the effects of ozone on human health and the environment and the Commission accepts this amendment.
I consider it essential to put this legislation in place soon, so that appropriate monitoring can start. Member States need to be able to identify problem areas, so that they can make sure that the public's health is properly protected in the future throughout the Union. Hopefully a valid compromise will soon be found, having regard to the outcome of the conciliation negotiations on the directive on national emission ceilings.
Thank you very much, Commissioner Wallström.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
WTO Panel/Section 211
The next item is the oral question (B5­0326/2001) by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy on the WTO Panel Section 211.
Mr President, I should like to say a few introductrory words and then perhaps go on to explain our oral question.
We have tabled an oral question on behalf of our group. The main reason for this is our group' s criticism of the way in which the Council used the procedure laid down in Article 133 as the basis for its decision to apply for the appointment of a panel to examine whether section 211 of the U.S. Trademark Act is incompatible with the TRIPS Agreement. We did not deal to any great extent with the substance of the Council' s case, although the substantive argument did meet with some opposition and engendered lively discussion in committee; we chiefly focused on the expression of our desire to be fully informed in future and to be included in the decision-making structures used by the Council and the special committee established under Article 133. We believe this is especially necessary in the realm of trade policy. As all of you here - honourable Members, Commissioner and representative of the Council - are aware, when it comes to trade issues, we in Parliament are only involved to a limited extent. For many years we have been crossing swords on this issue - mainly with the Council and only to a lesser degree with the Commission.
In the case in question, it is a matter of initiating proceedings to examine whether, in a dispute between Pernod/Ricard and Bacardi, a primarily Euro-Cuban holding and a primarily U.S.-European corporation, the EU is entitled to lend support as it sees fit. The Council has come down clearly on the side of Pernod/Ricard in this dispute, and the Commission supports this position too.
We in the committee did not pronounce ourselves on this dispute. All we said is that we should have wished to be informed before the institution of proceedings and before the appointment of the panel, so that we as a Parliament could have adopted a substantiated and well-founded position on the decision taken by the Council and the Commission.
Let me add that the Commission, especially Commissioner Lamy, has kept us regularly briefed. Accordingly, none of our criticism in this case has been directed at the Commission.
Perhaps the main point, and the reason why we attach so much importance to this issue, is that section 211 of the Trademark Act is one of those cases that relates to our long-running dispute with the United States over the Helms-Burton Act. It is about the extraterritorial application of domestic legislation. To that extent, we support the action taken by the Commission and the Council from a political point of view, but - as I have already mentioned - we do not condone the inadequate briefing of Parliament and its competent committee.
Why is this so important? You will have noticed that legislators on both sides of the Atlantic have been coming under increasing pressure to support the decisions of their respective governments. It is very, very important to us to make it clear to the other institutions that they will only be able to secure our support in future if they provide Parliament and the responsible parliamentary committee with comprehensive information.
You will see how necessary this is from the letter written by many Members of this House - I believe there were more than a hundred of us - and addressed to both the U.S. Government and the Council. The letter not only criticised the procedure adopted by the Council but also the substance of its decision. That is why I wish to make this urgent appeal to the Council to do everything possible in future to keep Parliament fully informed and to extend this obligation to cover any application for the institution of dispute-settlement proceedings, which means coming to the committee or the plenary chamber on such occasions and briefing Parliament in order to establish total transparency.
Mr President, on behalf of the Council I would like to remind you that, according to Article 133 of the Treaty, the Council makes decisions on the common trade policy on the basis of the Commission' s proposals. We in the Council are well aware of the desires regarding the procedure for decisions on the common trade policy which Parliament has formulated on several occasions. These desires have been examined and assessed very carefully. As we all know, they have also been the object of discussion at the Intergovernmental Conference which concluded its work in Nice on 7 - 9 December 2000.
The changes to the text of the Treaty which this Intergovernmental Conference agreed on do not address this aspect of Article 133. It should also be noted that the vast majority of Member States did not consider it necessary to amend the article in this respect.
Besides the obligations laid down in the Treaty, the Council requires openness. At meetings with the chairman of the Committee on Industry, External Trade, Research and Energy in particular, the Council regularly informs Parliament of issues which are of importance to Community trade policy and in accordance with the Westerterp Procedure of 1973 the Council informs Parliament of negotiations concerning trade agreements with third countries before they are initiated, while they are underway and once negotiations have been concluded.
I also wish to note that Swedish Minister for Trade Leif Pagrotsky will hold two meetings with the Committee on Industry, External Trade, Research and Energy during the Swedish Presidency. Furthermore, representatives of the European Parliament were invited to the Euro-Mediterranean Ministerial Meeting on Trade on 29 May 2001. What is more, the chairman of the Article 133 Committee invited all members of the Committee on Industry, External Trade, Research and Energy to an informal meeting on 31 May 2001.
Mr President, Commissioner, Mr President-in-Office, ladies and gentlemen, the WTO dispute between the European Union and the United States in the Havana Club case, in other words the dispute regarding section 211 of the U.S. Trademark Act, highlights the need for our Parliament to be informed and involved by the Council at crucial junctures in the pursuit of our common trade policy.
Unlike the Commission, the Council failed to take steps to inform Parliament fully and promptly of the formulation of a common position, as it ought to have done. The Council would normally apply Article 300(2) and the last sentence of Article 300(3), mutatis mutandis, and brief us on such important matters. The point is that the Council, by persisting with its current practice, is evading its parliamentary accountability to the Member States and to ourselves. This situation cannot be tolerated indefinitely, and we demand changes.
In the present case, as Erika Mann has said, the absence of information from the Council has prompted a host of individual expressions of opinion in the European Parliament. Most of these, I believe, have been inconsistent with the prevailing view in the Committee on External Trade, and their cumulative effect has been to undermine seriously the Council position in Parliament. In other words, by failing to provide information, the Council has sown the seeds of uncertainty and has given our trading partners - in this case the United States - an opportunity, if not to weaken the position adopted by the Commission then certainly to present it as rather less clear-cut than it actually is.
I therefore believe that there is ultimately no alternative to a judicious change of procedure. In calling for change, we are merely exercising our parliamentary power of scrutiny. We are responsible as a Parliament for scrutinising the implementation of the common trade policy, and we should be better equipped in future to perform that function. Although the Commission keeps us informed, it is not enough for the Council, as it did through the Swedish Minister of Industry and Commerce, for example, to come to us and hold general discussions with us without involving us in consultation mechanisms such as the EU Trade Ministers' informal talks. Under the Portuguese Presidency, for instance, we were invited to take part in these talks. I believe the Swedish Presidency still has a pledge to honour in this respect.
As spokesman for the PPE Group, I should like to reaffirm emphatically that we do approve of the way in which the Commission has acted on the provision of information as well as in defending the interests of the European Union against the United States in the dispute-settlement procedure, as has now been shown. The Council, however - as I have already said - failed to inform us about this common position, contrary to the undertaking given by Mr Pagrotsky.
I therefore believe that the practical conclusion to be drawn from this is that the Council should show, through its actions as well as its words, that it accepts Parliament as an equal partner on issues of common trade policy, particularly by using the proper legal basis for all the measures with which it implements the common trade policy, in other words Article 133 of the EC Treaty, which is now applicable in conjunction with Article 3, as well as Article 300(2) and (3) - new numbering - the latter being applicable by analogy, given the necessary will to cooperate.
Secondly, the Council should enable the Commission to seek the opinion of Parliament prior to the conferment of a negotiating mandate, as in this Havana Club case, for example. We could then begin a dialogue and bring it to a satisfactory conclusion. We also believe there is a need for an interinstitutional agreement on this matter, like the one we concluded with the Commission, until such times as the Treaty is finally amended too.
Lastly, I must urge the Council, when it next revises the Treaty of Nice, which I hope it will do at the forthcoming Laeken summit, to reword Article 133 so as to involve the European Parliament in the framing of policy and the negotiation and conclusion of agreements on important trade issues. This proposal is contained in paragraph 28 of the Mendéz de Vigo and Seguro report on the conclusions to be drawn from the Treaty of Nice, and we shall insist on the earliest possible introduction of this amendment to the EC Treaty.
Mr President, may I pick up on a point that Konrad Schwaiger has just made. I too believe - and I am speaking here on behalf of my group - that there is a need to redefine the obligations of the Council in terms of its accountability.
We all know, of course, that the Council acted correctly in the purely formal sense - this was the honourable Member' s line of argument too - and that the Council is not under any formal obligation to consult Parliament. However, I do not believe we are talking about formal procedures here, but rather about proper substantive political cooperation. As far as proper cooperation is concerned, the Council is still falling far short of its duty to Parliament. My wish for the future is that the Council, instead of constantly invoking the formal position, will find an interinstitutional procedure that enables us to engage in some decent cooperation in future in the field of trade policy.
What you have seen this time will be seen more often in the future. But let us not be under any illusions: trade policy is becoming an ever wider field, and many issues go beyond trade policy and into the domain of international politics. These numerous trade disputes with the United States are a prime example. If you want Parliament to stand by you - and Parliament is with the Commission on the substantive issue, as Konrad Schwaiger said - you must ensure that we can cooperate properly on matters of substance. You must look on us as an adult partner, even if the Treaty does not yet formally recognise our adulthood.
I believe that the institutions have always found ways and means of cooperating in the past. I wish the Council would do likewise and find a new procedure. It may be that a discussion or briefing session would be held after each meeting of the special committee referred to in Article 133(3). Or, if the Council initiates official procedures, it could come to the parliamentary committee and explain the situation. I believe these would be ways of cooperating, and they would remove much of what I believe to be utterly unnecessary bitterness from the present debate. We largely agree on the substance of this issue. I also hope that many of the honourable Members who signed the letter have come to see that this was not the right course of action. May I therefore urge the Council most earnestly to venture forward, perhaps even today, and make the case for a new form of cooperation.
Mr President, during the formal and informal debate on this issue over the last few weeks and months, both the Commission and the Council have indicated that it is not the business of the European Parliament to stick its nose into the substance of WTO cases. I broadly agree. The Council and the Commission have also indicated that they think it is none of the European Parliament's business to issue awkward declarations on issues which are basically sub judice. Again, under normal circumstances, I would agree. But I would ask the Council and the Commission to tell me what we are supposed to do when we ask both of them in committee several times for justifications of how and why the decision was taken to launch this highly sensitive case and we get no more than a mere technocratic response.
What are we supposed to do when we are told the decision was taken over lunch, not even by ministers, but over lunch in some obscure Council working group without any minutes to justify to the public or, indeed, to politicians such as ourselves, why the EU is launching yet another politically sensitive trade dispute?
What strikes me is the sheer naivety of both the Commission and the Council in tackling such a highly political issue as if it were nothing more than a technical decision. It is simply inconceivable that the US Administration in Washington would rush headlong into yet another trade dispute with the EU without first ensuring there is a minimum of political backing in Congress. I find it very striking that both the Commission and the Council have failed to do that this time.
It has been suggested that those who have signed this hotly worded declaration were behaving irresponsibly. Some Members of this Parliament feel it was irresponsible. It is surely much more irresponsible to launch such a politically and commercially sensitive trade dispute without even a ritual nod towards the normal standards of transparency and political probity. It is not an issue of reforming Article 133. It is simply expecting both the Commission and the Council to conduct trade policy, particularly on politically sensitive issues, in a more transparent and politically intelligent manner.
Mr President, others have talked about the issue of dispute settlement specifically. I would like to focus on the wider issue of democracy and accountability more generally.
This specific case demonstrates precisely the absence of democratic accountability in EU trade policy. That is a huge indictment of the largest trading block in the world which prides itself on standing up for those very values. The Nice Treaty could have been an opportunity to begin to improve the democracy and transparency of EU trade policy but in fact the Treaty makes these matters worse by increasing the powers of the Commission but not balancing that by increasing the powers of Parliament via the codecision procedure.
Meanwhile at Council level the 133 Committee meets behind closed doors. As parliamentarians we are not even allowed as observers much less as participants. We receive no minutes of these meetings. There is no formal dialogue between us. We thank you for the informal receptions which are very nice but they are no real substitute for a formal dialogue. Furthermore in spite of all the rhetoric about trade policy supporting sustainable development, when you look at who attends the 133 meetings, it is usually simply the representatives from the trade and finance ministries alone. But if we are serious about integrating international trade and sustainable development, then the very minimum we need to do is to ensure that representatives from social affairs, from environment, from development ministries have their voices heard at 133 meetings as well.
If sustainability really is a key issue for the EU and if the Swedish Presidency is really serious about openness, could the Presidency tell us if first of all it envisages a formalised dialogue between Parliament and the 133 Committee, and secondly if it is ready to propose revisions to the composition of that committee. Ultimately, in order to make it more likely that trade policy enjoys the support of both parliamentarians and the wider public, Parliament should in the longer term have codecision powers, not only on the final outcome of any new trade agreement but also crucially on the Commission's mandate for negotiations. The EU says it is committed to reforming the World Trade Organisation but a first place to start would be to reform the decision-making machinery of the EU itself.
Mr President, Commissioner, ladies and gentlemen, in Seattle we learned that the world is changing. I believe we have to accept that certain decisions of the past require revision. The European Parliament is responsible for monitoring the common trade policy. We have co-decision rights on matters relating to the single market. But on important international trade issues, the Union is not such a model of democratic transparency.
I believe that Sweden, which is itself a model of transparency, is called upon as the present incumbent of the presidency to take us another step along this road. It is quite simply imperative to guarantee an open and transparent decision-making process on the basis of Article 133.
We know that the European Union, after enlargement and the forthcoming final stage of the switch to the euro, will be the world' s foremost trading bloc by a considerable margin. In the United States, it is apparent that cooperation between the Government, the President and Congress actually works very well and that information flows freely between them. Cooperation between the Council and the Commission is very good at the present time; Mr Lamy must be complimented for this. I do wish, however, that the Council would also take joint initiatives with the European Parliament on the international stage, because these issues are of the utmost importance to our future. One day, when our membership has risen from 15 to a greater number of States, our clout will increase, and I believe that the link with the roots of the Union' s legitimacy in its Member States is an essential democratic requirement. If we want to develop a global market for our goods, such an effort will ultimately affect all of us. In other words, we must stand shoulder to shoulder as equal partners and strive for success.
Mr President, let me say that the Council values this opportunity to discuss with the honourable Members the important issue of how we are to design the Union' s trade policy in an effective but also an open and transparent manner.
In the discussion here in the Chamber, I have identified two distinct trends. The first trend, represented by Mr Schwaiger among others, would require us to change the procedure. I assume that Mr Schwaiger considers that we must change the rules. Mr Clegg, on the other hand, who represents the second trend, says that the issue is not primarily about Article 133 but about the Council' s desire for openness in general.
However, I can see no other way of addressing this issue than actually working on the basis of what is laid down in the Treaty and Article 133. As we live in a society based on the rule of law, we can do nothing other than proceed on the basis of what is said in the Treaty. Of course, some might think that this should possibly have been changed. I therefore reported on a little of the discussion surrounding the amendments to the text of the Treaty which took place in Nice, and there will of course be an opportunity to return to this question. We have an Intergovernmental Conference coming up in 2004. Mr Schwaiger hopes to see changes as early as in Laeken. This might be a little optimistic but, as I have stated, there will be an Intergovernmental Conference in 2004. Let us return to the discussion then.
So what opportunities do we have if we cannot achieve progress along formal lines? Has the Council done enough to proceed along informal paths, keep Parliament up to date and give Parliament an opportunity to take part in the discussion? Naturally, openness and consultation can always be improved, but it is with a certain amount of regret that I note that, on two occasions during the Swedish Presidency when we invited dialogue on the issues I mentioned earlier, no-one attended from Parliament. There is an English expression "it takes two to tango" , and this also applies in this context. The Council has demonstrated that we want dialogue. Unfortunately, it appears that there was insufficient interest on the part of Parliament and on the part of the representatives of the committees concerned in taking part in such a dialogue. I can only regret this. It only gives us cause to maintain this dialogue to ensure that we obtain a consultation procedure which respects what is set out in the Treaty. Otherwise, we will seek the informal paths which are open to us in order to obtain the democratic support we all desire on these important issues of trade policy.
Mr President, I would very willingly have let the debate proceed between Parliament and the Council, without any intervention by the Commission in this affair, an affair in which the Commission has a completely clear conscience, but Mr Clegg' s speech, and the slightly abrasive tone in which he made his remarks, make it necessary for me to provide a few explanations.
As far as procedure is concerned, I would remind you that the decision to launch a procedure of this type at the WTO forms part of the executive responsibility of the Commission. We took this decision while fully complying with the rules set out in the Treaty, which are what they are unless and until they are changed. The Commission, as you know, would like to change them, but the Council has decided otherwise and up to now, when it comes to amending the Treaty, it is the governments of the Member States who take the decision.
We therefore observed the procedures entirely correctly. The 133 Committee, the consultative body of the Council, gave its support to the launching of this procedure in March, and it confirmed its position in June 2000.
As Mrs Mann and Mr Schwaiger have said, numerous discussions have taken place between the Commission and its staff and the Committee on Industry, External Trade, Research and Energy on the question of this WTO case. I myself have responded to oral and written questions which have been raised by the Members of this House. I have also met some Members in person in order to discuss the subject with them.
In order to make things quite clear and to add my own opinion to this debate, I would remind you, in case anyone needs reminding, that it was not a question of taking sides in favour of such and such a business, or in somebody' s individual interests, whether that would have been legitimate or not, but rather of assessing, from the point of view of the interests of the Union in general, the compliance of the American law on trade marks with the WTO Code.
That is why I believed, and I said so at the time before the Committee on Industry, that a parallel intervention by Members of Parliament in a WTO procedure seemed to me to be rather strange, even inappropriate, and I said at the time, and I shall say it to you again now, that I believe that a proper exchange of information between us should have the effect of avoiding any repetition of this type of incident in future.
Mr President, since Mr Danielsson addressed me directly, I should like to reply to two points. Firstly, let me express my thanks to the Swedish Presidency for the recent invitation from the Swedish Ambassador in Brussels to informal talks with the members of the 'Article 133' Committee. This, however, was a cocktail party, not a meeting, and I pointed out to several people, including the chairman of the ambassadors' group, that it was perhaps not an ideal arrangement to hold the event on a Thursday evening, when the Members of Parliament were returning to their constituencies at the end of a plenary week. But these things can be rectified, and another weekday could be chosen next time. That is the first point. Thank you for the initiative of your diplomats.
Secondly, you said that things will have to be changed - not now but in 2004. But please remember, Mr Danielsson, that we now have a round of international trade negotiations in Qatar, and we have a ministerial meeting at which the U.S. Congress will be represented. The U.S. Congress, however, has not yet approved the 'fast track' proposal. This means that the U.S. Congress currently has direct participatory powers in Qatar. We in the European Parliament are no longer receiving sufficient information from you. Compare your conduct, the conduct of the Swedish Presidency, with that of the members of the U.S. Administration, who now speak to the Members of Congress virtually on a daily basis, week in, week out.
You no longer have any national control; you no longer have any European control ...
(The President cut the speaker off)
Mr President, I am grateful for the fact that we are having this debate, but I should just like to make two points. I am in the same boat as my fellow Members, in that I was only informed of one of the meetings to which the Council presidency invited us. We were, of course, delighted to receive the invitation. But it was indeed a cocktail party on Thursday afternoon, with all the attendant difficulties. When I arrived, the door was already closed. There was something I had to discuss beforehand and could not make it for the start of the gathering. It would be very good of you, Mr Danielsson, to make a proposal next time for a better arrangement that would enable all of us to be present.
As for the second meeting you mentioned, I should be grateful if you would remind us which meeting that was. I know nothing about any other meeting. Konrad Schwaiger did not refer to it, presumably because he knows nothing about it either. Would you perhaps be so kind as to tell us which meeting it was that you invited our committee to attend?
There is another point on which I am at one with my fellow Members, and I know that this is not a question but a brief comment: I wish you would truly regard this Parliament as a heavyweight in the political ring and treat it accordingly. We fully understand that we do not yet have the means or the right to demand such treatment, but I believe you can regard us from a political point of view as an equal partner.
Mr President, in my initial speech I mentioned the two informal meetings concerned. The first took place on 29 May and the second on 31 May. I am sorry that one of the dates was unsuitable. At the same time I would like to point out that when it comes to the presence of the Council here in plenary session there is never any question of whether the date is suitable. The Council is expected to attend all the time, whatever the date.
Naturally, it is in the interest of the Council that we have a functioning informal dialogue with Parliament on these issues. I have attempted to describe some of the measures taken by the Swedish Presidency. I am convinced that the coming presidency will work in the same spirit.
Thank you very much, Mr Danielsson.
The debate is closed.
ASEM process
The next item is the report (A5­0207/2001) by Mr Brok, on behalf of the Committee on External Affairs, Human Rights Common Security and Defence Policy, on the Commission Working Document: Perspectives and Priorities for the ASEM Process (Asia Europe Meeting) into the new decade [COM(2000) 241 - C5­0505/2000 - 2000/2243(COS)].
Mr President, ladies and gentlemen, soon I will be joining the ranks of the trade politicians and then at least I will get an invitation to a cocktail party. For the rest, however, I have no trouble at all in joining in this debate because in this very area which we are now called on to discuss, that is ASEM, we also have to ensure that we have increased parliamentary participation. That is why we also propose in our report that there should be a second ASEP parliamentary conference before the ASEM IV Summit. Clever executives always get parliaments involved when foreign policy or trade are at issue. That is why we ask in this connection in the report - and this is one of the most important requests that we make - that the Council and in particular also the Commission should keep the European Parliament informed of developments in this area. In particular, they should also report on the implementation of the decisions made at each meeting: this information could then be fed into a process of parliamentary supervision which could be used to speed up progress. I believe that this is in the common interest because this particular initiative, ASEM, is of such exceptional importance.
If both groups - the European Union in Europe and ASEAN in Asia -, which are after all stable, work together with other states in Asia and manage to cooperate closely in such important areas as the three pillars identified within this process, namely political, economic and cultural dialogue, this can have undreamt-of implications for stability in these regions and throughout the world. That is why I believe that we should take this ASEAN process as seriously as possible, place greater emphasis on it and make it a higher priority.
With your permission, I will illustrate this by way of a few examples. If we manage to table a number of political proposals at the ASEM III Summit, which we are reporting on here, and then also in the run-up to ASEM IV - for example in the area of conflict prevention - then I believe that a considerable amount can be achieved here. You only have to think of the People's Republic of China and Taiwan or North and South Korea. I believe that together in a multilateral process of this kind we can make an important contribution to the situation developing peacefully and decisions being made which benefit the people in the region concerned, but also foster peaceful development in the world as a whole.
At this point, I should simply like to recall the issue of the proliferation of weapons, because we do actually have political contacts and relations with one or two of the ASEM members, or we have developed mutually dependent relationships with them, and through this it is possible to exert considerable influence to prevent the dangerous proliferation of weapons of mass destruction and carrier weapons. In this way we can make a contribution to world peace.
If we also succeed in internalising this political process and implementing the commitments made in respect of the rule of law, democracy and human rights there, then this is very significant, not only for human rights and the rule of law, but also for the stability of the whole region.
In the economic area, these two groups, which are working together in Asia, should also see to it that they use their combined weight to foster positive global economic development, by preparing for WTO negotiations together and by cooperating fruitfully in international fora and the UN. They should ensure that there is greater stability in the field of financial services and, where trade agreements are concerned, they should ensure that social standards are gradually raised across the board so as to contribute to there being greater justice in this world.
If, in addition, we manage to be active in the third pillar, in the area of cultural relations, by involving people, groups and those working in the cultural sector, and in this way bring people together, because cultural relations do after all lead to ties being formed, then this would seem to be a further important starting point for making a decisive contribution to greater stability in our world.
We call on the Commission to table specific proposals for the next ASEM conference in its working document on the development plan for the ASEM process in the next decade and to discuss these with us. Commissioner Patten, I am sure that we will do this in a joint dialogue drawing on your experience in this region, so that we will be able to make a contribution to creating a better world.
Mr President, Commissioner, ladies and gentlemen, I fully agree with what the committee chairman has just said: the ASEM process is an important framework for dialogue between EU states and Asian states.
But, quite honestly, we should also admit that the results of the ASEM III Summit in Seoul last year were not so terribly significant. Many assertions remained very vague and if you look at how many of them have been put into practice you will see that we actually still have work to do on many of them. In this respect I fully share the views of our committee chairman. Commissioner, I think that we are acting as allies when we ask you to table a report on the preparations for ASEM IV, so that both of us - the Commission and Parliament - as we say in Hamburg, have a bit of butter with our fish, that is, actually introduce some substance into the preparations for ASEM IV in Copenhagen next year. We would ask you to provide us with a very substantial report as soon as possible so that we can debate with you, but also with the Council, which areas further negotiations should really focus on.
Allow me to make one additional comment. I should like to take up once more what Mr Brok said about conflict prevention, but also about conflict resolution. We are in the business of helping each other. I need only recall that the Japanese donate a considerable amount of development aid to south-eastern Europe - our area - so as to express their solidarity with us on matters of security policy, and we should not therefore shy away from taking part in discussions about conflict resolution or providing assistance in this respect either, whether it be in China, Taiwan, North Korea or South Korea.
There is one further comment which is on the tip of my tongue, Commissioner. Consider the following: this initiative involves ten Asian countries and fifteen European countries. There will soon be eighteen or twenty countries on the European side. We should maintain a balance. That is why I think it is important for us to consider to what extent it might be possible for the Asian side also to admit more members. I believe, for example, that a country like India, which is significant on the one hand because of its abundant population but on the other because of its democratic structure and experience, could be a good partner. Perhaps you could discuss this briefly with your Asian colleagues even in the run-up to ASEM IV, so that we have balanced coverage of both geographical areas.
I think that we agree here: we need to make it clear in the political discussion that Asia's relations with Europe are of decisive importance, and we should help each other in this respect. In conclusion, I should once again like to refer to Mr Brok's opening comments. Relations between states are of course negotiated formally by their governments. But I would say to the Heads of State and Government: civil servants and ministers need the support of members of parliament. That is why the committee's idea...
(The President cut the speaker off)
Mr President, allow me to begin by congratulating Mr Brok warmly on his excellent report. Along with the just focus on Europe and surrounding areas, and on the transatlantic dialogue, Asian relations should form the third pillar of the EU' s foreign policy. We cannot afford to leave Asia in the care of the Americans, despite the fact that their military presence is far more conspicuous. We have not reached that stage yet. Irrespective of the geographical distance and cultural differences, there are major political points of discussion. Fortunately, these are high on the agenda in the ASEM process. The EU does well to continue to underline the human rights issue, even in cases of social abuse. We do not believe in the universality of "Asian values" , and these are increasingly consigned to the background in the region itself, which is evident from the democratic breakthroughs of the past decade. However, that does not eliminate the causes of conflicts, such as poverty and ethnic and religious conflicts. I would refer to Indonesia, but also to the need for permanent intervention in the Korea issue. We welcome the fact that the European Union is committed. Alongside the US, Europe must claim a more global role. At the same time, we should not punch above our weight, for then we will remain bogged down in fine words. Asia is large, and Asians will mainly need to solve their problems themselves. The ASEM process, preferably enlarged to include a country such as India, must be more than a discussion forum. We must strengthen the mutual interests on the basis of equality. That will bring Asia and Europe closer together. Those interests are mainly in the economic field. That is where Europe can be of most significance, and there is great potential, given the interconnectedness of the world economy. We would also call for a far more intensive cultural exchange to prevent the ASEM process from remaining an elitist affair. If we draw in the reins more tightly, Europe will be able to better embed its expectations in permanent political dialogue. The emphasis in this connection is on democracy and human rights. However, we should not neglect the safety aspects. Preventing the proliferation or spread of nuclear weapons also springs to mind, for example. However, the ASEM process is not an alternative to sound bilateral relations with Asia' s major countries. Asia cannot be compared to the European Union. It is unclear which country will in time be at the helm in that region. There are major paradoxes. China is developing fast, but is not a democracy. India is large, but vulnerable, and the Japanese engine is misfiring. Europe can help improve regional perspectives, but that should not be at the expense of the direct involvement of the countries in that region. Direct criticism pertaining to special situations should not get lost in multilateral declarations. The region is not served by organised silence.
Mr President, we already talked last year about ASEM' s Summit in Seoul and, on behalf of my group, I then expressed my disappointment at the outcome, not about ASEM as such, and certainly not about the Commission' s attitude or about that of our Commissioner, which bore witness to a vision and was very intelligent. We were disappointed about the attitude of our Council: the EU ministers had to be dragged to this Summit kicking and screaming. One could be forgiven for thinking it was a Parliament meeting: that was the level of unwillingness that was displayed about going! Their presence did not reveal any sense of involvement. I therefore believe that the meeting was quite a bit weaker than it could otherwise have been.
It is, of course, understandable. Ministers have to attend so many summit meetings: every other week, they have to attend some summit or other. But if they started by handing over EU matters to the European Commission and the European Parliament, that would free up a considerable amount of time in their diaries and might well lead to decisions which the public could back more. But that is another matter.
This resolution is not terribly exciting, except maybe for the point about issuing visas for authorities from Taiwan. This is an important point, in our view. It is odd, to say the least, that a President such as Mr Chen, who has, after all, been democratically elected, cannot enter the European Union, even in a private capacity. The United States has been issuing visas in this connection for much longer.
We will no doubt be backing some amendments by the GUE Group. But some of their other amendments seem to emanate from the Chinese friendship association, and we will not be supporting those.
We did find Mr Dupuis' original report exciting. That report is truly radical in its appeal for a coherent strategy aimed at more democracy and the development of the rule of law, which is also important for the development of the economy. We need no longer place the main focus of policy on China. There is an entire region which is of importance to us, and expansion to include a country such as India, for example, would be crucial.
Finally, the ASEM process is of major importance to us. We would also like to see MEPs become more involved. We are looking forward to the talks on ASEM IV. We hope and trust that the European Commission will be closely involving us in that process.
Mr President, this report has a somewhat turbulent history. Initially it was a report which I in the committee saw as a diplomatic declaration of war on the People' s Republic of China, which was naturally not the intention. Thanks to the combined efforts of the committee, the report has been radically amended and is now more to do with what its title indicated it was intended to be about. It is largely acceptable to us in the Green Group but some problems still remain. The first is point 21, which attacks the Chinese demographic policy which naturally has many different aspects. The fact is, however, that it is in the process of being changed quite radically. As recently as just a month or so ago the New York Times - of all papers - contained reportage which described in very positive terms how the one-child policy was being changed quite thoroughly and radically. In this situation I think it is quite unnecessary of us in the European Parliament to attack the Chinese population policy as one-sidedly as in point 21.
The second problem is about visas for Taiwan' s top leaders. I have to admit that I think this is quite difficult. In Swedish debates I have criticised visas not being given to these top Taiwanese leaders. On the other hand I have understood that the People' s Republic of China sees this as us attempting to change practice and more or less indirectly begin to recognise the State of Taiwan, which is no-one' s intention. This is clearly problematic. For my part I will abstain from the vote on this point.
Mr President, I would firstly like to point out that the Committee on External Affairs has made an extraordinary effort to present a coherent report in accordance with the European Union' s objectives within the perspective of the ASEM process. It has done this, on the other one hand, by transforming the unfortunate and aggressive initial draft and, on the other, by taking on board that the agreements of the Third ASEM Conference in Seoul have replaced the initial proposals contained in the European Commission' s original document.
We cannot ignore the enormous importance for the world, globally, and for the European Union specifically, of the improvement in relations between these two regions of the world - the European Union and Asia. And this is the case in all respects: economic, social, cultural, scientific and political.
Despite the current conflicts and problems, Asia is the most dynamic region in the world. It contains three giants: Japan, China and India, which are going to be increasingly important on the international stage. Relations between the European Union and this region must therefore be particularly prudent and positive and at the same time help towards a negotiated and peaceful solution to the problems which are the result of an immediate past originating in the Cold War, as well as the colonial past.
The objective should be to contribute to the world enjoying a multipolar situation in which international law, peace and economic and social development - which is just and balanced - should have increasing importance, and human, union and social rights and democracy should flourish as an everyday reality.
China' s access to the World Trade Organisation has been important and the European Union must therefore maintain a special relationship with China in this respect. We therefore believe that, at the Fourth Summit in Copenhagen, parliaments, both European and Asian, must play an ever more important role as representatives of popular sovereignty.
Mr President, the ASEM process has a twin role, politically speaking. It offers the Asian and European government leaders the opportunity of consulting each other every two years on truly strategic problems. And it is precisely this fixed regular forum that can have an inhibiting effect on aggressive, unilateral action taken by one of the ASEM participants.
That brings us to the real fear which various Asian States experience within the ASEM process: that of the Chinese pursuit of regional supremacy, including territorial demands. A case in point is the on-going controversy regarding Beijing' s claim of sovereignty over the South China Sea.
Via multilateral forums, such as the ASEM process, those Asian countries hope to enhance, and mainly stabilise, existing bilateral relations with China. It is therefore no wonder that these smaller Asian States advocate a higher level of commitment by the 15 EU Member States to the ASEM process.
I should like to add two minor observations regarding this resolution. The first one concerns recital K, in which democratic Japan receives the very dubious honour of being blamed for an unprecedented, post-war political crisis and in which a very harsh judgment is passed on the country' s political establishment. On account of Asian pride, and not just that of the Japanese, such an arrogant Western judgment is nothing short of a slap in the face. From this angle, the European Parliament makes anything but a constructive contribution to the ASEM process.
In addition, various other Asian ASEM Members probably deal with much more serious domestic problems than that in this day and age. The ever more strife-torn Indonesian archipelago is a case in point.
All in all, due to political imbalance and careless use of language, recital K is completely inappropriate.
Finally, I welcome Paragraphs 16 and 17 of the draft resolution, in which an appeal is made to the European Council and Commission, as well as to the other ASEM Members, for an Asian expansion of ASEM parallel to the approaching European enlargement, namely the forthcoming accession of the candidate countries to the Union. Three countries are mentioned in this connection: India, Australia and New Zealand. However, honourable European intentions collide here with Asian realities, or rather national sensitivities. In Asian eyes, Australia and New Zealand are still seen as foreign bodies. In short, their ASEM membership will require the necessary time and, probably, Europe' s power of persuasion. As far as India is concerned, the People' s Republic of China is not what one would call hospitable. From that point of view, national barriers still need to be lifted. Not only - as is currently so evident - in the EU' s enlargement process, but also in ASEM. However, when good intentions are coupled with political action to match, we are certain to make headway in Europe and Asia, even jointly, in fact.
Mr President, Commissioner, in October 2000, in Seoul ASEM leaders gave a commitment to support human rights, democracy and the rule of law, as a cornerstone of future Asia/Europe cooperation. However, our own actions rarely live up to our promises. In the past, too many Member States have paid lip-service to the idea, but where there is a choice between trade and defence of human rights, economic self-interest has always taken precedence. Furthermore, where a small country is involved, we have been quick to criticise, but when the offender is a large country, such as China, our response has been much more muted and I very much welcome Commissioner Patten's recent remarks in this regard.
Therefore, I support the proposal contained in paragraph 10 of the report which calls for any state to be excluded which clearly fails to respect human rights, democracy and the rule of law from ASEM activities. I also welcome the proposal for the political pillar of ASEM to encourage political dialogue in several areas, including between China and Taiwan. If we want to play a role in this and want to be seen as honest brokers, then all Member States should follow the recommendation of this report and grant visas to the Taiwanese President and members of the government for private visits to the EU.
I welcome the reference to resolving the conflict in Sri Lanka given my recent involvement in this area as head of the EU electoral observation mission. Over 70 000 Sri Lankans have died in this conflict since 1973 and any initiative to prevent further loss of life would be very worthwhile. To conclude these brief remarks, I commend the Brok report to the House.
Mr President, this report makes it possible for the European Parliament to debate the ASEM process and comment on its results. This new partnership between Europe and Asia gives both sides a golden opportunity to deepen and strengthen relations, in respect not only of the economy, but also political, social and cultural matters.
As early as the third ASEM Summit in Seoul political aspects such as human rights, democracy and the rule of law were successfully promoted from being the subject of a fruitful dialogue between the partners in the ASEM process to prompting relevant undertakings from leading ASEM politicians. It will come as no surprise to anyone to learn that our Parliament, which has made these values the focus of its work for years, attaches quite particular importance to these same values being respected by the Council and the Commission and to the Council and the Commission doing all they can to make these values part and parcel of the ongoing political dialogue with our Asian partners in the ASEM process.
At a time when the European Union is almost talking about nothing else but enlargement, it is, I believe, very appropriate to say that this ASEM process and the circle of partners within it should also be extended to include states like India, which might also be deemed to have earned a place in this dialogue.
I should like to address two points which, in my view, have wrongly become the subject of talks with and occasional protests on the part of the Chinese Embassy. Our requiring Taiwan's politicians to have visas for private visits to Europe does not amount to recognition of the Republic of Taiwan or in fact anything at all; it is the pursuance of a consistent policy which Europe has on the freedom of movement of people, consistent in particular if in the future Taiwan were also to follow in China's footsteps and become a member of the World Trade Organisation.
Finally, Commissioner, I should like to draw your attention to an old demand of the European Parliament: we have always said that with a region such as Taiwan, with which we in Europe have very intensive economic relations, our relations are such as to warrant a representation, that is an information office, being set up there.
Mr President, rapprochement and cooperation will only be successful if we strive for mutual respect and partnership in the Asia process. We know how much effort Parliament has put into producing this report. I should like to point out a number of facts. Firstly, the history of the 20th Century has left deep wounds in Asia which have not yet healed. The bloody suppression of the Boxer Uprising in China, the occupation of Manchuria, the Korean War and the aggression against Vietnam are all inextricably linked with the names of states which belong to the exclusive club of the great countries of this world: the USA, Germany and Japan.
The EU has a peculiar way of perceiving the role and responsibility of states if, given this historical background, it wishes for example to assign Japan a kind of policeman's role in Asia. It is equally disconcerting that the EU is not distancing itself more decisively from the confrontation course which the USA is adopting, for example with its spy planes, against China.
I should like to make a second point. In Asia, the future depends largely on there being harmonious relations and a balance of interests between China, India and also Russia. Any attempts to play these countries off against each other would seem to me to be very dangerous, including and even in particular for Europe! A sustainable Asian policy must be directed at partnership and constructive dialogue, and not least with the People's Republic of China. Anyone who relies now on short-term interests and gaining a quick advantage will not in the long term be able to make a decisive political contribution to establishing peace, cooperation and partnership between Europe and Asia.
Mr President, the two superpower system fell apart when one of the superpowers broke up. At the start of this new decade, a new multipower system is gradually taking shape before our very eyes and, as the European Union, we should make this our strategic choice. In this sense, this proposal for the coming decade is clearly a political proposal with strategic overtones. The single superpower system has entered its next stage and is being replaced by a multipower system and it is precisely at this stage that we, the European Union, should strengthen all the regional initiatives which bring about the rule of law, which bring about economic growth, which bring about social justice and which allow any differences to be resolved peacefully and without conflict.
Ásia, which is the subject of today's debate, is an area in which numerous regions - Pakistan, India, Indonesia and others - are in conflict. These conflicts have complicated root causes. And we, whose job is to send a message not just to the nations of Europe with ideological and political problems, but to the entire world, must act as a force for peace, as a force for cooperation, as a force for progress and as a force for democracy by strengthening the procedures which civilise the world without creating conflict, without there being any cause for conflict and without starting by using military conflict or considerations in order to bring about democratic results.
In this sense, the committee report presented by Mr Brok is a serious text, far more serious than the Commission proposal, which will, I think, adhere closely to it, within the bounds of what is viable, in order to bring about the anticipated political results.
Mr President, no-one can object to equal relations being developed between all countries. That is not the point. Despite the amendments made to the original Dupuis report, the guiding spirit behind the Brok report is still crass intervention in the internal affairs of the ASEM countries in the name of the so-called rule of law, human rights etc. etc.
And just what human rights can anyone who proposes such things as respect for the world trade order be talking about? Crass intervention in purely internal affairs in the countries in the area up to and including condemnation of the democratic policy of the People's Republic of China, a country which the European Union has obviously set its sights on. Conspicuous by its absence is any reference whatsoever to the fact that peace in the area is in jeopardy now that the United States has stepped up its aggression towards China, as seen in the NMD, the new US defence philosophy, flights on spying missions, the visits by the Dalai Lama and the President of Taiwan. But the report does not omit to call - twice - for visas to be granted to members of the government of Taiwan, thereby mimicking the American tactic on this issue. I need hardly add that the MEPs of the Communist Party of Greece will be voting against this report.
Mr President, both of these regions of the world, the European Union - or Europe - and Asia have opened up channels between each other and moved closer together. As sensational as the first ASEM Summit was, relations in very many areas are in fact now perceived as normal. It is particularly when I think of cultural relations and of the very fruitful work of the Asia-Europe Foundation in Singapore that I sometimes realise that there are more encounters involving schools, students, scientists and also managers than involving politicians. That is why I should like to recall once more here that this European Parliament once said - and on one occasion it also made this a reality - that in the same way that there was a summit between governments there should be a summit between parliaments. I believe that it is absolutely essential for contacts between parliaments in Europe and Asia to be intensified and that, before the next ASEM Summit in Copenhagen at the latest, we should put in place a stringent process to monitor these important joint political initiatives, even if some of them are based on conflicting principles.
I really believe that this is essential because both regions are playing an important part in reforming the United Nations and also the World Trade Organisation. It is also in both regions' interests for progress to be made on security for their people and mankind in general. I am thinking here both of food safety and the fight against organised crime. There really is no limit to the forms which cooperation might take here, and in this respect Europe really needs to move forward. We are fortunate to have been able to initiate a process of reflection on security policy in ASEAN and throughout the Asian area.
A further matter which is of concern to me is that we should help to combat trafficking in human beings. We are now faced with a situation where millions of people have been abducted, and they are no longer only women and children but also men. I think that both regions of the world have a responsibility here to put an end to this form of freedom of movement on this earth.
Mr President, ladies and gentlemen, as this debate draws to a close allow me to point out that there are considerable expectations of the way in which the European Union acts in this important part of the world. It is not the case that we are free to decide with no adverse consequences whether to become involved there or whether to opt out; no, the countries in this part of Asia have very particular and well-founded expectations that the Europeans will become engaged in their part of the world.
These expectations exist because there the power of the United States of America in terms of both the economy and security is an established fact and because China is next door and is gaining increasing influence. In this power play, the expectations of many states in South-East Asia are focused on the Europeans considering establishing what the Asians call a strategic partnership, obviously with the aim of producing greater stability and creating a balance between the major powers there in the interests of the Asian states. These have had their first experiences of rapid economic growth which was then slowed by the crisis, and now they see that they have an opportunity to leave this crisis behind. At the same time they realise how essential it is for them to find their way out of the crisis in partnership with others, and not least with the European Union.
That is why, as I have said, it is not simply a question of our own interests, how and on what conditions we get involved there; instead we are in a situation where expectations are pinned on us. That is why we are not free either to say, no we will do that or we will leave that; we are obliged to become involved in this part of the world. This opens up huge possibilities. If we behave there, not as colonialists as we did in the past, but as partners who are prepared to contribute their own experiences alongside those of another continent, we will be listened to. Under no circumstances must we Europeans let this opportunity pass us by!
First of all may I thank the House for the attention that honourable Members are paying, not only to relations between the European Union and Asia, but also to the ASEM process in particular. The significant interest that this report has triggered also demonstrates how important Asia is for our Union, a point very well made by a number of speakers. As I am sure the House will understand, this is a subject on which I have certain views myself.
The Commission shares to a very large extent the evaluation and concerns expressed in the report, in particular those regarding the importance of further strengthening our dialogue with Asian-ASEM partners on political, as well as on economic and social issues. We also think that ASEM should be concentrating upon issues of global concern.
One issue that we keep coming back to is the importance that we attach to the three pillars, political, economic and cultural-social, developing at the same pace. Some of our Asian partners are more interested in having a predominantly economic dialogue, letting the political dialogue lag behind. The Asian partners fear interference in their internal affairs and see the different levels of development as an obstacle to the advocated partnership of equals. The Commission does not share this view and nor do other European partners. Development cooperation itself is, of course, dealt with in other fora, but ASEM is and should remain a forum for dialogue among equal partners.
A few weeks ago I attended the third ASEM foreign ministers meeting in Beijing. We addressed a multitude of issues. We did not agree on all of them, but there would be no point in having a dialogue if we saw everything identically. At the same time, the need to improve the management of the ASEM process is extremely clear. These very broad agendas - there were 19 items on our agenda for the foreign ministers' meeting - lead to a lack of focus. That is why we have proposed to cluster activities. That is why we have suggested informal, retreat-style meetings for the highest level of participants to allow them to concentrate upon a few key issues. These issues should have some ASEM added value; in other words it must make sense to deal with them on a bi-regional level.
There seems to be a high degree of consensus on the need for reform. We agreed on the need to cut down on pre-prepared speeches and pre-cooked and usually over-boiled chairmen's statements, which no one ever reads. I become profoundly suspicious of the added value of meetings where most of the real dialogue takes place beforehand in discussions on the joint statement to be issued, and at which as many people are present as at a less important football match in my own country.
We need more focus, more dialogue, and more concentration on the principal participants and on fewer subjects. There should be more scope for free discussion and bilateral meetings. For example, I had a very useful first exchange with the new Thai foreign minister and we also held European Union troika meetings with Indonesia and with China.
Another positive step forward is that our Asian partners seem more inclined to increase the involvement of civil society. We have also discussed the importance of involving parliamentarians in the process. Young parliamentarians have met under the auspices of ASEF, the Asia-Europe foundation. Perhaps it is time to go further and revive exchanges between parliamentarians from the ASEM countries, so I warmly welcome the intention to call a second Asia-Europe parliamentary meeting before the Copenhagen Summit in 2002.
I was delighted by the calls for greater involvement of Parliament in the ASEM process. This is the third time that I have had the opportunity to discuss ASEM in Parliament. The first occasion was a very intimate one, there were two other Members of the House present that evening with me. We shared a sort of post-candlelight supper together. The second occasion we discussed ASEM, there were three other Members of Parliament in the Chamber with me. Today we have seen what can only be seen as an exponential growth in the interest in ASEM and I hope that before my five years are up on 22 January 2005 the Chamber will be packed when we discuss the relationship with ASEM and with Asia as a whole.
I note the request for a new working document in advance of the Copenhagen ASEM meeting and I hope we will be able to have something further to say on EU-Asia relations generally. I expect to return to Parliament shortly to discuss a new communication intended to update the 1994 Asia strategy. This is scheduled for adoption by the Commission in July and it will provide us with an occasion for a wider debate on EU-Asia relations. It will need to cover the sort of points raised by a number of Members in this debate, including the chairman of the Committee on Foreign Affairs and Mr Marset Campos.
Our recent visit to the Korean peninsula demonstrated that the European Union has considerable interests well beyond the arc of instability which surrounds the Union from Kaliningrad in the north to the southern Caucasus in the south. My own recent visit to China demonstrated the importance of the European Union there too. It is worth recalling that today China has a 45 billion euro trade surplus with the European Union. When I was in China I was delighted that I was able to meet members of the Chinese Parliament who, like me, expressed wonder at some of the continuing evidence of Chinese economic development.
But, as Mr Cushnahan said, we have to talk about other issues as well as trade and commercial relations. We cannot have a frank political dialogue with China without having an equally frank exchange about human rights. That is not meant to sound superior and we are not asserting that Europe somehow has a monopoly of wisdom on human rights. But it is our unshakeable view that human rights have universal validity and that a dialogue about human rights is appropriate in all our relationships.
I noted what the honourable Member said about the development of our external services in Asia. I hope that is a point we will be able to be more open about in a few weeks' time in the communication we are about to discuss.
I could have talked about Japan. I could have talked about South-East Asia. There are a number of subjects which we need to discuss in more detail. There are many reasons for arguing, as the honourable Member did a few moments ago, that the relationship we have with Asia is an exceptionally important part of our external relations overall. I very much hope that in the coming weeks and months we will have many further opportunities of discussing it in this House.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Development of the external service
The next item is the report (A5-0199/2001) by Mr Galeote Quecedo, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on the development of the external service (COM(2000) 456 - C5-0629/2000 - 2000/2292(COS)).
Mr President, despite the changes, or perhaps because of them, we in the Community institutions must reaffirm our political commitment to strengthening integration. The European Parliament has often reiterated the need for the European Union to play a solid role on the international stage and to be able to speak consistently in that context. To this end, the Maastricht reform drew up the CFSP and for the same purpose various proposals are currently being considered with a view to 2004.
Nevertheless, for the European Union to consolidate its external role, it is necessary, firstly, to organise and strengthen the external policy instruments which the Union already has and, in particular, its external service.
We must accept that the external service, which currently has such important functions, suffers from numerous shortcomings which have not been surmounted, despite the reforms promoted by the European Commission itself, and, therefore, this Parliament last September approved the own-initiative report 'Common European Diplomacy' , with a view to greater efficiency in the exercise of the Union' s external policy. At that time we proposed moving ahead decisively on three fronts: firstly, improving the training of Community officials destined to be involved in external activity through the creation, eventually, of a Community diplomatic school and the linking of national diplomatic corps through a system of 'walkways' which would be created for that purpose. Secondly, we proposed the clarification and development of the legal status of delegations, their role and their relationship with the institutions; and, lastly, we proposed the improvement of the coordination between the delegations and the external services of the Member States, for which we suggested, amongst other things, promoting the grouping together of the missions of Member States who so desire with the Commission' s delegation whenever, wherever and however possible.
At that time, Commissioner Patten told this House that he would consider those recommendations very carefully and would prepare a communication on the external services during the first half of 2001, which we are eagerly awaiting.
However, while waiting for more ambitious initiatives, Parliament must now give its opinion on the latest communication from the Commission on the development of the external service, which clearly has a much more limited objective, since it basically focuses on the network of delegations and their staff. It is a welcome communication nevertheless, since it allows us to open a debate on that important issue.
In this communication the Commission confirms its will to make progress on decentralisation and on the deconcentration of external aid. This can only be seen as positive even though it requires greater human resources and therefore an increase in costs, which, I believe, we must contribute to. We indicate, however, that not all the difficulties in the operation of the delegations and the management of external aid are caused by the lack of resources. The Commission must also adopt additional measures, such as contracting policies, training plans and a review of procedures.
With regard to the network of delegations, the Commission' s proposal to move ahead with regionalisation seems appropriate, although we must consider opening up new delegations in certain countries of South-East Asia, the Gulf region and Latin America, as well as Switzerland. In this context, we must express our concern at the recent rumour that the Commission is considering the possibility of closing its delegation in Costa Rica.
I therefore take a positive view of this communication from the Commission. I believe that it takes us in the right direction, but it clearly does not fully deal with the issue. We hope that in the coming weeks the Commission will approve a new communication, a more ambitious one, which takes account of the opinions of Parliament and finally allows us to rationalise, organise and improve the external service, so that it may become an effective instrument for a solid European Union external policy.
Mr President, I would like to make it quite clear that we are in favour of both the general lines of the policy proposed by the Commission and the general lines of the report which Mr Galeote Quecedo has just mentioned. When I say 'we' , I mean, of course, the Committee on Budgets.
The Committee on Budgets simply wishes to draw the attention of all those involved to two basic problems. Firstly, there is the need to move quickly. We believe that the reform should be carried out rapidly and ambitiously. Reform means increasing deconcentration and grouping together a certain number of delegations which are fewer in number but better equipped administratively and extended by branch offices with minimum representation.
Secondly, reform means the active vertical redeployment of staff from Brussels to delegations. We are well aware that there is some resistance among Commission staff, resistance of a human, social nature which we understand, as regards this redeployment. This resistance must be broken down.
Thirdly, there is the problem of horizontal redeployment. There are some delegations which are overworked, and some posts is which there is not enough to do, and we are not always aware of objective criteria having been used to decide on staff distribution.
Fourthly, we need a better balance, a more homogenous balance, between regular Commission staff and local agents who are less costly but who do not have, as it were, the 'central memory' of the institution. Both types of staff are necessary and the balance between the two needs to be rationally organised.
Therefore, Commissioner, we expect you to proceed more quickly and further in this direction, which we know is the direction you wish to move in. We shall support you in that movement, but we shall oppose you if by any chance you should drag your feet, which I am sure you will not.
The second point that I should like to mention quickly is the budgetary aspect. The Committee on Budgets is in favour of a qualitative reform which will give rise to higher costs, because redeployment has to be paid for, but the Committee on Budgets is against any increase in staff numbers in the external services. Costs may rise, yes, but a rise in staff numbers, no, because if we increase staffing levels this would put the brake on redeployment measures.
Mr President, first of all, I want to thank the rapporteur. He has prepared a splendid report, and I am, of course, also glad that he has accepted my action plan in its entirety. I am, in general, very much in favour of the Commission' s plans to provide its delegations with more resources, more employees and more powers but, all too often, we have seen examples of 'champagne delegations' which have spent more time in diplomatic clubs than on their real work. In their defence, it may be said that they have had neither powers nor resources under the old system. Many problems with aid projects are due to the fact that the projects are administered centrally from Brussels. In the future, the work is therefore to be done out in the field.
The new system is still not in place, but 24 delegations have, for the time being, been given direct financial responsibility. I hope that, as soon as possible, we can see the valuable experience gained in, for example, Bosnia transferred to the remainder of the delegations. The idea of giving the delegations more duties and more responsibility does in fact operate in practice, but we have recently seen examples of fraud and irregularities in the delegations in the applicant countries. I am thinking especially of Slovakia and the Czech Republic in this context. The Commission must issue Parliament with supervisory reports on the delegations, but I am not asking to see the reports themselves because I appreciate that they contain sensitive personal information. What I would like to see, however, are reports on the financial aspects. The Commission has already promised me these in connection with the 1999 discharge, and I now hope that the Commission will go on to deliver the goods.
Mr President, ladies and gentlemen, in the view of the Committee on Development and Cooperation, it is important to remember that the European Union delegations originated with the delegate controllers who were in charge of implementing the agreements made in the Yaoundé and Lomé Conventions and that their duties were therefore initially based purely on development policy. Over the years, their range of tasks and geographical coverage have expanded considerably. Their internal structure has, however, not kept pace with this.
Now there is a need for radical reform which, despite all of the changes which the European Parliament has been calling for for years, will not be achieved through this Commission communication either. Development policy is no longer the only area of responsibility of the EU's external service, but it is still of huge significance. The dissolution of political blocs and the changing political processes, including in developing countries, have considerably increased the political as well as the trade and economic dimensions of its work. This is particularly true of the development partnership with the ACP countries, into which the Cotonou Agreement has introduced new aspects.
It is precisely in this respect, however, that delegation staff lack qualifications and training; it is precisely here that there is a lack of the necessary schemes for flexible personnel deployment, which should definitely allow for the involvement of local graduates or external experts, if necessary with fixed-term contracts for a particular type of task. In practice, however, delegations in the ACP countries have been and are being threatened with downgrading or even closure. Many posts remain unfilled for long periods of time, without suitable local staff being considered at least temporarily. Even the European Court of Auditors criticises this. The Committee on Development and Cooperation therefore sees a danger that the formation of new regional centres and the move towards regional offices - and good reasons can certainly be put forward in favour of this - could in practice lead to a thinning out of delegation structures in developing countries. That regional offices are more economical than several individual offices is obvious. That they are also more effective has not, however, been verified. Here too the conceptual weakness of the Commission communication manifests itself.
From the point of view of content the Commission is still in debt. Mr Galeote's report and the proposals of the committees which have drafted opinions will provide an excellent basis for paying it.
Mr President, Commissioner, rapporteur, may I firstly, on behalf of the Group of the European People's Party, thank our rapporteur. Once again he has tabled an excellent report on the external service and I hope, Commissioner, that you will listen to me and Mr Galeote Quecedo and that in the spirit of his report you will be so good as to give clear answers. I believe - in fact we agree on this - that we need to leave history behind. We need to consider the current functions of the delegation, based on the functions of the Union. We have of course had Maastricht with the second pillar, the foreign and security policy, and we now have increased responsibilities in the field of world trade policy. We therefore need to make sure that delegations are opened in all of those cities which are important political and economic partners.
This brings me back, Commissioner, to the debate of a few minutes ago. I believe that it is precisely in Asia that we need more delegations. Mr Galeote's report proposes Singapore and Taipei as the places where we should open delegations immediately. Coming back to Mr Sakellariou's comments on Taipei, Taiwan is the EU's fourth largest trading partner and an example of how a society in Asia can be transformed, at its own instigation, from an authoritarian regime into a living parliamentary democracy. This is an excellent illustration of the fact that the principles of democracy, the rule of law and respect for human rights work in Asia and are even something which the countries themselves want. That is why it is high time that we also open an office in Taiwan.
So, delegations in Singapore and Taiwan, and Mr Galeote also mentioned other regions in the world. What I believe is important now is for you, when you send us the next document, to provide a clear list of countries and dates - in months and years - indicating where and when you think that delegations should be opened. If there is no money then say: we need the money. Then we will have to have a chat about it here and see whether we can have a friendly argument with Mr Bourlanges and win him over. But we need a report in which it clearly states which countries and in which month of which year, and then we will also be able to lend you our support and build up a decent external service for the Union.
Mr President, ladies and gentlemen, the matter we are discussing today is part of a much broader problem, one which involves not only the external image of the Community, but ultimately also the CFSP itself. The situation of the Union' s external image has been subject to criticism from various quarters in the last few years and still requires a concerted effort to achieve a major transformation. The interrelation of its various aspects, such as trade, development aid, economics, politics and diplomacy is increasingly apparent in today' s world and must clearly be seen, not so much as something inevitable, but above all, as an opportunity. It is an opportunity for the European Union to improve its presence on the international scene, defending the principles of democracy and human rights, which give legitimacy to this objective. We acknowledge that the concept of this reality underpins the Commission' s concerns to improve its external service, which have been put into practice by the adoption of various communications since 1996. The package as a whole, however, lacks coherence and a great deal remains to be done. I must confess that we are greatly looking forward to the Commission communication on the external service, which Commissioner Patten promised last September to send to Parliament and which, I think, needs to be a strategic framework for important future developments. Although we must not lose sight of the fact that the issue we are considering today is actually very limited, improving and adapting the network of delegations, it has very real implications and, as I already emphasised, also affect the political and diplomatic spheres. What is generally known as the deconcentration and decentralisation of external aid, and its rationalisation, therefore deserves our support, with the concomitant requirements for resources and technical support. Nevertheless, I wish to state that I disagree with the almost excessively realistic aspect that still exists in certain ideas on the international role of the Union in development aid.
I would, consequently, like to stress three aspects: firstly, that of the importance of regional cooperation, which must, however, be increased to take account of political balances, processes of transition to democracy and of consolidating democracy and also of the relationship between the various countries themselves. Another aspect linked to this is the need for coherence in fundamental guidelines, so that they do not become tied to and dependent on, sometimes almost exclusively, budgetary restrictions which are not necessarily crucial. A further aspect is the importance of accepting certain political criteria, in particular, acknowledging the role of the various States in the processes of democratisation and in defending human rights in their own region. We call on you to suspend the project to shut down our delegations in these countries, also bearing in mind that the cost of maintaining these delegations is a drop in the ocean.
The rapporteur, Mr Galeote Quecedo, considered these and other issues and has produced an excellent piece of work. We therefore support his proposals for a resolution and we hope that the Commission and the Council will consider them.
Mr President, when you consider what happened under the former Commission, it might be said that there is not much to lose with this proposed decentralisation, and it is in any case crucial that something be done. If, however, decentralisation is not accompanied by the necessary powers, it might well turn out to be a two-edged sword. The delegations must have the right powers but so too, of course, must the headquarters itself, in the form of both knowledge and a talent for coordination. In my view, that combination is just a touch difficult to detect at the present moment.
I am not actually too bothered about diplomatic schools and other such facilities, whatever they are called. I am, in fact, more concerned about more substantive and practical subjects, for example women' s issues and issues relating to ICT, and I should like to illustrate what I mean about the problems in the light of these two subjects. We most certainly have no guarantee, of course, that the delegations have any special knowledge of women' s issues and any special knowledge at all of women' s issues in relation to the developing countries. It might be said that the Commission used not perhaps to have any such knowledge either, but Parliament did, at any rate, then have the opportunity to exercise closer supervision, and that supervisory function declines somewhat when it is farmed out to the various countries.
Nor is there any guarantee whatsoever that the delegations have any special knowledge of information technology. Certainly, they know how to send e-mails, but information and communications technology is certainly about rather more than just sending e-mails, and when, at the same time, the Commission says that there is absolutely no necessity for any unit in the Commission with specific knowledge of this area but that it is just a question of mainstreaming and general knowledge, then one might well be anxious about how those skills are to be acquired, including in the delegations. I would therefore hope that, in connection with the proposal to be produced by the Commission, the latter will be able to illustrate - for instance, with the help of the two examples I have quoted: women and ICT - how it is imagined that the development will take place.
Mr President, we agree with the need to strengthen the Commission's external service and support Mr Galeote's evaluation of the Commission's communication. This report is in line with the priority shared by the majority of my group and of Parliament: to improve the European Union's presence on the international scene. We see the development of an external service as an instrument to strengthen the EU's foreign policy, although of course we still have to educate our national services in some respects.
Among the most embarrassing experiences I have had as an MEP travelling outside the European Union were those very funny meetings with the ambassadors of Member States where the Union delegate is still seen as an external element or, at best, as a sort of trade or economic attaché. We are happy that the Galeote report includes our amendment asking the presidency-in-office to take some responsibility for verifying the willingness of Member States' embassies to cooperate with the EU delegations and enhance their role for creating a real common European voice.
An improved Commission external service will bring the greatest benefits if we manage to set up a real common foreign and political service at European level. The first step in this direction would be to make Mr CFSP part of the Commission: this is necessary if we are to have a common voice in the world.
Mr President, Commissioner, we in our Group agree with the good report by Mr Galeote, apart from one small detail which I will mention in a moment.
When one leaves the European Union, it is shocking to experience the paradox that the Union has a strong image from the outside despite having a practically non-existent image from within. The necessary coordination does not exist within the European Union. It is therefore essential for the Union to put its all its weight behind the external services and coordination. In this respect, we must accept that, with a miserly budget, we are not going to be able to achieve the image, the appropriate coordination, an unequivocal presence in the UNO, or in other international bodies, and we should therefore revise the financial perspectives in that direction. We should also concentrate on greater coordination of the information received so that we do not have to witness such sad spectacles as the Member States giving differing opinions. That is why it is important to take the direction indicated by Mr Galeote.
Mr President, Commissioner, Mr Galeote Quecedo emphasises, in his explanatory statement, one essential point which was completely neglected in the Commission communication on the development of the external service, and that is the absence of any effective functional link between the embassies of the Member States and the Community delegations.
The Commission, as our rapporteur points out, quite rightly, 'does not appear to be aware' that cooperation with Member States' diplomatic services is 'totally inadequate' . He emphasises that the partnership programme created so that diplomats and officials from Member States could be seconded to the delegations has so far had very disappointing results: only seven national diplomats have been appointed to Community delegations under this scheme
Instead of moving towards the development of a Community external service which is completely independent from those of the Member States, which would give rise to considerable extra costs, particularly as regards training, pointless redundancies and inevitable conflicting responsibilities, the sensible thing to do would be to make use, at Community level, of the experience acquired in a bilateral context, particularly in the aid and cooperation service, the competence and expertise available within the national external services, and their familiarity with the diplomatic practices of their members. We would then avoid the doubts, and the risk of drifting off course, which are linked to the concept of the development of a Community diplomatic service which would be composed, ex nihilo, of officials totally outside the national diplomatic services, which some people, looking at the matter from the point of view of substitution rather than complementarity, would like to see developing at the same time and completely separately.
Effectiveness and subsidiarity, on the other hand, require that we should move beyond the partnership programme and its current failure, and show some initiative and imagination, so as to create a real osmosis, at the level of human resources, between the embassies of Member States and the Community delegations, in order to encourage the development, in harmonious complementarity, of the closest possible relations with our external partners.
Mr President, it seems to me that we need to distinguish two aspirations which are contained in the Galeote report and which to some extent lead in different directions. I refer on the one hand to the need to improve the Commission's efficiency in achieving its priority tasks and on the other hand the ambition to create some sort of EU diplomatic service. The emphasis should be on the first of these, and this is reflected very much in paragraph 1 of the Galeote report which, and I quote: "Insists that the overriding priority for the external service of the Commission must be the efficient organisation and management of EU external assistance programmes".
At a time when enlargement of the Union is a priority - and we have large-scale pre-accession aid programmes to assist this process - it is essential that we have the right number of staff with the right qualifications delivering and monitoring this assistance. The Commission obviously recognises the priority of reforming external assistance management, as we have seen over the last year or so. But according to some estimates, there is a shortfall of something like 1 254 posts dealing with priority policy areas.
The Commission does not require more generalists and diplomats in its delegation, it needs competent managers, particularly those with expertise in tendering, contracting and, above all, project implementation; personnel with business experience perhaps. I wonder if the Commission's recruitment and retirement procedures reflect this priority?
The draft Council regulation on the early retirement of some 600 officials is under consideration at the moment. I would like to know what steps the Commission is taking to recruit the right sort of people to replace those officials who will be retiring early.
Mr President, the report by Mr Galeote identifies certain shortcomings, which the Commission has already recognised in its communication relating to the reform necessary to improve the Community' s external service and furthermore it puts forward a number of proposals aimed at achieving the best possible operation of that external service.
The importance of his work is accentuated by two factors which have arisen simultaneously in recent times. On the one hand, the role, which is increasingly recognised and accepted by the Union, which we have to play on the globalised international stage, and, on the other hand, the cooperation which we must promote in pursuit of a North-South rebalance and which finds its most obvious embodiment within the framework of the new Cotonou Agreement.
As a member of the Committee on Development and Cooperation, I would like to support what Karin Junker said in her opinion, highlighting the essential fact that our external service contributes to the success of those countries which, through development, are seeking freedom and prosperity.
Through the amendments approved by the Committee on Development and Cooperation we ask that the rationalisation of the external service should not mean the closure of delegations in the developing countries. The reform must take place with a view to increasing the efficiency of action rather than according to exclusively financial criteria. To this end, the Commission must be present on the ground, the officials must have direct contact with the reality of under-development, with the development agents and the local authorities, and very much increasing support for, and support from, both local and European NGOs. The creation of delegations with a regional scope is not an acceptable alternative to the closure of delegations in countries such as Cape Verde or Costa Rica.
We also ask that the multi-annual programmes for delegations, announced by the Commission, take account of the development objectives, that local staff be employed, that the officials have specific training and that greater coordination between the Commission delegations and the representations of the Member States be sought.
I believe it would be very positive to open a delegation in a country such as Cuba, which is a pre-candidate to the signing of the Cotonou Agreement and which has been accepted for membership by our partners in the ACP Community.
Mr President, the European Parliament should support the process of decentralising the Commission services so as to bring the European Union closer to its partners. We are therefore in favour of increasing the number of delegations and increasing their staff numbers in line with their increased responsibilities.
However, cooperation on development should remain the priority of the delegations in developing countries, in particular as regards the planning of aid programmes. It is important that the representatives who negotiate on behalf of the Commission should be on the spot and in direct contact with the real situation. In order to do this they should develop relations with the local NGOs and with society in general, so that they can get to know and integrate the priority needs of communities, and not only those of governments in these indicative programmes.
In addition to consultation, we must also increase the number of local agents in the delegations. It is vitally important that the delegation staff should have an extremely good knowledge of local conditions and should be able to speak regional languages, so as to maintain a permanent link with the various levels of the local community.
In addition, the delegations must propose special training programmes for local experts so as to encourage their recruitment.
Finally, it is urgently necessary to recruit staff who are qualified in social and environmental matters, which have so far been the poor relations of the aid and development programmes drawn up in Brussels.
Mr President, Commissioner, I should like first of all to congratulate the rapporteur, Mr Galeote, on his highly detailed and substantiated report. Surely there can be no doubt that this is a particularly serious question which touches on a fundamental aspect of the work of the European Union, i.e. the common foreign and security policy and, hence, the active and efficient presence of the Union on the international stage and its ability to play a leading role in a consistent, coordinated manner, quite independent of any factors extraneous to Europe.
However, this objective cannot be achieved without a suitable, operational tool. And this tool is none other than a well organised external diplomatic service, with specialised and highly trained cadres to man the Union's delegations or embassies so that, by operating within an institutionalised regulatory framework of relations with the European Parliament and the Council, they can develop into real representatives of Union policy and interests and of the interests of the Member States as a whole. And in order for this to happen, the diplomatic services and delegations of the Union and of the Member States will need to be properly coordinated. The report anticipates this by making provision for a system of cooperation and agreement to be developed between these services.
Of course, all this needs resources and a great deal of money, which will obviously need to be provided transparently and by carefully weighting requirements and the expediency and usefulness of each item of expenditure, accompanied by a real desire to strengthen the external service so as to ensure that it has the means to fulfil its mission productively.
Finally, special attention must be paid, as the report notes, to arrangements governing relations between the external service and delegations and the European Parliament, both as regards having systemised contacts, with reports and appearances by the heads of the delegations in Parliament and its competent committees, and as regards some of the delegations taking on the job of providing assistance in connection with visits and missions by members of the European Parliament to third countries.
Mr President, I welcome the Galeote report. It is quite appropriate that we should be reforming the Commission's foreign delegations and examining how they can perform in a much more efficient way, hopefully in the context of a much more coherent common foreign and security policy.
In that context I would like to make some very brief points. Firstly, with regard to my own experience with the Commission's delegation offices when I was in Sri Lanka, it was excellent to have it as a backup. It was very helpful to us in discharging our work and coordinating the various EU ambassadors in that area.
In some other experiences I have had with the Commission's external offices I sometimes felt that they can get too close to the local political administration and are somewhat reluctant to take a strong stance on policy and political issues. It must be made absolutely clear that any of our delegation offices are there not simply to have a cosy relationship with the local administration but to represent EU policy in the wider sense.
My third point, and I am sure it has already been made by my colleague, Georg Jarzembowski, is whether the Commission would respond positively to our repeated request for the establishment of a delegation office in Taiwan. We have pussyfooted on that issue for far too long. We should have the courage of our convictions and I hope that the Commissioner would respond positively to the proposal that there should be an office in Taiwan sooner rather than later.
. May I first pay a very warm tribute to the high quality of the work done by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and in particular by the rapporteur Mr Galeote Quecedo who has once again done an excellent job. We should not forget the important contribution of the Committee on Budgets, with the ever-wise Mr Bourlanges as rapporteur, the opinion of the Committee on Budgetary Control - I have enjoyed discussing these matters with Mr Blak - and not least the opinion of the Committee on Development and Cooperation drafted by Mrs Junker.
All these documents are also timely as the Commission is now finalising its communication to Parliament on further developments of the external service as a follow-up to the one we presented last July. I can assure Parliament that the recommendations made in the report are extremely important for the Commission. I also take them as an encouraging sign that Parliament shares our ambition to make the external service an even more effective instrument of our external policy. We will, of course, continue to report regularly to Parliament on the progress we make.
Let me offer a number of observations. First, this Parliament stresses its wish to clarify its relations with the external delegations. The House may remember that this point was already raised when we discussed Mr Galeote Quecedo's report on a common Community diplomacy last September. I assured this House that although delegations are formally delegations of the Commission, we have made it absolutely clear that they should regard themselves as serving Parliament, the High Representative and the other Community institutions as well.
In response to some of the points that were made during the debate, of course it is the case that our delegations and the embassies of Member States have to coordinate their activities far more successfully. This is something that we have debated in the Council. The delegations should indeed help to arrange programmes for visiting parliamentary delegations and committees. I also agree that it would be useful for heads of delegations to appear occasionally before the Committee on Foreign Affairs and other committees of Parliament when they are back in Brussels to report on recent developments in their host countries and the development of European Union policy and programmes there.
A second major concern of this Parliament is the so-called deconcentration of our operational activities. That, as the House knows, is jargon for devolving authority and responsibility where it belongs, to the people in the field. Parliament will remember that this move to more deconcentration was an explicit commitment of the Commission in its communication of May last year on the external assistance reform, reiterated in the July communication on the external service.
We are now in the middle of the first wave of the deconcentration exercise. Deconcentration concepts have been established for each major programme. Staff requirements have been assessed for each delegation. Officials are in the process of being selected and trained. Last, but not least, accounting and management systems are being interconnected between headquarters and the delegations concerned. More then 20 delegations will be strengthened this year, another 30 or so next year and the remaining ones in 2003 and 2004. I will, of course, report to this House in more detail on deconcentration later in the year, but generally speaking the work is on schedule.
There is one point that I want to emphasise very strongly. There is nothing whatsoever to be said for deconcentration while retaining a collection of mothers-in-law in Brussels. If one is going to deconcentrate, then that means management of programmes on the ground. It does not mean many people second-guessing the people on the ground back in Brussels. The problem of double emploi, the problem of whether or not we are really going to deconcentrate, is one I feel very strongly about. As far as I am concerned and as far as the board of EuropeAid is concerned, it is imperative to ensure that among our performance indicators there is one which gives us an indication of progress made in moving all the management of projects into the delegations, where it should be.
We have seen, as somebody pointed out in the debate, the success of deconcentration in Sarajevo and I want to see that success replicated elsewhere, but deconcentration is not just a question of numbers and procedures. To be successful it requires a real change of administrative culture in the external services of the Commission, at headquarters and in delegations. In this respect, the rapporteur's insistence on the need to improve and develop our training programmes is very opportune. Although I am the first to admit that there is still room for improvement in this area, serious efforts have been made and will be continued. I had the opportunity to take a look at the training programme for our external staff and I was very impressed by it. It covers not only policy areas such as trade and CFSP, but also practical day-to-day topics and modern management techniques. It does, of course, need to include all the subjects which are loosely described as gender mainstreaming, to which the honourable Member referred in the debate.
In parallel, the EuropeAid Cooperation Office has set up a very ambitious training programme specifically for the deconcentration exercise. Parliament may also be interested to know that the first pilot session of the European Diplomatic Programme, which is a common training programme for European diplomats sponsored jointly by the Member States and the Commission, has recently been assessed and deemed to be successful. The second session is starting this autumn. This initiative may not be based precisely on the model of a college of European diplomacy, which the Mr Galeote espoused in his report last autumn; but it is a sensible step forward.
I am also aware that the House is expecting to be fully informed by the Commission on the redeployment of human resources, regionalisation of the network and the opening or closing of delegations - a point which I want to return at the end of my remarks. As these points still have to be decided by the College, I will merely say to the House that the recommendations made in the reports now under discussion will be carefully examined and analysed.
Finally, let me comment on the proposed action plan. Some of its points, such as the proposal that starting in June of this year each head of delegation signs an annual declaration that adequate internal controls have been put in place, will be considered in the follow-up to the recent discharge resolution. The House should be aware that heads of delegation already have to sign the new charter of authorising officers, which sets out the tasks entrusted to them, their obligations and their responsibilities.
Other points the House makes concerning, for example, mission statements, redeployment, new delegations, monitoring and evaluation will be tackled in the communication on the development of the external service, which we will be bringing forward shortly.
I hope the message is clear. We take the reform and development of the external service very seriously. I have said since I took up office that I want to see the emergence of a modern, effective and streamlined service, working as an integral part of the external relations structures of the Commission, and at the service of all the institutions of the Union. This is still my objective, shared by my colleagues and by the senior management in the external relations services of the Commission. But it is a long haul. It must build on the trust and motivation of the staff, many of them working in difficult conditions far away from their colleagues at headquarters. It requires careful planning, training and not least funding. I trust that we can count on Parliament's support and understanding in the work still ahead of us.
One or two honourable Members asked us not to be short of ambition, to be more ambitious in what we do. I just want to make one very obvious point to Parliament, which may be a little prosaic. Ambition depends on two things. First of all, ambition depends on having the money to actually implement your ambitions. Secondly, ambition depends on being prepared to take tough political decisions in order to achieve your ambitions. One of my ambitions, and this may be regarded by some as an eccentricity, is to try to ensure that the ambitions in the area for which I am responsible are matched by the funds that we actually have to spend on them.
I also want to see us being prepared to take the tough political decisions that are required to modernise our external service. But with great respect to the House, it is no good the House on one side telling me that we can never close a delegation; then on the other side people tell us that we should open new delegations and the whole House agreeing that there should be a limit on the number of delegations we can have. In the past Parliament has insisted that there should be a ceiling on the number of delegations. I do not object to that, provided that if we have to close some delegations in order to open others, we have the understanding and support of the House.
But if we are to be ambitious, as I would like to be, there has to be an understanding between the Commission and Parliament as well as between the Commission and the Council. We have to be absolutely open about any tough decisions we have to make. Then all of us together have to share in taking the political responsibility for those decisions. Please do not let us get into a situation in which everybody wants to be ambitious but nobody is actually prepared to spend the money to be ambitious or to take the necessary political decisions. I am looking forward to this debate and to Parliament's understanding as we try together to create the sort of external service which the European Union deserves.
The debate is closed.
The vote will be taken on Thursday at noon.
Proposal for a Council regulation on GSP for 2002 - 2004
The next item is the Commission communication on the proposal for a Council regulation setting up a generalised system of preferences for 2002 - 2004.
Mr President, the Commission has just - and when I say 'just' , I mean only ten minutes ago - approved the proposal for a generalised system of preferences for 2002-2004 and has also decided to refer this to Parliament. I am therefore happy to be able to comment on the proposal briefly and to place it in the double context of the common commercial policy on the one hand and the European Union' s strategy on sustainable development and the combating of poverty on the other. The generalised Community' s system of preferences (GSP) actually lies at the intersection between these two major policies of the Union.
Those of you who are familiar with this subject know that the GSP is exclusively a tariff instrument which was created about thirty years ago, following an initiative by the European Community of the time within UNCTAD, the object of which was to reduce customs duties on industrial exports from developing countries, since its principal raison d' être was the industrialisation of the third world. At the time, high rates of duty were the main obstacle to trade. Of course, things have since changed to some extent, because the average level of duty has gone down. On the other hand, the non-tariff barriers have grown in relative importance, and we are trying to deal with this question in relation to non-tariff barriers by giving a certain number of countries the financial resources to enable them to improve their institutional capacity and by concluding ad hoc technical agreements with them, such as mutual recognition agreements or agreements on veterinary or plant-health matters.
However, we must not forget that some tariff barriers are still important, even now. I shall quote a few examples. In the textile and agriculture sectors, developing countries often have comparatively large advantages, and there we are retaining tariff protection. In the primary processing sector we still have the combination of zero duty on imported raw materials and significant rates of duty on processed products, those rates corresponding to the degree to which those raw materials have been used. This is known as tariff escalation, and quite rightly, because this method of calculating our tariffs has the effect of discouraging processing on the spot in the country of origin. Then we also have certain tariff peaks which, despite the fact that we have made them less extreme - to a greater extent than they have done in the United States, for example - are still significant in some cases.
What the Commission is proposing, then, is the updating of the GSP in order to respond to three concerns. First, there is the question of compensating for the erosion in preferential tariff margins which involves lowering the average tariff levels. Then there is the need to simplify the system for tariff modulation, according to how sensitive the products are. We have got rid of some categories. There were four categories before, whereas now there are only two. It is more simple, less complicated. It will make the work of operators and customs officers easier and will thus make it possible to raise the GSP take-up rate.
The third concern is that we need to carry out a graduation process, in other words to deal with cases in which we are withdrawing the benefits of the GSP from countries with a high GDP, for products in which their competitiveness has been demonstrated by the relative level of their share of the market.
We believe that, in these circumstances, these countries can do without the GSP for those products, in which case 'graduation' offers new prospects for exports from other, less competitive developing countries, thus giving them a potential advantage in terms of development and the struggle against poverty.
We have carried out this updating of the GSP in order to try to find a balance between, on the one hand, the need to give a new, positive signal to the developing countries, to show them that we are determined to meet their expectations with regard to access to the market - this is a result of the 'Everything But Arms' initiative (EBA), hence the idea of recreating the preferential margins - and, on the other hand, the tactical ploy of retaining, with a view to the multilateral tariff-negotiations round, opportunities for additional access to the market.
I am sure we all agree that the developing countries generally, and rightly, acknowledge the special value of a concession which is given in a multilateral context, compared with a unilateral preference. The former is certain and stable, while the latter remains uncertain.
If we take a rapid overview of the various GSP arrangements, we can see that there are four of them, the general arrangements, which apply to the countries of Asia and Latin America, the only continents not to benefit from bilateral preferential advantages like those which are reserved for the ACP countries and the Mediterranean countries. In this area, we are respecting the economy in general, restoring the preferential margins, simplifying modulation and applying normal graduation rules.
The second arrangements are for the least developed countries, which were radically improved by the 'Everything But Arms' initiative. They are not affected by this proposal.
The third arrangements relate to social and environmental incentives, such as allocating additional tariff reductions to those countries which effectively implement the framework conventions of the International Labour Organisation and which undertake to ensure that there is sustainable management of tropical rainforests. These additional tariff reductions have been strengthened, in the Commission' s proposal, in order to correct their current weakness. We have done this, in our proposal, by doubling the preference margin in line with social and environmental commitments.
The fourth and last arrangements are the 'drugs' arrangements for the countries of the Andean Pact and the countries of Central America. These arrangements have been maintained and extended for a significant period of three years, until 2004. They deserve your special attention because they fit in with the Union' s great ambition with regard to Latin America and, to some extent, the privileged alliance which links us to that continent, but also because the arrangements are the Union' s main contribution to the fight against drugs, in which these countries are both the scene of operations and the protagonists. In my view, we should regard the drugs phenomenon in these countries as a symptom, rather than the cause, of the poor level of development that is endemic to this region.
The 'drugs' arrangements are very generous, very similar to the EBA initiative, because they consist in granting access to the Community market, at a 'zero' rate of tariff, for the most important industrial and agricultural products of these middle-income countries. When I say 'middle-income' I mean with a per capita GDP, at current rates of exchange, of about USD 1 100 for Bolivia, and USD 4 600 for Venezuela, in other words well above the USD 700 per head in the least developed countries.
The primary objective of the 'drugs' arrangements is not to directly replace illegal coca crops, but to promote development for its own sake, to create jobs and to diversify industrial and agricultural production, an area in which these countries are falling behind to an extent which gives rise for concern and which is, in our opinion, one of the factors that encourages the expansion of the production and trafficking of drugs.
We would expect these countries to respond to the special access that we are offering them to the European market by promoting - and in particular European - direct investment, tackling corruption and battling for social justice.
What we want these countries to do is to make more use of our GSP arrangements, while implementing more effective sustainable development strategies that address the root causes of the economic problems, and drugs and violence. This is the concept of sustainable development, which hinges on job-creating growth, social progress - entailing the effective implementation of ILO framework conventions - and environmental protection, including the sustainable management of the tropical rainforest which is a crucial aspect in this region.
We are therefore proposing to our Andean partners the very close monitoring of their efforts with regard to the diversification of their exports, the anti-drugs campaign and the promotion of these social and environmental aspects.
Some people are already somewhat alarmed by this parallel which the Commission is drawing between the generosity of the 'drugs' arrangements and the concern to evaluate the economic, social and environmental performance of our partner countries. We must remember that it would be difficult, otherwise, to justify the special nature of the arrangements that specifically apply to Latin America, to which we are linked by a political and economic partnership that is very ambitious compared with our relationship with other countries, and Asian countries in particular, which have a comparable level of development and are also facing the task of combating drugs but do not benefit from the 'drugs' arrangements. The only way that we can justify this difference is by subjecting these exceptional tariff preferences to standards of implementation that are acceptable to just those countries sharing our European values on sustainable development.
We believe that, as well as being good things in their own right, the encouraging of sound policies, the monitoring that is carried out by the Commission and the resulting dialogue with each country are also the counter-concession which allows the 'drugs' arrangements to escape being called into question, even by a WTO panel, on the grounds that it creates unjustified discrimination between countries benefiting from the Community GSP.
This monitoring is not, therefore, an abusive or offensive intrusion into the internal affairs of these countries. On the contrary, in our view it is a kind of lightning conductor to deflect any complaints to the WTO by other developing countries.
We expect that at Doha our Latin American partners will be working in close cooperation with us in order to push ahead with the bilateral liberalisation and standardisation which should consolidate, rather than threaten, the 'drugs' GSP arrangements which are specific to the Andean Pact and Central America.
Mr President, ladies and gentlemen, following the EBA initiative, this proposal on the new Community GSP, which we are putting forward on the eve of Doha, confirms the priority which the Union intends to give, via the new round, to the integration of developing countries into the world economy, with the aim of achieving a fairer and more sustainable development, and the Commission needs your support in order to achieve this ambitious undertaking.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank Commissioner Lamy very much for this initiative. It is, I believe, an initiative which once again shows far-sightedness and which attempts to solve problems which we all know lie ahead before they even arise. We all know that we can only enjoy success in world trade if we offer products and services which are also actually bought. Hence my question: thanks to trade on the Internet we have now attained a very high level of activity internationally in the small consignments sector. In Europe we have 18 million employers in a labour force of 250 million. Could you envisage our putting in place appropriate measures for individual small consignments up to a certain number of euros, so that this small-scale trade is also able to develop completely freely, without barriers and without excessive bureaucracy?
I shall reply briefly to Mr Rübig on two topics. The first of these concerns the nature of the existing obstacles to imports. Broadly speaking, there are two categories of obstacles, customs barriers, whether tariff or quantitative, and more technical barriers. As far as tariff barriers and quantitative barriers and concerned, I believe that, with the 'Everything But Arms' initiative and with the enhanced GSP which we are proposing now, the developing countries' access to our market, particularly via modern, electronic means, is satisfactory.
Then there is the question of customs procedures, and in particular the implementation of inspections related to the rules of origin. Inasmuch as we are giving specific customs advantages, as compared with a most-favoured-nation clause, we cannot risk ignoring the existence of rules of origin and therefore of certificates, which require customs procedures. So, on the one hand we are dealing with tariffs, but on the other hand, because we are dealing with tariffs, we need rules of origin and therefore customs procedures, so customs procedures will continue to exist.
Having said that, I should explain that these customs procedures apply subject to exemptions which are conditional upon the value of consignments, and which to some extent transactions via the Internet will not pick up. In other words, as long as you remain below a certain number of exemptions, Internet exports can go ahead without any customs procedures. Beyond that, I think that for the time being, unless we run into any serious and dangerous problems over rules of origin, we should retain a certain number of formalities.
Mr President, I would like to thank Mr Lamy for his presentation. I have a few questions. I was very glad to hear what you said about tariff escalation. Could say a little more about the specific actions that will be undertaken within this new GSP scheme and the particular margins that might be anticipated on that particular issue?
Secondly, regarding enhanced GSP that will, hopefully, provide an incentive for improved social and environmental performance, could you say how successful the existing scheme has been, and whether you think a doubling is going to be enough? A doubling sounds very good, but we are starting from an extremely low base. One can always say it is never enough but do you seriously think you have any indications that this is going to attract more people into the scheme than before?
I also have a question about the longer term. Given as you say that the value of GSP is being eroded all the time because of the lowering of tariffs overall, what other mechanisms would you foresee in order to try to strengthen social and environmental performance among different developing countries? The GSP, or its worth, is not going to be there for ever, as tariffs go down across the board.
Finally, could you say little more about human rights violations as a whole? The enhanced GSP system obviously works as a system of incentives. Have you had any thoughts about whether it might be necessary to reform the GSP, so that those who are perpetrating human rights violations, Colombia in particular, are actually excluded from the scheme across the board?
I shall reply to the various points raised by Mrs Lucas. Regarding the problems of tariff escalation, inasmuch as we are increasing the preference margin, we are reducing, by that amount, the difference caused by tariff escalation. However, and on this point I am absolutely clear, we are not changing the tariff-escalation system to any great extent. There will still be a zero rate for certain products. Tariff escalation comes into play, but its impact is reduced by the preference margin that we are offering.
As for the generalised system of preferences, from the point of view of its providing an incentive for social and environmental performance, the Commission thought it would be useful to go further, in other words to double the preference already granted, because it shares what I think is the view implied by your question, i.e. that at the moment the scheme has not given rise to many specific projects.
As far as social matters are concerned, in our proposal we have introduced an innovation, to the extent that we now refer to the International Labour Organisation as regards what amounts, to some extent, to the certification of the advantages that we are granting. This is an innovation which I would draw to your attention and which has the double effect of making the diagnosis more objective, if I can use that word, and also of giving the ILO a greater profile in this international social governance which is, as you know, one of our objectives.
On the subject of drugs we have also been innovative, because we have made provision, in the countries which benefit from the GSP, for 'drug-specific' monitoring in relation to social conditions and also in relation to environmental conditions. In the case of social conditions, this takes place with reference to the ILO framework conventions, and in the case of environmental conditions it takes place in the context of tropical rainforest management, which more or less coincides geographically with the region in question. Therefore, from this point of view, conditionality via monitoring is increased, and I believe that I was attempting, in this proposal, to bear in mind, as you are doing, certain specific cases in which what was happening on the ground in relation to social rights did not necessarily comply with the spirit of the agreements between the Union and the countries in question.
To come to your last point, as far as preferences are concerned, whether for social performance or environmental performance, have we any alternative? As you know, we took a decision of principle, to the effect that, when taking into consideration social and environmental questions, we should not come down too heavily on the side of sanctions, but opt instead for incentives. We are therefore increasing the incentive here. We are making it clearer and more objective, with reference to a certain number of standards, but we are not coming down on the sanctions side. What we already have in unilateral and bilateral form, where we have greater room to manuvre, must be translated into multilateral form, though probably in a more diluted form, in the multilateral negotiations in preparation for the Doha round, and you know what the Union' s mandate is there. In view of the fact that the WTO is a multilateral institution, we are obliged to make certain compromises in WTO negotiations which we do not necessarily have to make in bilateral negotiations and which we do not have to make at all when it comes to unilateral measures.
Finally, on the problem of human rights violations, we are dealing with this on the basis of the specific ILO conventions, and in particular the convention on forced labour and slavery. This proposal includes temporary withdrawal in the case of slavery or forced labour. This was already included in the previous proposal. We are now adding to it violations of the fundamental social standards covered by the five ILO basic conventions, so on this point we have to some extent added to what was already included and was also, as you know, applied in the case of Burma.
Mr President, thank you for your comments, Commissioner Lamy. In making them you have already answered part of the first question which I am about to put to you. I should like to come back once more to the system of incentives in the GSP, in the generalised system of preferences, which has of course been extended to social policy and the environment. From what I have heard, this programme - which I consider to be very sensible - has not yet met with the desired response in the countries concerned. At this early stage, and leaving aside the fact that the scheme does not of course impose any negative penalties, do you have any indications why the response has been so poor?
The second question is: has an assessment been made of the extent to which the large free trade area from Alaska to Tierra del Fuego, which is of course planned by the USA and within which it is intended to reduce tariffs to zero would - if it ever becomes a reality - impair or stimulate trade with us in particular in the generalised system of preferences? Has the Commission already considered this?
I have one final question on the WTO: recently it was written that people would actually welcome a decision in Qatar to open a new negotiating round in various sectors. Can you say anything more about this?
I shall reply to the three questions from Mr Kreissl-Dörfler.
On the first question, the current use of social or environmental incentive clauses, we have so far received four applications with reference to the social incentive clause. These applications are from Moldavia, Ukraine, Georgia and Russia. Of these four applications, one of them, and I believe I am right in saying it was the Moldavian application, was accepted immediately. The others are being examined. It is not a very long list, in fact it is a short list if you think of how many countries could be interested in the scheme in theory.
Why is it not a longer list? In my opinion there are two reasons. The first of these is concerned with a matter of principle: a certain number of developing countries do not, as a matter of principle, wish to make a link between a commercial advantage and the observance of social standards. This is not a unanimous position, nor is it equally firm in every country. The spectrum is relatively broad, but it still poses problems sometimes. We are aware of this, and it is a matter for the countries in question to decide; that is their right, their understanding of the matter, and they are sovereign. We simply believe that, by increasing the margin and the advantage that they might gain from 'matching' these criteria, we can perhaps give some countries, who may be hesitating and who may be undecided between economic advantages and matters of principle, a nudge in what we believe to be the right direction.
On the second question, the North-South America free trade zone, at the moment negotiations are proceeding between the 34 countries of the American continent. These negotiations have been going on for almost five years and will probably last another five. In the short term, therefore, this is not a problem, and it does not affect the relative advantage that we give to countries in that region under the 'drugs' regime, whether in Central America, the Andes region or the member countries of the Andean Pact. In a sense, we are each making a contribution, the United States in various forms, in particular credits and operations, while our contribution is commercial in nature. We each have our own way of doing things and I think that, from that point of view, the negotiations on the North-South America free trade zone will not change anything very much in the short term. In the medium and long term, it will all depend on the level of tariff preference that they achieve, and this is still an unknown factor.
As for the last question, the prospects in Qatar, as you are no doubt aware, since you are one of the specialists on this subject, we are working flat out, with a number of developing countries, with a view to improving their perception of the advantage that would accrue to them as a result of starting a new round of multilateral negotiations in Qatar. We are making quite good progress here. For example, looking at the results of last week' s meeting of APEC trade ministers from countries bordering on the Pacific, we can see that progress has been made on this subject. In addition, we are working, at this very moment, with the new administration in the United States of America, again at full stretch, to try to ensure that the summit between the United States and the European Union which is to take place next Thursday morning, at the European Council in Gothenburg, will be able, on this point, to give a signal that will help to demonstrate that the movement has now been launched.
Thank you Commissioner. We all recognise that you have an extremely important portfolio to carry out on behalf of the Community at the present time.
That concludes this item.
Question Time (Council)
The next item is 'Question Time' (B5­0171/2001). We shall look at questions to the Council.
Question No 1 by (H-0437/01):
Subject: Irregularities in SENSUS and EUROPOLIS projects The AVENTINUS project and its successor, the SENSUS project, have been subsidised by the Commission since 1996. Both projects seek to develop an information-exchange programme for European police and intelligence services. Coordination is in the hands of Stephan Bodenkamp/ Christoph Klonowski of the German Federal Intelligence Service (Bundesnachrichtendienst).
On 25 May 1999, the original Decision E/1791/97 of 3 September 1997 was amended so as to enable Europol to join the project (E/696/99). In November 1999 Europol effectively joined the ranks of SENSUS partners Gesellschaft für multilinguale Systeme mbH (Multilingual Systems Company, Ltd) and the Italian firm Datamat.
Despite the conviction of coordinator Stephan Bodenkamp/Christoph Klonowski for forgery and the formation of the dubious SENSUS-Bundesnachrichtendienst-L&H-Sail Labs complex, Europol awarded a new contract worth 20 million euro at the beginning of 2001.
Will the Council arrange for an external audit of the AVENTINUS, SENSUS and EUROPOLIS projects to be conducted in order to eliminate irregularities and come up with a transparent project? If not, why not?
I will be very brief. The honourable Member is informed that the projects referred to in his question only fall within the authority of the European Commission.
Mr President, you clearly need not have rushed, for the Council' s response was indeed very brief. It surprises me that this question should fall within the exclusive remit of the Commission, but that it was deemed admissible for this Question Time to the Council. Ladies and gentlemen, the response illustrates that there is an urgent need for democratic control of Europol. I am indeed familiar with Article 30 of the Treaty on European Union, but there is no denying the fact that the case file is as it stands. It is likely that Europol uses stolen information technology, and this at the expense of a German firm which was led to the brink of bankruptcy. The services of the German intelligence service were called in, and the case involved many tens of millions of European government money. A Europol employee is being arrested as we speak, and other arrests may be imminent. I would ask the Council whether it is prepared to agree on a drastic overhaul of Europol. If not, what is the reason for that decision, and why does the Council give its blessing to police cooperation getting off to such a bad start?
Let me stress that I share Mr Staes' concern over information on irregularities within Europol. Today' s newspapers contain articles on incidents and arrests due to the alleged irregularities. The problems which Mr Staes brought up are certainly real.
However, once again I would point out that it is the Commission' s responsibility to deal with these issues. I am also sure that Europol, which comes under the supervision of the Justice and Home Affairs Council, has regulations on auditing and accounts, etc. which are designed in a way which makes it possible to quickly discover the type of inaccuracies and irregularities mentioned by Mr Staes.
I am glad that he has brought up this important issue and I am sorry that, as President-in-Office, I cannot provide more details, as it lies outside the competence of the Council. However, I hope that we will jointly ensure that we avoid hearing about such incidents in the future.
Mr President-in-Office, most of us can admire the tactics and future tasks to be conducted by Europol as an organisation. We all know that it is a very necessary organisation. You identified a new structure for Europol in the future. Are there any plans to bring Europol under democratic control?
The Council believes that Europol is already under democratic control. I am not aware of any proposals aimed at changing the control system for Europol.
Question No 2 by (H-0439/01):
Subject: Political dialogue meetings with Turkey In its answer to written question P-0054/01, the Council stated that Turkey would 'remove any legal provisions forbidding the use by Turkish citizens of their mother tongue in TV/radio broadcasting (short-term)'. Turkey would also 'develop a comprehensive approach to reduce regional disparities, and in particular to improve the situation in the South-East, with a view to enhancing economic, social and cultural opportunities for all citizens (short-term)'. What progress has been made with realising those short-term aims? Has Turkey made a start in moving towards them? Has it given any serious thought to how it will achieve the long-term aims stated ('ensure cultural diversity and guarantee cultural rights for all citizens')? Will the Council urge the Turkish authorities actively to implement the review announced by them of their policy towards the Caucasus and to open the borders with Armenia?
In reply to a question from Mrs Frahm, at the meeting in February, I had the opportunity of presenting the provisions in the Accession Partnership for Turkey concerning the area brought up by Mrs Maes in her question. As we know, the Council adopted the Accession Partnership on 8 March 2001.
Turkey' s response came in the form of a national programme for implementing the legislation adopted by the Turkish government on 19 March. The Commission is currently examining the content of Turkey' s national programme, including looking at the extent to which it agrees with the Accession Partnership on the points brought up by Mrs Maes in her question. The assessment will be conducted by the Commission within the framework of the progress report to be presented to the Council in the autumn. The Council has noted that the Commission' s preliminary analysis proposes that, with regard to the political criteria, considerably more effort should be demanded in the areas of abolishing the death penalty and of cultural rights for all citizens regardless of origin.
In this context it is important to remember that the fact that something is included in the national programme for implementing legislation or that the legislation has been adopted is not sufficient. The European Union makes greater demands than that. It is implementation which is important, and we all know that Turkey must ensure that what is written in the programme is also put into practice. Therefore, it is important that the various bodies for monitoring the Association Agreement really monitor the way the Turkish government is realising the undertakings contained in the programme in practice.
The Council will actively continue to urge and encourage Turkey to carry out reforms in the areas brought up by Mrs Maes, as there is much room for improvement. Therefore, the issues taken up will continue to be top of the agenda in the improved political dialogue.
With regard to Turkey' s policy on the Southern Caucasus, and in particular links with Armenia, the Council is urging Turkey to play an active role in efforts to strengthen peace and welfare in the area. The EU Troika, led by the Swedish Minister for Foreign Affairs, visited the region in February. After the visit, the General Affairs Council also adopted conclusions. Consequently, the dialogue on the Southern Caucasus will regularly continue in high-level meetings with Turkey.
Mr President, Mr President-in-Office of the Council, I am naturally not entirely satisfied with your response. That is hardly surprising. I do have some understanding for the time aspect. It is important for matters to be looked into thoroughly, but I share your view entirely that paper is not sufficient. There is a saying in Dutch, 'papier is geduldig' [paper can wait], and I am certain that this proverb also exists in other languages. Implementation is the most important aspect, and the inspectorates should therefore show a very high level of independence in order to actually monitor implementation. Indeed, we often note that candidate countries go out of their way to create the impression that all is well. Turkey is, in fact, unable to do this at the moment, for extremely tragic events are unfolding in Turkish prisons, and - although I do not wish to discuss this now - there are still people who are risking their lives, or having them endangered by others, on a daily basis because no dialogue is being entered into. This approach seems to be at odds with the sound measures taken on behalf of minorities. I hope that the Troika can be firm but fair in its conclusions.
Let me say, finally, that the Council naturally shares Mrs Maes' concern over the situation in Turkish prisons. If I remember correctly, the hunger strikes in Turkish prisons have so far cost 23 lives. This development, which the Council is monitoring carefully, is deeply disturbing. The trial of the Fazilet Party is also under way. As a judgement has not yet been made, it is too early to express an opinion on any possible consequences. However, generally speaking it can be said that banning political parties is hardly a solution to Turkey' s political and economic problems.
On this occasion, as on previous occasions, I am grateful to be able to draw attention to this incredibly important issue, along with Mrs Maes, i.e. the way human rights are developing in Turkey. We should all monitor this vital issue carefully in the future.
Question No 3 by (H-0444/01):
Subject: Bilingualism in Istria On 9 April 2001 the Regional Council of Istria (Croatia) adopted a regional statute which provides for parity between Italian and Croatian in all regional institutions and all procedures of administrative bodies.
Unfortunately, on 23 April 2001 these rules were suspended by the Croatian Ministry of Justice, which argued that their constitutionality had to be confirmed. This is despite the universal view that they are consistent with the spirit and letter of the Croatian constitution (or Fundamental Charter).
There is great consternation and concern at the serious problems which would be created for the Italian-speaking population, given that Italy's status as a friendly nation and founder member of the EU should ensure the existence of full Italian/Croatian bilingualism in the border areas.
Can the Council state what action it intends to take, and in what quarters, to ensure that:
the Croatian government acts to restore the suspended rules immediately, confirming their constitutionality as soon as possible;
no 'political impasse' develops which could block Croatia's further progress in establishing closer relations with the EU should the decision of the Croatian government be such as to cast doubt on Zagreb's pro-European stance;
the basic principles and 'acquis' of the EU are reaffirmed and there is no question of suspending the right of the Italian-speaking minority to recognition of its cultural identity or that right being declared unconstitutional.
Let me assure the honourable Member that respect for and protection of minorities is an important issue for the Council in general and the Swedish Presidency in particular.
Respect for and protection of minorities is a condition built into EU policy towards those countries covered by the Stabilisation and Association Process in South Eastern Europe. Croatia is, as we all know, one of these countries.
The Stabilisation and Association Process, which will hopefully bring these countries closer to European integration, is followed and monitored carefully by the Council. Mr Podestà can rest assured that developments in the region are monitored carefully also with regard to human rights and respect for and protection of minorities. Let me point out that the General Affairs Council of 11 June approved a progress report on the Stabilisation and Association Process, including an assessment of Croatia.
In this assessment, the Council welcomes the progress already made by the new Croatian Government since it was sworn in last year. Important results have been achieved in many areas, but we would also highlight certain issues which require more action. One such issue is the adoption of a new law to protect minorities. There is already draft legislation, and I am convinced that Croatia will adopt this and implement it appropriately. The Council is already monitoring these issues.
The particular issue of bilingualism in Istria, where there is a fairly large Italian minority, and the position with regard to the regional statute recently adopted by the regional council of Istria are currently being dealt with by Croatia' s administrative court. We look forward to the court' s pronouncement, and we will continue to monitor the issue carefully in our dealings with Croatia.
President Danielsson, thank you for that answer and I am pleased to hear what the Council decided yesterday on the matter. However, you leave it to me to confirm that respect for minorities is truly part of the founding spirit of the Union, as is respect for cultural diversity, and multilingualism obviously represents an immediate aspect of that. The ominous fact is that the regional statute adopted by the Regional Council of Istria on 9 April has been suspended, giving the constitutional court a further year to check for any unconstitutionality. Considering that this was also a principal reason for the resignation of the Croatian Minister for Integration, I am wondering whether there is an internal struggle going on to the detriment of the Italian-speaking minority, or whether, instead - and this would be even more serious - the Croatian constitution really does not protect minorities and particular cultures. I wonder how the Croatian government can think about moving towards membership of the European Union with such attitudes.
Let me stress the value of the Stabilisation and Association Process in carefully addressing this type of question.
We know that in many places in Europe protection of minorities and their rights is a very difficult issue. I believe that the European Union is carrying out one of its many important initiatives, as this process and this agreement, even with countries which are not yet candidates for membership, enables us to follow developments and point out where we believe that developments are not progressing in the right direction.
The report adopted by the Council yesterday allows for a certain amount of optimism. We are now waiting for the decision of the constitutional court and we are continuing to monitor the issue carefully.
Question No 4 by(H-0446/01):
Subject: Changes in fishing effort and increase in gillnet use affecting reproductive stock The hake fishery underwent a fundamental change over the second half of the 90s, notably thanks to the appearance of large numbers of gillnet vessels, which by 1999 accounted for over 20% of landings, as opposed to only 4% in 1994.
Given that with this form of fishing the effort is measured on the basis of net length and the number of times the nets enter the sea, this shift in method has led to a significant increase in the actual fishing effort, in respect of a reproductive stock already affected by a fall in numbers to below the precautionary level over the 90s.
What action has the Council taken to limit this uncontrolled effort and its adverse effects on the reproductive stock?
Have limits been placed on the number and length of the nets which can be used at each tide?
The Council is aware of the critical situation for hake stocks in Community waters and of the impact which increased use of gillnets in hake fishing may have on these stocks.
However, there are specific technical regulations which control the use of gillnets for hake fishing or which specifically aim to limit the strain on fish which this type of equipment causes, e.g. limits to the number of nets, the length of the nets or the time they are allowed to be left in the water.
Mr Ortuondo Larrea is no doubt aware that it is the Commission' s responsibility to monitor conformity with regulations in the Common Fisheries Policy and if necessary take suitable measures and also propose new legislation for this purpose. In this respect, I would like to call to Mr Ortuondo Larrea' s attention the emergency measures for hake stock recovery which the Commission is currently drawing up in close cooperation with Member States.
Question No 5 by (H-0453/01):
Subject: Debate on reform of the Treaties What accounts for the Swedish Presidency's virtual silence and lack of significant initiatives regarding the reform of the Treaties and the planned EU Constitution?
As the honourable Member knows, the European Council in Nice adopted a declaration which was appended to the Final Act, in which the measures which the Swedish and Belgian Presidencies would take were clearly set out. In this context, on 7 March 2001 the Swedish Presidency, the coming Belgian Presidency, the President of the European Parliament and the President of the Commission made a joint declaration which formally opened the debate on the future development of the EU.
The hope is that, based on a number of operational centres and a variety of contributions, a debate will be promoted which has greater scope than ever before. The debate will be concentrated on the fundamental challenges which the European Union is facing in the decades ahead and will stimulate proposals on how these challenges are to be met rationally when it comes to policy decisions, institutions and organisation of the work.
In order to be able to create a 'citizens' forum' - a place where all the elements of the debate can be collected and made available - the website 'Future of Europe' was opened on the same day. The first contribution to the debate was made by Swedish Prime Minister Göran Persson, Belgian Prime Minister Guy Verhofstadt and President of the Commission Romano Prodi in order to inspire others to follow suit.
On the same day the Swedish Prime Minister wrote to his colleagues in the Member States and candidate countries, inviting them to take part, for example by contributing to the website. The Prime Minister also sent similar letters to the European Court of Justice, the Court of Auditors, the Committee of the Regions, the Economic and Social Committee, the Conference of Community and European Affairs Committees (COSAC) and labour market partners.
Opening the debate in this way has meant that, even at this early stage, a large number of initiatives have been taken in Member States, candidate countries and by the EU institutions, in various debate forums. So far everyone has been interested in a truly open and broad debate on the future of the European Union in the spirit of the Nice Declaration. I am convinced that the debate will take off over the next few months as more contributions are made.
In addition, the Swedish Presidency has drawn up a status report ahead of the European Council in Gothenburg, in which facts are presented on the initiatives taken at national and European level to promote wide-ranging discussions between all parties, including representatives of national parliaments, political, economic and academic circles, civil society, etc. We also highlight in this report certain trends which we believe can be seen in the debate with regard to the next phase of preparatory work for the next Intergovernmental Conference.
When it comes to fulfilling the undertakings in the declaration on the future of the European Union, it is up to the Belgian Presidency to continue reflecting on the initiatives needed for this process to continue. The plan is that a declaration on this issue should be adopted at the European Council in Laeken in December. Therefore I believe that Mr Nogueira Román' s comment regarding silence and lack of significant initiatives is incorrect. On the contrary, the Swedish Presidency has followed the Nice Declaration fully in actively trying to stimulate an important debate on the future of the European Union through a wide range of initiatives.
I have asked this question now that the six months of the Swedish Presidency are coming to an end, aware that the Presidency of your country has not done enough to respond to the resolution on the Treaty of Nice, which you have mentioned, and to the anxieties of European society.
I believe that European society sees Nice as a total failure and I also believe that this failure, amongst other things, has led to the fact that Ireland has voted no in the referendum on the Treaty of Nice, in the face of the idleness of the Irish Government, and also, although this time in positive terms, the fact that Mr Jospin, Prime Minister of France, and Mr Schröder, Chancellor of Germany, proposed something which seven or eight months ago they would not have dared to propose, that is, the future existence of a European Constitution.
I believe that the Swedish Presidency has not been up to the task in this fundamental debate, and it should have been the Prime Minister of Sweden who took the initiative and not the Presidents of France or Germany. Furthermore, the Swedish Presidency has not been up to the task in relation to the essential issue of the Structural Funds, an issue which is so important for my country.
I am sorry that the honourable Member has not visited the website on the debate on the future of the European Union, which I referred to earlier. Had he done so, he would have been able to read the contribution from the Swedish Prime Minister, in which he considers the particular issues which Mr Nogueira Román has brought up. He may not come to exactly the same conclusion as Mr Jospin and Mr Schröder, but I assume that Mr Nogueira Román does not want uniformity in the debate, but diversity. This is exactly what you get on our website, where you can also read the opinion of the President-in-Office.
I have a follow-up question for the honourable Council representative. You refer to the Treaty of Nice, but is it not the case that the Treaty states that if it is to be adopted, all countries must approve it in line with their constitution? Ireland has said no to the Treaty of Nice. If the EU follows its own rules, should it not stop following the Treaty of Nice and realise that it has failed?
The honourable Member is bringing up a separate issue. I do not believe I referred to the Treaty of Nice in the way which Mr Sjöstedt suggests. I was referring to the declaration of the European Council in Nice on the debate on the future of the EU. Mr Sjöstedt is talking about events in Ireland, which is another important issue which I know there will be an opportunity to debate tomorrow, for example with the Swedish Minister for Foreign Affairs when she reports on plans ahead of the European Council in Gothenburg, where the issue of events in Ireland will naturally be an important component.
Even so, let me say that the ratification process for the Treaty of Nice will continue in the various Member States for another few months, possibly even up to a year. I note the statements from the Irish government regarding the continuing process in Ireland. Therefore, I believe there is reason to return to this. I believe it is far too early to say that the Treaty of Nice "has failed" as Mr Sjöstedt suggests.
Mr Nogueira Román, I am sure that you know the Rules of Procedure and that you may, therefore, only ask for the floor on a point of order.
Mr President, I wish to take this opportunity to express my great surprise at the fact that, in order to find out what is going on in Europe, I have to look at a specific Web page!
Question No 6 by (H-0456/01):
Subject: Police action during the Gothenburg Summit EU summit meetings tend to be met with popular demonstrations which, in turn, provoke repressive police action. This happened in Malmö when the EU Finance Ministers convened on 21 April, and it is expected to happen again during the Gothenburg summit in June, where President Bush will also be present. It has been reported that Mr Bush will be accompanied by a large number of security staff. It must be assumed that there has been consultation, coordination and cooperation between US security staff and Swedish security staff in preparing for the Gothenburg Summit.
Was police action in Malmö planned and carried out as a pre-Gothenburg exercise? Were US staff present or otherwise involved in the police operation in Malmo? Who has final authority and responsibility for the security of the Summit participants? Does it entirely rest with the Swedish Government, or does the US staff have any kind of autonomous authority as regards the security of President Bush and his entourage?
Police action during the European Council in Gothenburg does not fall within the competence of the Council.
That is what I call a short answer. However, I thought that the European Council was a matter for the Presidency. It therefore surprises me that the Presidency currently has no answer to my question.
If things go well, as we and the Swedish police in Gothenburg, who appear to be prepared for a peaceful summit, hope, perhaps the issue will not become pressing. If, however, things go badly, it would be extraordinary if the President-in-Office of the Council, who is also part of the Swedish Government, had no interest in or responsibility for this matter. This is remarkable. I wonder who does have responsibility.
As I assume that Herman Schmid does not require any interpretation of what I said, I would like to repeat that "police action during the European Council in Gothenburg does not fall within the competence of the Council" . The European Council in itself is a Council issue. I hope that Herman Schmid shares my view that police action should remain a national issue.
However, let me take this opportunity to explain that the Presidency is planning widespread activities in conjunction with the European Council in Gothenburg, which will involve dialogue with everyone who has views on the operation of the European Union. Large sections of the Swedish Government will be on hand to meet and talk to various groups who have views on the operation of the European Union in general and the European Council in Gothenburg in particular.
The Presidency will do what is required of it, i.e. ensure that the European Council in Gothenburg is a substantial success and that it will also be a way of showing that it is possible to open up even Summit discussions and make them somewhat broader in scope than was previously the case.
Question No 7 by (H-0483/01):
Subject: Recording of details of members of the public in the SIS register in connection with the demonstrations in Malmö Demonstrations critical of the EU and EMU took place when the ECOFIN Council met in Malmö in April. A demonstration by people critical of the European Union was attacked by police, more than 250 people were arrested and many were ill-treated by the police. Those arrested had to identify themselves to the police. The police also systematically made video recordings of peaceful demonstrators. According to reports on Swedish radio, the Swedish security police is recording details of people who are critical of the EU ahead of the EU summit in Gothenburg.
Under the Schengen Agreement, details of people regarded as posing a threat to a country's internal security may be recorded in the SIS. Have details of anyone been entered in the SIS because they took part in the demonstrations in Malmö or because they are critical of the European Union?
Mr Sjöstedt' s question refers to the hypothetical recording of information in the Schengen Information System (SIS).
Let me point out that in accordance with Article 105 of the Convention implementing the Schengen Agreement, responsibility lies exclusively with the Contracting Parties with regard to ensuring that reports entered into SIS are correct, up to date and legal.
In accordance with Article 104, the law applying to reports will be the national law of the reporting Contracting Party. It should also be borne in mind that in Sweden, as in other Member States which have adopted the Schengen Agreement, there is an authority with responsibility for independent monitoring of the national Schengen Information System.
Anyone is entitled to demand that the monitoring authority check the reports in SIS which concern them and the way this information is used. This check must be carried out in accordance with Swedish law.
Let me take off my Presidency hat just for a while and put on my Swedish hat and inform Mr Sjöstedt that, for safety' s sake, I asked the same question as Mr Sjöstedt about whether any people were registered in SIS by the Swedish authorities because they took part in the demonstration in Malmö or because they are critical of the EU. A check revealed the answer to both these questions to be an unequivocal no.
I thank the honourable Council representative for that unusually clear reply. I am happy with this answer, as I think it is important.
I would still like to ask, perhaps with my Swedish hat on, why the Swedish Security Police has systematically videoed peaceful anti-EU demonstrators in demonstrations where no incidents whatsoever occur. Is this in line with the usual freedom of speech and right to demonstrate?
As President-in-Office, I definitely have no authority to answer the question. Nor do I have the authority, as a representative of the Swedish Government, to answer questions on exercising public authority.
As it has proven possible to swap hats, I also have a question.
Detailed information has been printed in the press, including Göteborgsposten, suggesting that US security services have been highly active in preparations for the Summit. They appear to have been in position in Sweden for a number of weeks. I do not know whether the information is incorrect, but it refers to named Gothenburg police officers. Nor have I seen any denial on their part.
Therefore, it would also be interesting to know whether events in Malmö were also part of the preparations made with the American security services. Can we have any information on this matter? If not, the door is left open for speculation, which is hardly in the interests of the Swedish Government.
It is not in the interests of the Swedish Government to contribute to speculation. Nor, however, is it in the interests of the Swedish Government to speak on issues for which independent Swedish authorities are responsible.
As the author is not present, Question No 8 lapses.
Question No 9 by (H-0462/01):
Subject: Danone and Marks & Spencers closures If anyone was still harbouring the illusion that there was any life left in the 'mixed economy' and the 'European social model', the brutal cynicism evinced by the announcement of closures by Danone and Marks & Spencers leave no doubt about the fact that those ideas have had their day.
Company restructuring was understandable in the context of undertakings facing real economic problems. It is, however, utterly unacceptable on the part of healthy, wealthy undertakings who 'restructure' purely and simply in pursuit of increased capital gains.
Our governments have reacted decisively to the agricultural crises; wilful, savage action in the name of profits, resulting in the destruction of whole families - ought to elicit an equally decisive response - not least because if it does not, such action will snowball.
What are you going to do?
The Council would remind the honourable Member that the Council is not authorised to monitor the implementation of legislation and therefore is not permitted to comment on events and developments in individual companies. However, the Community legislation which must be followed in this area concerns the following instruments: the Council Directive on the approximation of the laws of the Member States relating to collective redundancies, the Council Directive on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees and the Council Directive extending the latter directive to the United Kingdom of Great Britain and Northern Ireland.
With regard to the criticism which may have been levelled against the Community legislation, including the criticism that company management is not forbidden from deciding to close down unprofitable sections of their companies in situations where the company as a whole is profitable or that employers which have breached the requirement for information and consultation have not been punished sufficiently, the Council would like to state that it can only act on the basis of proposals from the Commission. If the Commission were to put forward such a proposal for consideration by the Council, which has not yet happened, the Council would be prepared to act quickly.
I would like to emphasise that the Council took a decision yesterday on the Commission' s proposal for a directive establishing a general framework for informing and consulting employees in companies operating at national level in Member States. This directive is intended to apply to areas such as the situation, structure and probable development of employment in companies and to planned decisions from the management which are expected to lead to major changes to the organisation of work or to the associated contractual links. During the review which can now be carried out, the Council will give due attention to the recent events which the honourable Member has brought up.
Mr President, Minister, I listened carefully to the reply that you gave and I too am pleased at the decision taken yesterday by the Council of Ministers for Social Affairs. I also noted that you attributed the responsibility of many of our current problems to the European Commission, because, as you said, the Commission has not submitted for your consideration any measures to deal with the very serious situation which we are in.
I would like you to clarify two points - the first is on effective sanctions, in the event that the rules are flouted, as happened with yesterday' s agreement. I would like you to provide clarification on this point. I would also like you to explain the situation of non-British employees working in establishments in the rest of Europe between 2004 and 2009. Mr President, my last question is what can I, as an MEP, say to the employees who are shown the door by their employers, who are making a profit, when they know that the only reason why they are being laid off is to push up the profits. Can I be satisfied by telling them that the Council cannot do anything because the Commission has not made a proposal? I know that this is not what you believe, as a man and as a member of parliament, and I would like to have a slightly more firm commitment from yourself on this issue.
I believe that the decision taken yesterday provides exactly the answer you were looking for on the well-founded questions which you receive from employees who unlawfully lose their jobs. The Council hopes that the Directive on information and consultation will actually become a meaningful instrument which provides a legal process for such issues in the future. It is a directive on which we have worked hard throughout the Swedish Presidency. We therefore regard it as a major success that we actually managed to achieve agreement on this issue yesterday, which I must say I did not think would happen.
I must ask to return to your detailed questions at a later date. The discussion in the Council went on until the very last moment yesterday. A number of amendments were made late in the evening, and I have not yet been able to receive a full report from my colleague Mrs Sahlin, the minister responsible. I would therefore request that I may get back to you with more precise answers to you detailed questions.
Mr President-in-Office of the Council, I, like you, welcome the decision that was taken yesterday in the Social Affairs and Employment Council to finally adopt this draft directive on information and consultation. It is a great result for the Swedish Presidency.
There is still, however, a crucial problem which, in my view, is not simply a trifling detail and this is the problem of sanctions. Yet, it turns out that the Council did not support the proposal made by the Commission and by Mrs Diamantopoulou, to provide for, in the form of sanctions, the overturning of decisions taken on mass redundancies, which could arise from a breach of the procedure on information and consultation and, therefore, as a result, to provide for the possibility of re-establishing the contracts of employment of employees who would have been made redundant, in breach of the European directive. Are you willing, would the Council be willing, to re-introduce this point in the text if, at second reading, Parliament again adopts the proposal which was put forward by the Commission? A directive without genuine sanctions that work as a deterrent would be totally ineffective and would not protect workers.
As the honourable Member no doubt understands, it is very difficult, not to say impossible, to answer the hypothetical question. I believe that the compromise reached yesterday was quite difficult to achieve. As I said, we have worked long and hard on this issue in the Council, and we have had many difficult discussions.
I simply cannot predict what position the Council would take in the hypothetical discussion you describe. For the time being, let us be happy about the progress represented by yesterday' s decision. It is certainly progress which can be further improved, but I still believe that this constitutes an important step for Europe' s workers.
As the author is not present, Question No 10 lapses.
As they deal with the same subject, Questions Nos 11 and 12 shall be taken together.
Question No 11 by (H-0469/01):
Subject: Position of the Swedish Presidency on the introduction of a tax on international financial transactions In answer to the questions put to it last month, the Council stated that it had not included the subject of the 'Tobin tax' on the agenda for the ECOFIN Council, even though Mrs Lena Hjelm-Wallén, Deputy Prime Minister of Sweden, had declared on 23 March of this year that she approved of the 'Tobin tax'.
In recent weeks, certain Member States such as Finland have declared their support for a tax of this kind, while a number of members of parliament (from Europe, Canada and the United States) have issued an international appeal in support of the 'Tobin tax'.
In view of these recent developments, has the Council decided to include the subject on the agenda of the ECOFIN Council meeting of 19 June and to propose, at that meeting, that some of the proceeds of the 'Tobin tax' be allocated to meeting basic needs in the developing countries (access to safe drinking water, primary health care and vaccination), which would cost around USD 40 billion per year according to UNDP estimates?
Question No 12 by (H-0486/01):
Subject: Position of the Swedish Presidency regarding the establishment of a tax on international financial transactions Although the Swedish Presidency does not intend to take any initiative regarding consideration of the Tobin tax (as it stated in reply to the questions it was asked at the European Parliament's last part-session), can it nonetheless indicate the reasons which led Mrs Lena Hjelm-Wallen (Sweden's Deputy Prime Minister) to state on 23 March 2001 that she agreed with the Tobin tax?
Could it be on account of the regulatory role which this tax (which applies to international financial transactions) could play in relation to currencies, by damping down speculation and reducing the volatility of exchange markets?
Or could it be (in the mind of the Deputy Prime Minister) on account of the attractiveness of a tax which, according to estimates, could bring in between 50 and 250 billion dollars per year, possibly for allocation to development-aid programmes in the world's poorest countries?
The view of the Presidency and the Council on this issue remains the same as in the reply given to questions on the same subject on 19 April. I can only briefly repeat what was said then. We do not intend to put the issue further up the agenda for the coming Ecofin meeting. So far no desire has been expressed on this from other parties. Nor has the Commission put forward any proposal or other initiative on this matter for the Council to address.
Thank you for your answer. I was expecting you to give the same answer as the one you gave in writing.
I would, however, like to point out to you that support for a Tobin-type tax is increasing. This support is coming from organisations of economists, naturally, but also from political institutions, as a result of the fact that certain positions have been taken up in the Finnish and Canadian parliaments, and again in Argentina, quite recently, even in Great Britain, and here, in the European Parliament.
It is said that this type of tax could only be effective if it were chosen and implemented by several countries or areas of the world. This is often the argument used against it. It is certainly true but a first step in that direction is absolutely necessary in order to clamp down on financial speculation which is sweeping the planet, whereas new resources are urgently needed for investments to help people, particularly in developing countries.
We must be aware, and you know this, that USD 1 500 billion pass through the stock exchange every day and half of these transactions are made on the European stock markets. There is no doubt that if the European Union decided to take this step, the impact would be considerable. Do you not think, therefore, that the Commission could at least carry out a feasibility study?
I am disappointed with the answer given by the Council, because Mrs Hjelm-Wallen, the Swedish Deputy Prime Minister, said publicly in Stockholm on 23 March 2001 that she was in favour of a Tobin tax, in spite of the usual objections. I believe that the reasons given by Mrs Boudjenah are very well-founded. How can we refuse to look into a tax which could be very low and which would thus not affect goods trade and investments, since it would represent 0.1%, but which, on the other hand, would enable resources of an estimated USD 50 to 250 billion to be generated, which would considerably assist developing countries to deal with their problems.
You are aware that at the Conference on LDCs which was held recently at the European Parliament in Brussels, it was shown that 43% of people in these countries do not have access to drinking water, 50% of the population is illiterate, one child in six will not live beyond five years old, and that since 1990, the debt of the LDCs has risen from USD 121 billion to USD 150 billion, despite the Cologne initiative. I believe, therefore, that the Council should investigate the possibility of introducing this tax, particularly in preparation for the United Nations' Conference on development funding which will be held in Mexico in March 2002.
This morning I spoke to Swedish Deputy Prime Minister Mrs Hjelm-Wallén, who was referred to in the question. She is highly honoured to have become a weapon in the debate on the Tobin Tax, but she has asked me to say that the description by the honourable Member of her speech of 23 March was not complete. She said exactly what I believe the Council has said on previous occasions, i.e. that it is easy to share many of the fundamental values behind the proposed Tobin Tax, but it is also necessary to see the many practical difficulties involved in implementing this proposal.
I believe that the feasibility studies requested have already been carried out by a number of independent institutions. Therefore, I am convinced that it will be possible to continue discussing this issue in an objective way. I refer you to the reply I gave earlier with regard to the formalities within the European Union.
Mr President, I am as disappointed as my colleagues at the response. It was always possible for the Swedish Presidency itself to put the item on the agenda. It seems to me to be another example of politicians being out of touch with ordinary people, who are well aware of the enormous support for such a tax. Although perhaps unfeasible, it enjoys enormous support, and I find the resistance of the Council and the Commission to discussion of this tax staggering. If it could be implemented it would end the evils of global speculation that destroy so many jobs, communities and families, while promoting a good in the form of large amounts of aid and assistance to the Third World.
Perhaps the President-in-Office could respond to my concern and tell me why the Council is so afraid of commissioning a study itself or of encouraging the Commission to do so? At least we would have an answer if we could say that we had an independent study and it will not work. I suspect that would not come up with such a result but, nevertheless, can I ask you whether you will look into the possibility of commissioning a study or encouraging the Commission itself to study the Tobin-type taxes, so as to see whether they are feasible and under what conditions they could work?
I think I have probably already answered this question, but I am happy to repeat my reply. As far as the Council is aware, there are already a number of independent studies of various aspects of the Tobin Tax. Therefore, there does not seem to be any need for further studies. As I said, there has been no proposal in the Council to take up this issue. The Presidency does not intend to take it up and, as I understand it, there is no proposal expected from the Commission either.
Mr President, has the Council considered other means of achieving the same goals? We are probably in agreement on these goals. They are essential and necessary - they stabilise the global economy and the economies of individual states and dominate and control the transfer of wealth from the north to the south. In other words, if the Tobin tax is not the way forward, can you tell us what else has been done?
I would remind the honourable Member that in the middle of May this year - I believe it was 14-19 May - a conference was held in Brussels, at which the situation of the least developed countries was specifically discussed. The European Union and the Council played a leading role in this. At the conference a number of different initiatives were discussed which will help ensure that the goals described by the honourable Member are achieved. I suggest that you look at the discussions which took place during this conference. This will provide you with a sample of proposals for measures which will hopefully, and possibly more quickly, lead to the highly deserving goals which are supposed to be the purpose of the Tobin Tax.
Mr President-in-Office of the Council, I am also extremely disappointed by this answer. What you are saying is that there is no room for innovation in financial matters, in spite of the volatility of the markets, in spite of the bad reaction to the crises which have hit us recently, including the crisis in Asia.
How can we meet our commitments with regard to sustainable development which you encourage, as President-in-Office of the Council, when we know what it already costs the European Union? What is it going to cost and how is sustainable development going to be funded in developing countries? How are renewable energy sources going to be funded, how are we going to finance access to drinking water for the whole world, and lastly, how are we going to finance the elimination of dangerous waste? How are we going to take action, because it appears that merely raising the issue of managing various flows of money seems, in your view, to be impossible.
In September 2002, a very important conference will be taking place in Johannesburg in South Africa, the World Conference on Sustainable Development. Participants will be discussing the issues brought up by the honourable Member, hopefully in an in-depth and constructive manner. At the European Council in Gothenburg at the end of this week, the Swedish Presidency will point out the need to discuss these issues within the European Union in order to develop a concrete basis allowing powerful action by the European Union on these vital issues. I am convinced that there will be a number of opportunities, including during the run-up to the conference I mentioned, to show the European Union' s will to contribute to sustainable development in these areas.
As the authors are not present, Questions Nos 13 and 14 lapse.
Question No 15 by (H-0479/01):
Subject: Human rights and democratic freedoms of women in Turkey In view of the serious delay in amending the Turkish Civil Code and removing institutionalised discrimination against women, the high rate of unemployment, illiteracy and domestic violence, and in the light of the undemocratic treatment of Mrs Sema Piskinsut, a member of parliament, and her son on 29 April 2001 during the congress held by Mr Bulent Ecevit's party, when she was pressured to withdraw as a candidate for the chairmanship of the party and was subsequently removed from her post as chair of the Parliamentary Human Rights Commission, what steps will the Council take, in the context of the pre-accession process, to compel Turkey to comply with the European acquis and respect the human rights and democratic freedoms of women?
The Council is aware of the problems which the honourable Member brought up and notes that, in its status report of 8 November 2000, the Commission set out a number of equal opportunities issues which Turkey needs to address.
As the Council has already confirmed on several occasions before this meeting, human rights, including the rights of women, are an important part of the EU Accession Partnership with Turkey, which sets out the prioritised areas on which preparations for accession must be concentrated, bearing in mind the political and economic criteria for accession and the responsibilities of a Member State.
Among the medium-term priorities, the EU has particularly focused on the wording in the agreement stating that Turkey must "remove remaining forms of discrimination against women and all forms of discrimination on the grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation" .
I thank the Council for its reply. Of course, I have no doubt that you are aware of the situation as regards women's rights in Turkey and that there is a problem with human rights in general, but I would have expected the Council to give a more specific response to the problems faced by women in Turkey today, especially in the form of institutionalised discrimination, i.e. legal discrimination against women. It is a fact that no progress is being made in reforming the civil code and we know that there were numerous incidents in the committee which tried to discuss this reform.
I should also like to ask the Council how it intends to react to the fact that Turkey is being obstructive and refusing to enshrine equal opportunities in its constitution. Women in Turkey expect the European Union to take more effective action to abolish discrimination and the inequalities which currently exist in Turkey.
The Council does not accept the type of phenomenon which you mention. As I said in my opening reply, taking up and pointing out precisely the type of absurdity which you have explained remains a constant element of our political dialogue with Turkey. We have a meeting with the Association Council for Turkey on 26 June. I am convinced that issues of the kind you mention will once again be brought up on that occasion.
Question No 16 by (H-0481/01):
Subject: Support for the women of Afghanistan Is the Council prepared to encourage urgent action to help improve the inhuman conditions being endured by over 11 million women in Afghanistan?
The Council fully shares the honourable Member' s concern over the catastrophic humanitarian situation for large sections of the Afghan population, particularly the situation for women.
The European Union, the Commission, through ECHO and EuropeAid, and the Member States will continue to provide urgent humanitarian aid for the population of Afghanistan and for Afghan refugees abroad, where the difficult circumstances in the area allow. However, the Taliban position on women and the many obstacles which the Taliban régime has created for the non-governmental organisations which operate in the country make this task extremely difficult.
This is particularly true of operations aimed at improving the education and health of Afghan women. Despite the difficulties, a few humanitarian organisations are able to support and run schools for girls.
Despite the continuing efforts of the EU and the rest of the international community, the terrible reality in Afghanistan unfortunately shows that the Taliban regime has remained impervious to argument and pressure from abroad.
The conflicts between Taliban troops and the Northern Alliance continue, despite the long-standing military deadlock. In addition, the Taliban continue to reject the mediation efforts of the UN and others. There is a pressing need to improve the situation with regard to humanitarian concerns and human rights, but under the conditions which I have described the outlook for improvement is unfortunately not particularly good.
The Council hopes that the sanctions based on Security Council Resolution UNSCR 1333, and which the Council has implemented through the equivalent Common Position and EC Regulation, will help to reduce external involvement and promote a negotiated settlement of the Afghan conflict. I would also refer you to the answers to questions on Afghanistan which I have given in previous Question Times in this house.
Thank you very much for your reply. I would like to know whether, from your experience in the Presidency of the Council, you think there may be any possibility of creating an international peace committee made up of the parties currently involved in the conflict in Afghanistan.
You have replied by giving the facts, by quoting policies on cooperation and the monitoring of human rights. I would like you to tell Parliament about the political measures, not so much of the United Nations, but of the European Union.
Mr President-in-Office of the Council, what could be done? What realistic political measure could the European Union take in order to make the tiniest contribution to improving the current conflict in Afghanistan?
Do you think the Council may be in favour of at least promoting an international peace committee made up of the parties involved?
The Council has not had the opportunity for concrete discussions on a proposed international peace commission. I cannot therefore answer your question on the Council' s behalf at this time.
However, let me stress that I believe there is a need for innovative ideas to break the deadlock in the conflict which I have tried to describe in my answer. As I said, the Council has not adopted a stance on whether an international peace commission could be such a solution, but I promise to put forward the idea to the Council for further discussion.
I would like to emphasise that there has so far been widespread agreement in the Council that the most effective way for the EU to help improve the situation in Afghanistan is to fully back the efforts of the UN. The EU' s approach must be to contribute to international coordination. In many cases, the EU can and should act unilaterally, but in a situation such as that in Afghanistan coordination is required with others who are like-minded, in which case the UN is the best forum. Therefore, I believe that we must focus our initiatives on this particular approach.
Question No 17 by (H-0482/01):
Subject: Italian election and the EU as a Union of common values Following the general election in Italy on 13 May 2001, one of the EU's largest Member States now has a government which includes representatives of parties such as the Alleanza Nazionale, heir of Italian fascism, and the separatist and anti-immigrant Lega Nord. These parties have previously been in government in Italy but not since the entry into force of the Amsterdam Treaty.
Last year, 14 governments in the EU imposed bilateral political boycotts on Austria after the anti-immigrant FPÖ entered the new government. Those measures were justified on the basis of Articles 6 and 7 of the Amsterdam Treaty concerning the Union's common and fundamental values. In September, the sanctions were lifted after a group of wise men had carried out a study of Austria's conduct.
In what way does the Council consider that the Italian situation differs from the Austrian and what conclusions should be drawn in terms of precedent with regard to the application of Articles 6 and 7 of the Amsterdam Treaty?
My reply will be quite short. The Council has neither discussed nor adopted a stance on the issues brought up by Mr Sacrédeus and therefore cannot answer the question.
I would like to thank Mr Danielsson for his reply, which was, strictly speaking, legally and politically correct. However, I believe we must realise that, despite Parliament being sparsely populated, much of the general public across Europe is asking these questions following the election results in Italy. According to the Treaty of Amsterdam, the EU is a union of common values, as set out in Articles 6 and 7. Even if the Swedish Presidency does not take up the issue of the formation of the new government in Italy and the conclusions drawn from previous action against Austria, I still believe that there will be various public demands which will force scrutiny of what has happened in Italy and the parties and values of the country.
Let me say the following: Is it not the case that what has happened in Italy is due to it being a large country and that in Austria to it being a small country?
I would just like to clarify what Mr Sacrédeus no doubt already knows. It was not the Council which took part in deciding on measures against Austria, but a decision taken by the 14 Heads of State and Government on an ad hoc basis. This decision only applied to bilateral exchanges - EU cooperation was not affected.
Let me point out that the Treaty of Nice - which we all know has yet to be ratified - contains proposed new legislation in Article 7 intended to be applied in situations of the kind which we had in Austria. If anyone wishes to protest against a situation such as that described by Mr Sacrédeus, I would suggest that they use the mechanisms outlined in Article 7. The Treaty has not yet been ratified, but the option possibly still exists of citing this article if anyone wishes to bring the issue up. The Presidency has not yet received any such request.
Mr President, Mr President-in-Office, I should first like to thank you for clarifying that the sanctions against Austria were not imposed by the Council or any other European institution. I believe that this is very important because of course the decision of the Heads of State and Government had no legal base and was made without hearing the aggrieved party. It was therefore an inappropriate course of action, the like of which has actually never occurred before in the European Union.
That is why I would be interested to know whether you, in your capacity as President-in-Office of the Council, believe that this decision against Austria was actually also the reason for the no vote in Ireland last week.
The Council has not discussed the hypothetical question brought up by the honourable Member at all. Therefore, I cannot answer the question on behalf of the Council.
As the author is not present, Question No 18 lapses.
Question No 19 by (H-0487/01):
Subject: European political parties When Parliament considered the Commission's proposal for a regulation on the statute and financing of European political parties on 17 May, Commissioner Schreyer let it be known that the Commission had given careful consideration to the legal basis for the proposal, and in particular the proposal's compatibility with Article 308.
Has the Council considered the legal basis for the proposal on the statute and financing of European political parties presented by the Commission, and in particular the proposal's compatibility with Article 308?
We hope that the Council' s work ahead of the introduction of the euro bears witness to its desire to effectively protect euro notes and coins against counterfeiting.
I would like to remind everyone that Council Regulation (EC) No 974/98 states that the euro must be put into circulation from 1 January 2002 and that the participating Member States are responsible for ensuring that suitable sanctions are in place for counterfeiting euro notes and coins.
On 29 May 2000, the Council adopted a framework Decision on using penal and other sanctions to increase protection against counterfeiting in connection with the introduction of the euro. In order to add to and strengthen this, particularly with regard to taking action against euro counterfeiting through close cooperation between the authorities of Member States, the European Central Bank, the national central banks, Europol and in the future also Eurojust, the French government tabled, on 22 December 2000, a draft Decision on the protection of the euro against counterfeiting. As the honourable Member knows, Parliament gave its opinion on the draft on 3 May 2001.
The draft, which is in the process of being approved, is linked to the draft Council Regulation on the protection of the euro against counterfeiting and the draft Council Regulation extending the effects of the latter regulation. Parliament also gave its opinion on all these regulations on 3 May 2001.
At the meeting of 29 May 2001, the Council agreed to divide the draft decision tabled last year into one draft for a Council decision and one draft for a framework decision. The European Parliament will be urged to give its opinion on both these drafts. At the same time, the Council agreed on conclusions regarding Europol' s role in protecting the euro, partly by providing Member States with the necessary aid to be able to carry out their work on preventing and combating euro counterfeiting.
On the subject of money laundering, the Council has, in previous answers to Parliament, clearly set out its view on the increased risk of money laundering on the introduction of the common currency and on the measures which the Council has adopted to reduce this risk. These measures, along with the increased vigilance of the national authorities and financial institutions, are crucial to reducing the risk of money laundering on the introduction of the euro.
Mr President, we have a long catalogue of action by the Council and the Commission to deal with the problem of counterfeiting of the euro. According to a report in the Financial Times on 22 May, Europol apparently thinks that these measures are still inadequate. One of the particular concerns is the very high value of the 500-euro note, which is in danger of making the euro the currency of choice for counterfeiters and money launderers, because it is substantially higher in value than any other note in regular circulation in the United States, Japan or the United Kingdom.
Has the Council not considered the possibility of delaying the issuing of the 500-euro note because, with the introduction of the euro, there will be a particularly dangerous window of opportunity for counterfeiters potentially to have a field day, as millions of people around the world will never have seen these notes before. Substantial counterfeiting will engender the severe risk of global damage to the whole credibility of, and confidence in, the euro.
The Council has had no reason to discuss possibly delaying or postponing issuing EUR 500 notes. The Council believes that all possible measures have been taken.
I have counted the numerous different decisions taken by the Council. I also stress that it is naturally also up to the relevant national authorities to take appropriate action against counterfeiting. There has, then, been no concrete discussion of postponing the issue of EUR 500 notes.
As the author is not present, Question No 20 lapses.
Question No 21 by (H-0490/01):
Subject: Follow-up to second Interinstitutional Conference on Drugs Policy in Europe On 28-29 February 2000 the second Interinstitutional Conference on Drugs Policy in Europe was held. Does the Council consider that it can now respond positively to the criticism made at the conference by the Europol expert, who said that cooperation was not yet effective as a result of a series of political, legislative and judicial problems, and what are the Council' s views now on the emphasis placed on the need for improved cooperation between competent national authorities and the chemical industry to ensure regular and structured supply of information on suspicious transactions in precursor chemicals and, finally, is the Council satisfied with the level of cooperation with third countries in tackling the trade in illegal drugs?
The EU action plan for drugs for the years 2000-2004 has been drawn up on the basis of debates at the Second Interinstitutional Conference on Drugs Policy in Europe which was held in Brussels in February 2000 and the EU Drugs Strategy which the European Council supported at its Summit in Helsinki in December 1999. This action plan was also supported by the European Council at its Summit in Feira in Portugal in June 2000. In this action plan, which is now being implemented, the Commission is urged to work with Member States to draw up a procedure for voluntary monitoring of non-scheduled chemical precursors of synthetic drugs in partnership with the chemicals industry.
The Commission is also urged to regularly report to the Council on the control of diverting illicit chemical precursors, measures which have been implemented in the previous year and measures which are proposed for the coming year.
On the basis of the Commission' s proposals, on 5 June 2001 the Council adopted a regulation amending the previous regulation laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances, to extend the definition of scheduled substances to natural products which contain such substances, extend the cooperation between Member State authorities and the chemicals industry to also cover non-scheduled substances and to give the Commission responsibility for drawing up guidelines to aid the chemical industry in achieving the aim of the aforementioned cooperation. These guidelines are to contain a regularly updated list of non-scheduled substances commonly used in the illicit manufacture of narcotic drugs and psychotropic substances, so that the industry will be able to monitor trade in such substances on a voluntary basis.
The EU is currently developing its activities in partnership chiefly with important countries of origin and transit countries in order to combat the illicit drug trade.
With regard to Latin America and the West Indies, the third top-level meeting within the framework of the cooperation and coordination mechanism has just started in Cochabamba in Bolivia. An action plan for the EU/Central Asia will be approved in the next few weeks. The fight against drugs has an important place in the partnership with the US within the framework of the Transatlantic Dialogue and with Russian within the framework of the Partnership and Cooperation Agreement. Within the preparations for the accession of candidate countries, the section of the Phare Programme addressing drugs is an important element of the fight against the drug trade. In addition, Europol has opened negotiations with 23 countries on entering into cooperation agreements. Most cooperation systems are concentrating on measures against illicit trade in drugs, seaways, control of synthetic drugs and increased police and customs cooperation.
Mr President, I wish to put on record my thanks to the Minister for his willingness to engage with Parliament every Question Time and for his part-answer to my question. As with all of these questions, the real substance is hidden elsewhere within the question.
In particular, I would like his views on the reflections of the Europol expert who said that there was no effective cooperation or coordination because of a series of political, legislative and judicial problems. I thank him for his response with regard to the chemical industry and also to the agreements established in Central America, the Caribbean and Latin America and the forthcoming agreement with Asia. But internally, within the borders of the European Union, there are continuing difficulties with regard to cooperation and coordination. I would like a response on that.
I would like to take the questions on behalf of Mr Andrews, Mr Hyland and Mr Fitzsimons, who are at an ongoing Constitutional Affairs Committee meeting.
Mr Crowley, unfortunately, under the terms of the Rules of Procedure, I cannot allow you to take over the questions of Members who are not present.
It is difficult to give a clear answer to the more precise question from Mr Crowley. However, in my opening reply I tried to point out that, since the conference at which the expert to whom you refer expressed such criticism, the EU and the Council have tried in various ways to implement measures intended to lead to more effective cooperation in this area. I have also tried to describe the ways in which this is happening.
I am not in a position to make any clear statement on cause and effect. However, I believe that the criticism from Europol' s expert to which you referred, and many other critical comments, have led to us having more effective cooperation in this area within the EU. But I believe we all agree that a number of steps must be taken in the policy area and concerning legislation and judicial cooperation.
There is much still to do, but I believe the EU can state that important steps have been taken in recent years towards more effective cooperation in the fight against drugs.
One final reflection from the Swedish Presidency is that there is much still to be done in the areas of judicial and home affairs cooperation. At the European Council in Gothenburg on Friday and Saturday we will be proposing that the European Council agree to press to increase the tempo regarding cooperation in the areas of justice and home affairs. This applies not least to drugs cooperation, as progress needs to be faster on this matter. We hope that much of the groundwork carried out by the Swedish Presidency in this area will lead to concrete decisions during the Belgian Presidency in the areas of judicial and home affairs cooperation.
I would like to ask a follow-up question regarding what the President-in-Office said about judicial cooperation. Belgium will be taking over the presidency after Sweden. Belgium is about to introduce legislation on drugs similar to that of the Netherlands.
My question then is this: What real conditions are there for implementing cooperation against drugs and for combating their use and trade, bearing in mind that the Netherlands has, from a Swedish point of view, a highly relaxed and easy-going liberal view of drug misuse, which means that people from across Europe are drawn to the Netherlands? This is a policy which Belgium is now about to adopt. Are there any real conditions for achieving results, when two countries set themselves apart in this way?
As President-in-Office, I neither can or should judge individual Member States' policy in this area. Let me simply agree with what Mr Sacrédeus said regarding the difficulties of achieving effective cooperation in this area and also the desirability of making some progress. Among the 15 Member States we have various legal traditions in this area. During our Presidency we have, for example in an informal meeting between justice ministers and interior ministers, tried to contribute to a process in which we converge in our views in this area.
I can, with a certain amount of resignation, state that there is much still to be done. I am sure that our Belgian friends will be perfectly able to take the discussion forwards. I have a feeling that a number of presidencies after Belgium will also have to deal with the issue. However, I believe that it is vital for us to achieve major successes in the areas of justice and home affairs.
As we have reached the end of the time allotted to Council' s 'Question Time' , Questions Nos 22 to 31 shall be replied to in writing.
Before suspending our sitting until 9 p.m., I must express, on behalf of the Presidency, our enormous appreciation and respect for the work undertaken here during the Swedish Presidency by the President-in-Office of the Council, Lars Danielsson, and for the pleasant, straightforward, active and objective way in which he managed to interpret the ups and downs of this Question Time and others in his dialogue with the European Parliament. We offer him our most sincere best wishes, both on a personal level and for the Gothenburg summit.
(The sitting was suspended at 7.35 p.m. and resumed at 9 p.m.)
Protection of Community forests
The next item is the recommendation for second reading (A5-0179/2001), by Mrs Redondo Jiménez, on behalf of the Committee on the Environment, Public Health and Consumer Policy,
1. on the common position adopted by the Council with a view to the adoption of a Regulation of the European Parliament and of the Council amending Council Regulation (EEC) No 3528/86 on the protection of the Community' s forests against atmospheric pollution [14644/1/2000 REV 1 - C5­0072/2001 - 1999/0159(COD)]
2. on the common position adopted by the Council with a view to the adoption of a Regulation of the European Parliament and of the Council amending Council Regulation (EEC) No 2158/92 on protection of the Community' s forests against fire [14645/1/2000 REV 1 - C5­0073/2001 - 1999/0160(COD)]
Madam President, Commissioner, ladies and gentlemen, we are now dealing with the second reading of Regulation (EEC) No 2158/92 on the protection of forests against fire and Regulation (EEC) No 3582/86 on the protection of forests against atmospheric pollution.
This latter Regulation, which established a framework for the observation, assessment and monitoring of damage to European forests, provided for a network of observation points, carrying out a periodic inventory of damage and publishing an annual report, as well as an additional network for the monitoring and control of the pilot demonstration projects.
The general tendency we have seen is an increase in the deterioration of non-coniferous species such as oak and beech and intense defoliation owing to the seriousness of atmospheric pollution, essentially in Central Europe, which also increases the acidity of the soil. Atmospheric deposits cause serious concentrations of nitrates in the soil and increase the risk of drinking water pollution, thereby threatening the role played by forest soils in the filtration of water resources. The budget for this Regulation in the Commission' s proposal is reduced from EUR 40 million for the first five-year period to EUR 34 million for the second five-year period, from 1997 to 2001. The Committee on the Environment, Public Health and Consumer Policy is once again proposing an increase in the budgetary contribution to EUR 44 million, in line with the increase in forested area and the cost of living. There is no doubt about the usefulness of the programme and the monitoring networks, and to strengthen them would mean a huge increase in the service which the forests offer to European society as a whole.
With regard to Regulation (EEC) No 2158 on the protection of forests against fire, an action framework was established to reduce the number of fires and the surface area affected by them, providing for the co-funding of fundamentally preventive actions. In particular, these include the creation of protection infrastructures, such as firebreaks, forest tracks, water points, etc., as well as an improvement in systems for monitoring and identifying the causes of fires. Article 10 of this Regulation provides for a contribution of EUR 70 million for the period 1992-1995, whereas the proposal presented for 1997-2001 considers that EUR 50 million is sufficient. In other words, EUR 10 million per year. As well as contradicting the Council' s recommendations to the Commission in points 5 and 6 of the forestry strategy for the European Union on the possibility of improving Community measures for forest protection, this reduction goes against common sense, given that since 1995, the date of the last enlargement, the forested area has increased from 21% to 36% of the total Community area, and I fail to see the balance in having more forest to protect and less money to protect it.
The amendments therefore propose increasing the budget to EUR 77 million, which I believe to be fully justifiable, and which we must not give up on under any circumstances, since at stake is the protection of the landscape, of nature, of biodiversity, of traditional cultures and multifunctional activities and, at the end of the day, of what we see when we close our eyes and think of forests.
In Europe, 60 million hectares are stated to be at risk of fire. The Commission' s proposal suggests EUR 0.16 per hectare. Parliament is requesting EUR 0.23 per hectare. The difference is EUR 0.07 per hectare. Ladies and gentlemen, we are talking about peanuts in relation to the protection of our forests, and we are being refused even this amount.
There is a special mention in the report, which I do not want to leave out, of the Mediterranean forests which are much more seriously affected by fire, since they are located in hot areas, with long periods of drought, and are also seriously affected by desertification. We must pay special attention to this issue in order to adequately weigh up the different actions relating to the forests: prevention, improvement, conservation and the restoration of burnt areas and forestation.
I therefore ask the Commission to declare its acceptance of these arguments in the coming proposals so that the Members of this Parliament can accept this report at this second reading.
Madam President, Commissioner, ladies and gentlemen, the Socialist Group is going to vote in favour and I agree with everything Mrs Redondo has said.
However, I would like to say that I consider it a failure that the financial contribution of the Regulation on the protection of Community forests against fire is being reduced from EUR 70 million to EUR 49.4 million, and that in the case of the Regulation on atmospheric pollution it is being reduced from EUR 40 million to 35.4 million. This is a significant reduction and it is little compensation that our amendment referring to the Mediterranean forest has been accepted, given its importance in the southern countries and, in particular, in the regions affected by desertification. If there is no genuine political will to increase, rather than reduce, the budgetary contribution, then these are mere words.
Experts from France, Italy, Greece, Spain, Morocco and Tunisia last week spent a day at the University of Valencia, and in their conclusions they highlighted that 40% - almost half - the territory of the Mediterranean area is under threat of desertification, which, furthermore, may be aggravated by fires, erosion, pests and climate change; that the average amount of burnt land increases each year by three thousand hectares, and that in order to combat this problem they will submit - they said, the poor dreamers - these conclusions to the FAO and the European Union, since, they said, prevention policies are needed. That is to say, investment.
Atmospheric pollution, together with other problems, also needs to be solved through investment. In this respect we have the problem of the Kyoto Summit. I hope, at least, that you accept Mrs Redondo' s proposal and that in future regulations you rectify this bad policy of reducing something which is initially considered correct politically, but which is then not adequately invested in.
Madam President, ladies and gentlemen, negotiations and discussions on these proposals for draft regulations on the protection of the Community's forests against atmospheric pollution and fire have been ongoing within our institutions for almost two years. The original purpose of these proposals was simply to change the legal basis of the existing regulations in this sector following a ruling of the European Court of Justice. In addition, both measures expire at the end of this year.
The Commission supports the Council's common position of 26 February, which for the most part is in fact in line with your own amended proposals on this matter. I therefore hope that Parliament will be able to accept the rapporteur's recommendation - and I should like to take this opportunity to thank her very much for her work - and also vote in favour of this common position.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Simplifying conditions for invoicing in respect of VAT
The next item is the report (A5-0149/2001) by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC with a view to simplifying, modernising and harmonising the conditions laid down for invoicing in respect of value added tax [COM(2000) 650 - C5-0008/2001 - 2000/0289(CNS)]
Madam President, Commissioner, ladies and gentlemen, since it has not been possible since 1992 to achieve greater harmonisation of value added tax, the Commission quite rightly decided to go for a different solution, which is to harmonise and simplify VAT administrative practices, as a result of the work carried out by the SLIM (Simpler Legislation for the Internal Market) Group. The difficulty of this proposal is finding a situation of optimal balance which makes the work of companies easier, particularly SMEs, although the directive is aimed at all business in the European Union, and yet does not lead to a loss of income or make it more difficult for tax administrations to carry out audits. We would do well to bear in mind that income from VAT is not only a very important source of income for national budgets, it is also one of the own resources for funding the European Union budget.
I therefore propose that we basically approve the Commission' s proposal, as long as it meets three important political objectives. First of all, the proposed harmonisation of compulsory statements in invoices would entail a considerable lightening of the administrative burden for traders operating across the European Union. Currently, traders are faced with fifteen different sets of regulations and, in total, with twenty-five different compulsory statements. We must, therefore, welcome the proposal to replace this patchwork of rules with a single list of compulsory statements, which will mean, in practice, that a trader would have to comply with only one set of rules for all invoices issued to customers in the EU. Secondly, the introduction of a common framework for electronic invoicing will further lighten the administrative burden for companies, while at the same time making VAT audits more efficient. In addition, electronic invoicing will result in savings for companies as the cost of sending and handling an electronic invoice is far lower than a paper invoice. Thirdly, the introduction of a common set of rules for E-invoicing will also further the development of electronic commerce in Europe, not least as regards services provided by electronic means.
I therefore believe that the amendments we tabled in committee, my colleagues and I, have improved the draft directive. Nevertheless, there are two aspects resulting from the vote taken in committee, with which I do not agree. One aspect concerns an amendment tabled by my colleague, José Manuel García-Margallo y Marfil on the numbering of invoices. The Commission is proposing a single number and I propose that this number should be sequential, in one or more series. In other words, we can adopt different series, according to the country or type of product, but always on a sequential basis. I feel that this must have been Mr García-Margallo y Marfil' s intention, but the version that has been adopted says exactly the opposite.
The other aspect concerns electronic signatures. I agree with the Commission' s proposal that the authenticity of the origin and integrity of the contents of invoices must be guaranteed by means of an advanced electronic signature within the meaning of the European Parliament and Council directive on a Community legal framework for electronic signatures. The Committee on Economic and Monetary Affairs voted against this proposal, or rather, tabled an amendment to remove this proposal. I think that we should reintroduce this proposal, or in other words, that we should keep the Commission' s wording. Why do I say this? While it is true that electronic signatures come at a cost, this is relatively insignificant compared to the potential savings. The level of security chosen by the Commission can currently be bought on the Belgian market for around EUR 15 per year. This cost is expected to fall in the near future, in particular once the European Directive enters into force. Parliament and the Council have adopted a directive to ensure that use is made of this simplified electronic signature. We now have the opportunity to use this directive and to provide guarantees for tax administrations. I think that this principle, proposed by the Commission, should be maintained. What I mean is that this is a good proposal and that Parliament' s amendments are all - with the exception of these two examples - a step in the right direction. This proposal will make the life of businesses and tax administrations easier through this project.
Madam President, I have little to add to what Mrs Torres Marques has said. I would highlight that the Commission' s proposal seems to me to be a good one. My good friend Mrs Torres Marques has stressed this effectively. I believe that it fulfils four of the fundamental objectives relating to simplifying administrative obligations.
As she has said, the harmonisation of the requirements for information to appear on the invoice will mean that traders operating within the single market will be subject to a single legislation, while until now they have had to know, comply with and apply fifteen different legislations.
Secondly - and the rapporteur has also highlighted this - this simplification will also mean significant savings for companies. It is true - I agree with the rapporteur and the Commission in this respect - that the issuing of a traditional invoice is three times as expensive as the issuing of an electronic invoice. This innovation is therefore welcome.
Thirdly, I also agree that this proposal will help to develop, strengthen and promote the electronic provision of services, which is one of the great objectives which the European Union established at Lisbon and which will be discussed tomorrow in Gothenburg.
Fourthly, I believe that this proposal, while achieving these objectives from the point of view of the simplification of formal obligations, savings in the financial costs to companies and the strengthening of electronic services, in no way jeopardises the administrative control necessary for the application of the tax.
I will not talk about some of the amendments which Mrs Torres Marques has mentioned, such as the electronic digital signature, because the author of the amendment is Mrs Kauppi, who will explain it much better than me.
However, I would like to say that the amendment which we are presenting in relation to the sequence has not in my view been properly understood by the rapporteur. The Commission proposed that the invoice should have a single number. What we are saying is that it should not necessarily be sequential, and there could be different sequences or collections by client or by country, in order to favour identification from the point of view of the company and, probably, also from the point of view of the administration.
I also share the rapporteur' s regret, which this Parliament makes abundantly clear every time valued added tax is discussed: the Commission lacks audacity when it comes to progressing towards a definitive system for value added tax, which would simplify it enormously and which, at a time of so many problems for European integration, would provide clear and firm backing and a clear message that we are prepared to turn value added tax into what its founder, Maurice Lauré, called the first European tax.
This is a modest step, since it only involves administrative obligations, formal obligations, that is, certain secondary aspects of the tax, but it seems to me a step in the right direction. My Group will support it.
I will end by saying that Mrs Torres Marques' s report is a good one. The preliminary report was also a good one. And that report has been greatly improved since passing through committee thanks to the generosity of the rapporteur, who has accepted a good number of amendments. The procedure we are now undergoing is a consultation procedure, it is modest, but this committee - given the number of amendments it has presented - has worked very seriously on drafting this report. I hope the Commission will respond generously to the serious work of the European Parliament' s committee.
Madam President, not every Council initiative seeking to harmonise tax rules works to the benefit of the public. There are frequent announcements of good intentions to simplify tax rules. In actual fact, however, the measures are instead directed at keeping tax competition within the Union in check. This is particularly true of all measures which seek to harmonise tax rates, for the simple reason that it is highly unlikely that it will be agreed to align with those countries which have lower tax rates. Usually only the opposite approach is possible. This means that states with leaner governments and lower rates of tax are actually forced to levy taxes which they do not even need.
This Council proposal to amend Directive 77/388 should be seen in a quite different light, because the purpose of the proposed measures is actually to simplify matters for taxpayers throughout Europe. The amendments seek above all to reduce companies' administrative costs and thus strengthen competition. For this reason we can support these amendments which contribute to a genuine simplification of our tax legislation.
Madam President, Commissioner Bolkenstein, the administrative burdens on businesses operating in the EU must be minimised. The Commission' s proposal and Mrs Torres Marques' excellent report promote this trend. Administrative burdens place particular pressure on small- and medium-sized businesses which, due to their small size, have to put relatively more energy into complying with regulations than large businesses. Our Committee on Economic and Monetary Affairs is also already proposing, in its first amendment to the Commission' s proposal, that the national authorities which have the authority to act must always ensure that complying with this directive will not cause SMEs additional, unnecessary administrative burdens. Simplifying Community law must always have the consequence of reducing the administrative burden on SMEs. Bearing this in mind, it is also very important that tomorrow we will be voting on the Committee' s Amendment No 18, which I initiated, becoming part of the final opinion of Parliament.
Honourable Members, legislation renewing and modernising requirements governing invoicing must constantly take into account the opportunities offered by growing e-commerce and the new demands this makes. A recently published Nordic study stated that by 2005 approximately 80% of company invoices will be transferred electronically. At the moment this figure is 10%. Billing electronically is estimated to halve the cost of invoicing in the Nordic Countries. So the significance is far from small.
Electronic signatures, referred to in Amendment No 18, can be one way of ensuring that invoices transferred electronically are genuine and that their content has not been interfered with but it is not the only way. The experience gained from Member States where electronic invoicing is permitted shows that the lack of electronic signatures has not caused problems for auditors or any other parties requiring this information. Using advanced electronic signatures must not be compulsory. It would be a retrograde step for those Member States which have already accepted electronic invoicing for some time without electronic signatures being required. The question of the security of doing business over the Internet must not be combined with the legal requirements for Value Added Tax. I also hope that Mrs Torres Marques will further consider her opinion before the voting tomorrow.
Madam President, it gives me great pleasure to discuss the Commission's proposal on invoicing with Parliament today. This proposal stems from the SLIM exercise, during which traders themselves identified the current divergent rules on invoicing in Europe as a major obstacle to the smooth running of the internal market and the development of electronic commerce. It is an important element of the new VAT strategy adopted by the Commission last June focussing, in the short term, on simplifying and modernising the present VAT system.
Two problems have been pinpointed. Firstly, there are the 15 different sets of rules on VAT invoicing that place an enormous administrative burden on business. Various speakers have already drawn attention to that tonight. The compulsory set of requirements is indeed different in each Member State. This means that when a trader makes taxable supplies to several Member States, he has to respect different obligations when drawing up invoices in each of those countries.
The second problem is that the current legal framework for electronic invoicing also differs across Europe. In most cases it is very restrictive. Electronic invoicing is sometimes not possible at all. When it is allowed, it is subject to diverse technical requirements or to prior authorisation from the tax administrations. It is therefore extremely difficult to use it in cross-border trade. Hence the need to set up a common legal framework, for both paper and electronic invoicing. That is why the objectives of the present proposal are the following: firstly, to create a common set of 12 obligatory VAT requirements on invoices across the European Union; secondly, to set up a common legal framework for electronic transmission and storage of invoices.
By creating a single set of rules, such a new framework will enable businesses to save on administrative costs. Moreover, I should like to stress that this proposal will also enable tax administrations to carry out tax audits more efficiently. I am pleased to say that this opinion is shared by the European Parliament - as evidenced by the report drawn up by the rapporteur, for which I thank her very much indeed, on of the Commission's behalf. The Commission would like, in particular, to welcome the positive contribution of the rapporteur for the Committee on Economic and Monetary Affairs, Mrs Torres Marques, as well as the helpful ideas put forward by Mrs Plooij-van Gorsel, in her opinion on behalf of the Committee on Industry, External Trade, Research and Energy. Given that the Council is currently considering this proposal, and in view of the Commission's strong desire to address this issue in a timely manner, I believe that the most appropriate course of action at this stage would be for the Commission not to accept formally the amendments put forward by Parliament, but to endeavour to take them on board as much as possible during the negotiations with the Council. However, it will not be possible, I am afraid, to take into account some amendments, in particular those relating to the advanced electronic signature, which the rapporteur proposes to make optional rather than mandatory.
I should like to stress that the Commission's proposal is already a compromise between the most flexible and most restrictive legislation. But I should also like to stress that the electronic signature is an important tool in securing the authenticity and integrity of what is, after all, a valuable commercial document granting the right to VAT deductions.
I share the argument that there is a need to postpone the date of entry into force, to enable businesses to adapt to the new rules. But such a date could only be decided once the Council has reached agreement on the content of the proposal. I personally am confident that such an agreement will be reached rapidly. The Council has already started to discuss the proposal in detail and it will do its best to come to an agreement before the end of this year, as requested by the Stockholm Summit.
I should now like to make two remarks to Mr García-Margallo y Marfil and Mrs Kauppi. Mr García-Margallo y Marfil has reproached the Commission for not supporting the strategy which would lead to a single VAT system. The Commission's ambition remains that of a single point-of-origin VAT system. But the complaints and reproaches which Mr García-Margallo y Marfil directs at the Commission should be addressed to the Member States, since it is with them that the problem lies.
Mrs Kauppi made a remark about the costs of electronic signatures, in particular for small and medium-sized enterprises. I remind her that the costs cannot be a real obstacle, since these signatures are inexpensive. One can buy the cheapest ones for EUR 20 or EUR 30. The savings in administrative costs more than outweigh initial outlay.
In conclusion, Parliament's support for this proposal is important in order to achieve a good result. I thank Parliament and the rapporteur very much indeed.
Thank you, Commissioner. I would not normally do this but I shall now give the floor to a Member who was due to speak, but who was slightly confused as to the timetable. I shall therefore give the floor to Mrs Laguiller.
Madam President, please accept my apologies for taking the floor after the Commissioner. I am the unwitting victim of information technology, as I had the timetable up on screen and I thought that I was due to speak at around 9.45 a.m. Thank you for allowing me to speak.
The current situation in the fifteen countries of the European Union is, in truth, absurd. There are 15 regulations and 25 different types of compulsory statements on the invoicing of VAT, but what is unfair is the very existence of VAT, and not the way in which it is invoiced.
Although we shall be voting against this report, it is not in order to oppose harmonisation, but in order to express our opposition to the very existence of value added tax, and, more generally, to any indirect tax on consumption.
It is a particularly unfair tax, because everyone has to pay it, including those who only earn a modest wage, even those who are living on unemployment benefit. The consumer becomes a tax payer simply by making a purchase, even if it is just a loaf of bread. What is worse is that VAT is not calculated according to the income of the tax payer. A billionaire will pay tax at exactly the same rate as an employee earning the lowest income.
In a country such as France, VAT makes up almost three quarters of the government' s revenue, in other words, twice the amount of tax on salaries. This means that it is the working people within the population, those on lower incomes and resources who are paying the greater share of taxes.
It is unfair in itself, and all the more so because, with regard to State spending, on the other hand, there is a trend to increase spending to favour large employers and the wealthy, to the detriment of public services. Whereas taxation should help to reduce the gap between the richest and the poorest, it is actually making it wider.
We are in favour of phasing out all forms of indirect taxation throughout Europe and of replacing it with a consistent increase of tax on company profits, as well as a tax on income, which increases steeply, particularly on high income from capital. This would also have the added advantage of solving the problem of harmonising invoicing which is of concern to the Council.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Termination of service of Commission officials
The next item is the report (A5-0194/2001) by Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposals for Council regulation introducing special measures to terminate the service of officials of the Commission of the European Communities as part of the reform of the Commission [COM(2001) 50 - C5-0057/01 - 2001/0027(CNS)] and on the proposal for a Council regulation amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply [COM(2001)0050 - C5-0058/2001 - 2001/0028(CNS)]
Mr President, I would like to thank the Commissioner for the assistance I have received from him and his staff. I would also like to thank the shadow rapporteurs, especially Mr Harbour, whom I again have had the privilege of working with; we work well together.
As many Members will realise, this is the second phase in the reform of the Commission, a reform which this whole House has endorsed previously. If we believe in the reform process, we must endorse this second phase, which concerns the introduction, on a one-off basis, of the early retirement scheme for officials within the Commission. A proper retirement scheme will apply at a later date, but this particular one is on a one-off basis.
If we believe in enlargement to accommodate the officials from accession countries, we must reduce the number of existing officials and do so within the existing budget. Also, if we believe in a modern, responsive, technically competent Commission, then we must look to bring in new blood to replace some of those officials who have not adapted or coped with the new technology. All this adds up to some people taking early retirement and to allowing new people and new blood in. But it also adds up to some of us within this House having to take decisions, which previously were not palatable. We have, however, to live in the real world and therefore we must take those decisions.
Turning now to the amendments, that I will be supporting all the amendments except for two submitted by Mr Ferber. Initially I was reluctant to put my name to some of the amendments, as I was concerned that the inclusion of the other institutions might delay the implementation of the early retirement scheme. However, my fears have proved unfounded and I am hopeful that the scheme will be implemented in the second half of this year. It will also allow the other institutions to go ahead with implementing their own scheme.
Turning to the two amendments submitted by Mr Ferber, first of all they have come in rather late in the day. Secondly, they were never raised or discussed within the committee. Apart from all that, I see these amendments as being submitted by a mean, narrow-minded individual who wants to put a spanner in the works. This is the only way I can really describe it. I cannot accept such a petty attempt to derail this whole process and I hope Parliament cannot accept such a petty attempt to derail the reform process of the Commission. Therefore I would ask the House to support this report as it stands.
Madam President, I would like to thank Bill Miller for a very comprehensive and thorough piece of work. It is a pleasure to see our roles reversed, since he shadowed me on the report on the overall strategy for the human resource reforms that this House approved at the end of last year. Together we have gathered the experience on what are absolutely crucial issues, both for the future of the Commission and, indeed, for the future of the European Union as a whole.
It is good, from the point of view of the Legal Affairs Committee, that we are now getting on with the task of making the crucial reforms to the Staff Regulations that will be needed to implement these reforms. We hope to carry them out thoroughly and quickly, as Commissioner Kinnock forwards them to us.
I very much echo what Bill Miller said about the importance of this measure as a one-off package. It does need to be seen in that context. It is encouraging that the Commission realises that this crucial step towards an entirely new human resource policy, means creating a whole new culture where people are promoted on merit, where we have a linear grading structure, where there is not an artificial ceiling for promotion, where there is much more delegated accountability. This is part of that transitional phase and it is encouraging that the Commission wants to tackle this seriously.
The question we have asked in our committee, and the Committee on Budgetary Control and the Committee on Budgets have also looked at this, is whether this is the right package. It is clearly a very generous package, but at the same time it has to be a powerful package because otherwise it will not work. The worst thing we could possibly do is make an offer which nobody takes up. That would frustrate what the Commission is trying to do. In that context I can tell Mr Miller that I am not supporting the two late amendments. They will not be on the EPP voting list. We have a consensus on that.
So we believe this is the right package, but I commend the way that Bill Miller has sought to tighten up some aspects, particularly those relating to Commission officials who may take the retirement package and then go on to take up other jobs. Clearly it is not reasonable that they should effectively be rewarded twice at the European taxpayers' expense. I hope the Commission will accept those sensible provisions that Bill Miller has put into the report.
Finally, I wish again to support the amendments that extend the application of this scheme to both the European Parliament and the political groups. That is a recognition of our dual role. We must not just hold the Commission to account for the progress of these reforms, but also look at our own management policies within this institution. It is quite clear that we have to address exactly the same issues. This is a once-off package that is not setting a precedent for the future reform of pensions policy. You will recall that in my report I attached great importance to the need to reform the standing pensions policy to introduce a permanent early retirement scheme. But this package is disconnected from that, and quite rightly so. This is a very important step in the reform of the Commission and I am pleased to give it, on behalf of my group, our full support.
Madam President, having listened to Mr Harbour, it seems to me that we are not going to have much debate tonight, because the Group of the European Peoples' Party and the Socialist Group basically agree in their support for the Miller report and the proposals now being presented to us by the European Commission.
I believe that Commissioner Kinnock is demonstrating his great parliamentary experience by negotiating this rather complex issue in a very efficient manner and I will simply make an observation on what we might call Mr Harbour' s obiter dictum.
From the point of view of the Socialist Group, it is essential that the rights of officials be recognised, including acquired rights, as well as the existence of an administrative career path, and that it be recognised that officials of the European institutions are of high quality and have carried out very efficient work. Therefore, the officials should not be pursued, as it appears these last minute amendments intend to do, but this Community administration should be rapidly transformed without abandoning the essential principles of recognising an independent civil service and recognising an administrative career path.
Of course, we agree with the proposals in the Miller report on the extending the facilities enjoyed by Commission officials to the officials of the other institutions, including the European Parliament, which I believe will take a favourable view of the amendments we are presenting, which, in summary, recognise the good work done by the Commission.
So it only remains for me to congratulate Mr Miller on his report and Mr Kinnock on the skilful, capable and progressive way in which he has dealt with this first administrative reform.
Madam President, the ELDR Group supports the reform set out in the White Paper and which we have been able to discuss with the Commissioner. We look forward to receiving the concrete proposals from the Committee on Budgets and the other committees.
Like the previous speaker, we accept this proposal as a one-off measure, a necessary measure in order to take the reforms forward. We also believe that it is cost-neutral. We are also pleased that the Commission has realised that the other institutions must have similar rights, that this will be included in the scheme and that it will be accepted.
When we compare our institutions, I would like to warn the Commissioner about one point, namely about accepting the promotion system which we have in the European Parliament. I have heard that the Commission is interested in this, but I have unfortunately received indications that there will be no real assessment of the actual knowledge of various employees as the assessment is a "zero sum game" . This is said by way of welcoming the continued reform work.
Madam President, I should first like to thank the rapporteur very warmly for his painstaking preparation of the report. The shadow rapporteurs no doubt also had a hand in this. Neither are my thanks diminished by the fact that the rapporteur has called 32 Members, of which I am one, a group of narrow-minded individuals. Nevertheless you will of course allow me first of all to repudiate this description here.
On behalf of a minority in our group, I should like to express a number of reservations which we have on the proposal. It is proposed, in the extreme case, that an official who has worked in the Commission for ten years and who is 50 years of age be given early retirement with an allowance of 65% of his salary. We do not believe that a lucrative, generous early retirement scheme of this kind can be justified to the European taxpayer. When we have spent the whole day talking about the Irish referendum in the corridors and when we are always talking here about proximity to the people, may I please ask who can actually explain to a pensioner who has paid into a pension scheme for 40 years why a 50-year-old A3-grade official should be given EUR 5 500 to go for walks in the country?
No one is able to explain to me why the Commission, which has 18 000 posts, is nevertheless not in a position usefully to deploy 600 officials who are obviously no longer productive. Neither is anyone able to tell me why this should now be an essential component of this Commission reform. I fear, you see, that there will be crafty, shrewd and smart officials who will succeed in benefiting from this golden handshake. In the end the good ones will go, the bad ones will stay, EUR 16 million will be spent and everyone will be disgraced!
Madam President, at the beginning of this legislature, we all agreed, and we still agree, that certain sectors of both the Commission and the other European institutions need reform.
Inside the Commission, it has emerged that over 1200 posts needed to achieve fundamental strategic objectives are unfilled. According to the Commission, part of that deficit can be made up by rationalising and redistributing the existing workforce.
That approach deserves support, but it anticipates that some members of staff are not capable of adapting to the new tasks. To solve the problem, the need arises to give such staff incentives to choose favourable, mutually agreed early retirement as a unique, one-off package.
This hypothesis rightly recognises the past contribution of the staff involved, and gives them the option of alternative employment elsewhere. The Union does not suffer economic overload and it is not obligatory to take the package.
To conclude, my verdict is positive. However, I do not support the Ferber amendments. Reform is an exceptional event and should be regarded as such. I would like to express great appreciation of the rapporteur' s really excellent and influential work, and the same appreciation applies to the proposals from the heads of delegations, which extend that solution to all the institutions of the Union. Finally, great appreciation is due to all the employees of the Union, those who choose early retirement and those who remain in working life, because it is also thanks to their enthusiastic work that Europe continues to advance briskly towards the future.
I begin by thanking the Committee on Legal Affairs and the Internal Market, and specifically the rapporteur, Mr Miller, for this very constructive report on the Commission's proposal for a time and numbers-limited early retirement scheme. I know that the speedy drafting and consideration of the report owes a great deal to the enthusiasm and hard work of Mr Miller, and indeed of his shadow rapporteur, Mr Harbour. Whilst expressing gratitude to both of them I would also like to express my thanks to the House for agreeing to bring forward consideration of this report in plenary. As several Members may know, that assists the Commission in its efforts to sustain progress with the reform and modernisation that Parliament has called for and to do so in good time, so that if everything else goes well it can to implement at least the first part of the scheme by the end of this year.
As the House may recall, in our reform strategy White Paper in March last year we announced our intention to undertake a reallocation of human resources across departments in order, specifically, to concentrate activities more precisely on core policy objectives and to achieve a better balance between the tasks assigned to the Commission and the resources available to it. We then set up a Commissioners' group under President Prodi to make a thorough analysis. That assessment showed that even after the rationalisation efforts carried out in 1999 and 2000 there was a shortfall of 1 254 posts in relation to Commission staff members assigned to priority activities. In order to make a significant contribution to closing that gap we then specified the ways in which further rationalisation of activities, productivity gains and internal redeployment would enable us to meet two-thirds of those requirements from within the Commission.
In addition to measures which enabled redeployed staff to perform other higher priority activities, we also proposed that explicit termination of service arrangements should be made available so that over a two-year period the Commission could offer reasonable severance conditions to 600 officials whose skills are not easily adaptable to the changed and changing needs and tasks of the institution. The purpose of the proposed regulation being considered by the House is, therefore, to authorise such a termination of service scheme for 300 Commission officials in the course of this year, and another 300 in the course of next year.
The proposal is based on the same mechanism that has been used in previous termination of service regulations related, for instance, to successive enlargements of the Union or to renewal of responsibilities in the on research directorate-general. Application for inclusion in the scheme is therefore voluntary, but the new scheme differs from previous ones, particularly on the following major points.
First of all, candidates for early retirement will be selected solely according to the interests of the services. Secondly, financial conditions are set at a lower level - 65% of final salary instead of 70% - than has been customary in all previous termination of service arrangements. Thirdly, this early retirement proposal has a neutral budgetary impact. The difference between the cost of the total remuneration of 600 officials before termination of service and the cost of the allowance they will receive afterwards will finance the recruitment of 258 new officials. The 342 remaining posts will be given back to the budgetary authority.
These elements of the new scheme will help to ensure the achievement of the overall objective of gaining a better match between Commission tasks and resources. It will also ensure that the ceiling of Heading 5 of the financial perspective is fully respected.
In response to the amendments proposed by Mr Miller, the Commission cannot accept Amendment No 9, which asks for the expenditure for the early retirement scheme to remain non-compulsory. We cannot accept that amendment simply because of the statutory reality that allowances for officials who have left the service are legally defined as compulsory expenditure. Having made this point, I turn to the more positive and more complex position of the Commission on the other proposed amendments tabled by Mr Miller in the report. I will come to the amendments by Mr Ferber later on.
The Commission can accept Amendments 8, 10, 11, 17, 18 and 19 and which are aimed at ensuring that the arrangements of the scheme are properly implemented, that the measures under consideration do not preclude the adoption of a new permanent early retirement scheme for all of the institutions. As Miller said in his speech, these arrangements should be drawn up and adopted at the earliest possible opportunity. The amendments that I have just listed are also aimed at ensuring that further single measures of this kind should in future be unnecessary and, therefore, precluded.
All of the amendments tabled by the rapporteur are in line with the Commission's intentions as regards the implementation of the scheme and introduce improvements and refinements to the proposal that we originally submitted. We therefore welcome them very warmly. Since the Commission will soon be proposing the introduction of a permanent, flexible retirement scheme into the Staff Regulations, further single measures of this kind are highly unlikely to be necessary in the future.
The House will know that the most important political points in the discussions on this early retirement scheme that have so far taken place in the Council and in Parliament relate to the fact that the proposed scheme only concerns the Commission, which is committed to implementing the scheme in a budgetary neutral way. In this context, I refer to Amendments Nos 1- 6, 12, 13 and 16, all of which seek to extend the field of application of the proposed regulation and require the participation of all European institutions and of Parliament's temporary staff in the early retirement scheme.
I understand the interest of Parliament and Council as employing institutions in this matter and, as Members of this House will know, I am not unsympathetic to their objectives. However, I wish to say most emphatically that, if progress is to be made to everyone's liking, budgetary neutrality must be observed in all of the institutions that implement a scheme of this kind.
There are three reasons for that. The first, very obviously, is the clear need for public understanding and acceptance. That in itself requires that any developments in this area should be budgetary neutral. Secondly, if the Commission alone guaranteed budgetary neutrality, the adoption of the scheme by the Council would be very unlikely indeed. Thirdly, heading 5 of the financial perspective provides budgetary means for all institutions. The margins for the years to come, which the Commission has promised to respect, would be further reduced if budgetary neutrality were not common to all institutions.
Taking these realities into account, it is clear that the success and the acceptance of the whole early retirement scheme may well depend on all institutions' accepting budgetary neutrality. In adopting Mr Miller's report, therefore, this House would need to confirm that its participation in an early retirement scheme will be subject to the same conditions as those applied by the Council and by the Commission. I am sure that that requirement is well understood and supported across this House.
Finally, before responding to the two amendments tabled by Mr Ferber, I must say that I heard Mr Miller's comments on Mr Ferber's amendments and think that, whatever glorious future offers itself to my good friend Mr Miller, I can safely predict that he will not be made head of the diplomatic service. In response to Mr Ferber's amendments, the Commission feels that Amendment No 21 would significantly reduce the effective scope of the measure by restricting the number of eligible candidates for early retirement. Indeed the restriction would be so significant as to actually have an impact on the geographical balance of the scheme. That would clearly be unacceptable to the Commission and to the great majority of this House. Amendment No 22 by Mr Ferber would introduce new conditions, notably a 50% tax so negative and complex as to significantly reduce the effectiveness of the Commission's proposals. We cannot, therefore, accept that amendment either, and I hope that, on reflection, the honourable Member, Mr Ferber, whom I know very well and have every reason to respect, will understand and accept the Commission's view.
I am extremely grateful for the constructive approach taken in this report and, indeed, the improvements made on the original proposal, because it has received close and enthusiastic attention from Members of this House. I am sure that that constructive attitude will continue to characterise our discussions on reform, since as honourable Members know, I regard the understanding and support of this House for all our reform proposals to be absolutely critical.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Universal service in electronic communications
The next item is the report (A5-0202/2001) by Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council Directive on universal service and users' rights relating to electronic communications networks and services [COM(2000) 392 - C5-0429/2000 - 2000/0183(COD)]
Madam President, it gives me great pleasure tonight to be able to present my report on behalf of the Committee on Legal Affairs and the Internal Market to the House on universal services and users rights relating to electronic communications. This is a further element in what is a most crucial package of legislation that is now being considered by Parliament to create a single regulatory framework for electronic communications. It is so important for the future of the European economy as a whole that we get this package right. It has been a privilege for me to have been able to work for the first time in my parliamentary career here on a major codecision text like this.
This is a complex text and the procedure for review has also been complex. I would like particularly to thank the rapporteurs of the three committees who provided me with opinions, Mr Papayannakis, Mr Aparicio Sánchez and particularly Mr Caudron, where we worked together under the Hughes procedure and where the amendments that were passed by the Committee on Industry were received by my committee. We did not vote on any of them, they were accepted by us in our report.
I would also like to thank the shadow rapporteurs from the various committees I worked with for providing me with so much support. Indeed, the final text before us has been the result of a lot of work by many people. I am not proposing to accept any further amendments to the text, even though a number have come in rather late in the day from the Socialist Group. I believe we have reached a good agreement on the text and I am not proposing to support any additional amendments in the vote tomorrow.
I should like to say a few things about the text itself. It is a very comprehensive text because it contains four distinct measures. There are the provisions relating to universal service itself, how it should be delivered, how it should be funded in an open and transparent way that does not distort the market place and a whole series of measures on users' rights, including some important new measures reflecting the new technology which is coming our way. It has a number of crucial measures related to market intervention and the ability of Member States to intervene very directly in the market place, and to set retail pricing for example. Finally, it also has some measures related to digital television, particularly a package of obligations related to "must carry" provisions for public service broadcasts.
I do not have time this evening to go through all of those in detail but I would like to observe that I have specifically asked the Commission in the text that we will receive at second reading to mark out more clearly those four aspects of the text. At the moment it is quite complex, particularly the market intervention measures which are regarded as transitory measures by the Commission, a view that I share. They are there for the time in which the market is still being directly regulated, but this whole package envisages a time when the entire market will operate under normal competition aspects. Those transitory measures should be clearly identified because hopefully we will not need them in a few years' time.
My approach in considering this text has been to give strong support to the strategy behind the directive. The Commission has not sought to enhance significantly the scope of the universal service remit and that is absolutely right. In my work I have sought to clarify the text, to improve it in some aspects, but to be very selective about new provisions. In the area of users' rights it has been important to strike the right balance between a text that will be agreed centrally at European Union level and detailed work that should be done in the Member States.
Believe me, colleagues, I have had no shortage of people wanting to complicate this text, wanting to add extra provisions. I believe I have the balance right, particularly in the light of the fact that these provisions will apply to the applicant countries, where the technological base from which they start will be much lower than that envisaged at the moment. I am confident that the proposals I put before you tonight are balanced and will stand the test of time. They anticipate technical development. They will be good for consumers because they sustain and develop competition. They provide essential rights for consumers but they will allow a sector that is changing very fast to thrive and develop in the future without unnecessary and complex interference.
Madam President, the Committee on Culture, Youth, Education, the Media and Sport takes a positive view of the Commission' s draft directive and the sensible report by Mr Harbour, whom I congratulate.
Some of the amendments contained in our opinion have been incorporated into the text, as he has said. Others, however, have not been accepted, but have been accepted for voting in plenary by Mr Medina Ortega. They are intended to improve the text from the point of view of electronic communications being considered as a general interest service.
The model of society developed by the Treaties has enshrined the predominance of competition and the market, but the thing that makes us proud of Europe, the thing that makes our social model unique in the world, is the compatibility of these principles with two irrefutable values or circumstances: our high degree of social protection and the strength and breadth of our general interest services.
People operating a communication network or service on the market are not dealing with any old product, but with services which have a high added value from social and cultural points of view. Their universality and ease of access to them involve principles which affect democracy and human dignity.
The Committee on Culture' s amendments have several objectives: to further develop the obligation to transmit to electronic communication networks, to impose information and transparency obligations on the companies providing these services, to increase the protection of disabled people, particularly the visually and hearing impaired, as users of these communications and, finally, to separate, from a legislative point of view, infrastructures and content in the audiovisual sector.
I hope that the rapporteur and his group will be generous enough to accept these amendments.
Madam President, we agree with the rapporteur's description of the problem and thank him for that. However, I think that we should not be too optimistic when it comes to competition. Competition fosters - and it is only logical that it should foster - reductions in costs, consumer choice and discrimination depending on the customer's status. We all know the ways of the market.
That is why, without wishing to embark on general theories, Madam President, Mr Harbour, I should like to say that the series of amendments which we have proposed is designed mainly to protect consumers not from threats from others, but from competitive conditions per se. In other words, we want a universal service which is accessible to all and of the same standard for all. For example, a service which allows everyone to get on to the Internet at the same speed anytime, anywhere, without discriminating between customers depending on where they are. Without discriminating between customers depending on how they want to pay their subscription. We have seen it happen. We have also called for proper consultation with consumer associations when reviewing the conditions under which licences are granted.
We also want terms in contracts to be simple, familiar, comprehensible and comparable and for this to be compulsory so that customers really can change suppliers. We already have competition. If a customer is to be able to change supplier, he must know in advance of any changes in price for example, so that he can opt out in time. He must be able to keep his telephone number, which the Commission is quite right to propose, and he must be able to change company without incurring charges. Account must also be taken of the need to warn customers about the dangers, for example, of mobile telephones. Customers' rights must be clearly set out somewhere and they must be able to read and use them.
All this is not intended merely to make the Commission's life difficult, nor do we believe that it should be left up to each individual Member State. We need general principles which specifically protect consumers because that is the way to make better progress here.
Madam President, Commissioner, ladies and gentlemen, I would like to begin by praising the quality, breadth and importance of the European Commission draft directive.
I must say, however, that I regret that this text, which is, after all, an integral part of the Telecom package, has been withdrawn from the competency of the Committee on Industry, External Trade, Research and Energy, to the benefit of the Committee on Legal Affairs and the Internal Market, which, in my view, seems to be becoming an extremely bad habit.
Ladies and gentlemen, I believe that, even if they are included in the same directive, universal service and consumer protection are two areas which are, admittedly, related and important, but they are different.
Consumer protection requires guarantees, clarity, simplicity and, above all, therefore, transparency. The amendments voted in committee are a step in this direction. Other amendments could have gone further still, if a majority in the committee had wanted this to happen.
Universal service is a much wider concept which has many other more complex goals. Universal service requires a definition at a given time, but it also requires the means and mechanisms to ensure its development over time. It of course requires planned funding. Lastly, I would reiterate that it is independent of the legal nature of the company that provides it.
I welcomed the European Commission' s text, but I remain convinced of the need for a framework directive for all European universal services.
I would like to finish with a personal comment, by reaffirming that universal service cannot and should not be what could be called the fading leftovers of liberalisation. It has, for me and for my colleagues, a value and an objective in itself, which is one of the conditions of social cohesion, which provided the basis of our Europe. It should, therefore, be desired, defined, affirmed and chosen on its own merits.
Madam President, Commissioner, ladies and gentlemen, I should first of all like to thank Mr Harbour on his sterling report, but also Mr Caudron on his excellent contribution on behalf of the Committee on Industry, External Trade, Research and Energy.
Madam President, this is a report of extreme significance, for it regulates the rights of citizens in relation to the duties of companies. Certainly at a time when everything develops so fast, it is of crucial importance to have such a report. Allow me to make five observations.
First of all, it is essential to have a level playing field. That is why, of course, Article 13 is of major importance. It stipulates quite emphatically how alternative funding can be found for universal services if they were to create an additional burden for operators. I believe that to be of crucial importance, certainly in cases where operators are in dire financial straits, as many currently are.
Secondly, Article 16 is important and, on that score, I am completely dumbfounded at the fact that the Socialist Group should table an amendment to confine the whole issue of number portability to the fixed network. If there is one thing which has promoted, and has to promote, competition among operators, it is, of course, the possibility of number portability, and I would make an urgent appeal to our fellow MEPs not to adopt that amendment under any circumstances. That would seem wrong to me. I wholeheartedly agree that interventions in the market or in the price structure, such as we carried out with regard to international roaming, must form an exception. But if you, the citizen, have to pay over the odds and are not given any information about prices for international roaming, which allows payment to be made between one country and another, then the only option available is legislation. And it is precisely because we have threatened legislation that operators are now prepared to drop their prices, and that is, I believe, what this is ultimately all about.
A third fundamental point is caller location information where 112, our European emergency number, is concerned. That is important, but I should urge you to mainly use this location information for relevant cases. The protection of privacy is of crucial importance, and I am pleased, therefore, that that has been provided for in Article 22.
You may be surprised to find someone from the Committee on Industry, External Trade, Research and Energy raising the following point, namely that, from the point of view of cultural policy, Article 26, with its 'must carry' obligations, is of major importance. But once again, I am astounded that our Socialist group would like to extend that 'must carry' obligation to cover commercial broadcasters. In my view, that is a complete misunderstanding, and I truly hope that they are prepared to retract that amendment, for we must reserve the 'must carry' obligation for public broadcasters only.
Finally, Madam President, you and I enjoy watching all kinds of programmes, also using set top boxes, and if we then fall victim to, let us say, one large consortium, then it is no longer possible to do that. Set top boxes must be compatible with each other. A common interface is required for that purpose. This is legislated for excellently in Annex 6. We must pledge our support for this.
Madam President, the truth, and we have seen proof of it, is that it is often said by conservative politicians that we Socialists are opposed to the process of liberalisation. Nothing could be further from the truth. We fully accept a process which contains of good number of progressive perspectives. One of them is that, when a sector is liberalised, the greater the number of companies amongst which the market is distributed, the more the concentration of economic power is being limited, and this is a progressive objective which these benches fully accept.
We cannot agree with monopolies which offer goods and services of lower quality and at higher prices than if they were offered within a competitive system. But, while public monopolies are unsatisfactory, private ones are totally unacceptable and unbearable. We therefore believe that services must be provided within a competitive system, but that that system must be subject to corrections in order to prevent a situation where the only people who have access to the services are those who, as a result of their levels of income or place of residence, are viable for the providers of the service, leaving out those who cannot pay the price for the services however basic they may be, or those who live in areas which are not viable for companies.
It is therefore necessary to impose universal service obligations, but naturally the discussion on the size and conditions of the universal service will have a high ideological content. The Right insists, and always in defence of companies, that these universal service obligations should be as limited as possible. The progressives must insist that the greatest number of services must reach all the citizens at accessible prices. These considerations are reflected in this report.
Its rapporteur, Mr Harbour, has done a magnificent job, but I must not forget that he is a member of a political group whose positions seem more orientated towards defending the interests of companies than towards the operation of the market. That is to say that, to use the American terminology, he belongs to a political group which is more 'pro-business' than 'pro-market' . It is true that the report has positive aspects, and we are going to support those positive aspects without any doubt, but in other respects, it contains proposals which we find unacceptable.
To remove the reference, as in Amendment No 2 of the report, to the concern about the dominant position which the former monopolies maintain within liberalisation processes, seems unacceptable to us; to remove the Commission' s phrase that lays done that services must be provided at an accessible price, does not seem acceptable. Neither does it seem to us acceptable to vote against, as happened in committee and which has been said will happen now, certain amendments which propose, for example, that a change in telephone service provider should not mean a change in the customer' s number and that, if it does happen, it should be done without cost to the user and at a more than accessible cost. It seems as though, in these respects, the desire is to hinder competition and the appearance of new economic operators, in other words to defend the interests of monopolies and that is something we cannot agree with.
Madam President, ladies and gentlemen, it has been interesting to draw up this report through a Hughes Procedure between two committees. In most cases I believe we have succeeded in creating a certain cohesion between the committees and also with the previous reports on the same issue which were also mentioned earlier. I also believe that the rapporteurs have tried to achieve such cohesion, particularly with regard to creating a bridge between the previously approved reports and this report. That is excellent, but on certain points I believe we have not succeeded in this yet. This is particularly true with regard to the TV standards which appear in some of the amendments.
We have also fought a great deal over the term "co-regulation" . In this case I find it easier to and will accept what the rapporteur has put forward, but it does not sound quite as good translated into many of the other languages. Co-regulation meaning an authority which in the final instance oversees the balance is acceptable, but some of the translations of the report talk loosely about common provisions, and that is not as descriptive.
Balance in this report is important. I believe that, when voting tomorrow, we should ensure that there is a balance in the provisions between, on the one hand, 'must carry' obligations and financial compensation for those required to follow them and, on the other hand, compensation for the telecommunications companies which have obligations under the other regulations. I also believe that tomorrow we must ensure that there is still a comprehensive directory service, something which we can only achieve if there is a financial benefit to operating such a service. We must not forget this when voting tomorrow or in the coming Directive on the processing of personal data and the protection of privacy in the electronic communications sector.
Madam President, Commissioner, ladies and gentlemen, I too should first like to extend warm thanks to the rapporteur of the Committee on Legal Affairs and the Internal Market, Mr Harbour. The report is excellent and, by tabling constructive proposals and also holding intensive negotiations with colleagues, Mr Harbour has really managed to strike a good compromise, which met with broad support in the Committee on Legal Affairs and the Single Market and will - I am sure - also find favour tomorrow in the plenary.
Much has already been said about the content of the directive and I only wish to focus on what I feel to be the essential points. The first is the scope of the universal service obligations. Firstly, the fact that the universal service is to include simple but not broadband Internet connections is to be welcomed. In some parts of the Community it will not be possible for the infrastructure required for broadband connections to be rolled out or upgraded to the necessary technical standard in the next few years. In addition, in some places there is still insufficient demand for these kinds of connections. It should in the first instance therefore be left to market forces to offer these connections without there being any regulatory pressure to do so.
Competition on the local network and thus in providing Internet access has been made possible by the regulation on unbundling the local loop. It is now important to apply this directive consistently as quickly as possible so that a sufficient number of broadband connections can be made available quickly and at a reasonable price. The Committee on Legal Affairs and the Internal Market has tabled one amendment, Amendment No 9 on Article 4a), which unfortunately, in my view, takes us in the wrong direction, namely by including high-speed Internet access in the universal service obligations after all. It states that the Member States should prescribe particular data transfer rates based on the latest technology. For the reasons which I have stated I feel that this amendment goes too far.
I welcome the inclusion in the directive of a future European regional code '3883'. I believe that this is an information measure which will also promote our internal market. I also welcome the provisions on number portability in the mobile sector. This too has already been mentioned by Mr van Velzen. I can only hope that Mr Harbour's report meets with broad support tomorrow. All in all it is a really good piece of work!
Madam President, I would like to thank the rapporteur, Mr Harbour, the whole Committee on Legal Affairs and the Internal Market for the excellent report and I also want to thank all the other committees for their constructive contribution to this work.
We all know the importance of the entire Telecom package for the future competitiveness of Europe. This report demonstrates a keen understanding of these fast-moving markets, their technologies and how and where they are developing. In addition to this demonstrated technical and commercial know-how, Mr Harbour has included a number of amendments on behalf of an often-overlooked group of users in our society, the disabled.
I am very pleased to see the amendments put forward in relation to the disabled, which the Commission warmly welcomes. The Commission shares the view that universal service is not just about getting geographical coverage right. It is also about ensuring coverage of all groups in our society, including people with disabilities and special needs. We are now working on a recommendation on web accessibility guidelines, which will help disabled people to use Internet services.
Due to limited time I will try to focus today on a few issues of special importance. First, on the scope of universal service: the Commission supports the Harbour report on the proposed scope of universal service. The key issues here, for example regular review of the scope of universal service and the financing of net costs using transparent and competitively neutral mechanisms, accord with the Commission's own approach to these key principles.
Amendments Nos 4, 6, 8, 10 and 15 are genuine improvements. However, the Commission cannot agree to add "effective" to "Internet access" as proposed in Amendment No 9, because of varying interpretations which could lead to market distortions. The Commission welcomes amendments for the chapter dealing with the regulation of SMP designated operators, but cannot support provision such as "at least annually imposed on NRAs" in Amendment No 24. The framework must remain flexible and NRAs must be in a position to react to market conditions as they develop.
The Commission finds persuasive the innovations suggested put forward in Amendment No 26 that persistent market failure to satisfy requirements of users and consumers may be addressed by retail remedies if wholesale remedies are ineffective. However, the Commission would link any intervention to the general objectives of the package rather than to well-justified complaints.
With respect to the chapter on users' interests and rights, the Commission welcomes the support for the provisions of the directive and endorses Amendment No 31 to require operators to include prevailing tariffs in contracts with subscribers. With respect to the implementation of a European telephone and numbering space, the Commission has already carried out a study. We found that a European regional code would allow companies conducting business throughout Europe to use a single telephone number. This would introduce competition between operators as well as create pan-European services and markets. Therefore the Commission cannot support the proposed Amendment No 31, which makes the implementation of ETNS subject to completion of a further study.
The proposals in Mr Harbour's report relating to "must carry" provisions reflect the importance and sensitivity of the area. His suggestion for remuneration of network operators is a welcome balance of the interests at stake. However, the Commission believes that other amendments to this article duplicate other provisions in the package and are therefore not necessary. Amendments Nos 45 and 46 are welcome in principle.
In conclusion, therefore, as far as amendments in the report are concerned, the Commission can accept in full Amendments Nos 4, 6, 8, 10, 15 to 20, 22, 27, 29, 36, 38, 39, 46, 49, 53, 57, 58 and 60. The Commission can accept in part or in principle Amendments Nos 2, 5, 7, 9, 11 to 14, 18, 21, 23 to 26, 28, 30, 31, 32, 33, 35, 37, 41, 42, 44 to 47, 50, 52 and 54. The Commission cannot accept Amendments Nos 1, 3, 34, 40, 43, 48, 51, 55, 56, 69, 61 and 62.
In conclusion, the fact that the Commission accepts 50 of the 62 amendments in full, in part or in principle, indicates a most agreeable parallelism of thinking between Parliament and the Commission, which is reflected in the discussions that are taking place in the Council. This convergence between the three institutions follows from a sense of a shared vision and commitment to which the European Parliament has an opportunity to make an important contribution in its vote tomorrow.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Structural business statistics
The next item is the report (A5-0181/2001) by Mrs Lulling, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council regulation amending Regulation (EC, Euratom) No 58/97 concerning structural business statistics [COM(2001) 38 - C5-0031/01 - 2001/0023(COD)]
Madam President, on the basis of a 1996 regulation, Eurostat has been compiling structural business statistics in the industry, construction and trade sectors for five years. Since 1998, these statistics have also included the area of insurance services.
The proposal before us also seeks to obtain structural statistics in the area of credit institutions, pension funds, other financial intermediation activities which are covered by investment companies, such as leasing companies, mortgage credit, consumer credit and lastly financial auxiliaries, such as brokers, portfolio management...the list is endless.
This list of areas allows you to see the importance of extending structural statistics, which will enable us to evaluate the development of the internal market in financial services, as well as the effect of the introduction of the single currency on the development of the internal market and on competitiveness and internationalisation of the sector.
Given all the years that we have spent in this House debating the single market in pension funds, and all the months that we have spent examining the first proposal for a directive on institutions for occupational retirement provision, I do not have to convince you of the need for us and other political decision-makers within the European Union to have reliable information in this area as well, such as information on the number of pension schemes, the number of businesses with members working in another country of the European Union, even within the European Economic Area, but also the number of members, by sex, of these funds or retirement institutions which complement the second pillar.
I have presented some amendments which received the unanimous blessing of the Committee on Economic and Monetary Affairs, to ensure that all these breakdowns will not be optional, as the Commission proposed, but that they are compulsory, and that the data regarding employment will also be broken down by sex, since I am a member of the Committee on Women' s Rights and Equal Opportunities, and I now always try to take a mainstream approach in my reports with regard to these issues. I do all this to make sure that we are not badly-informed political decision makers. As you know, political decision-makers who are badly informed make bad judgments and take bad decisions.
The Commission' s proposal contains a second part, which seeks to add two additional variables on environmental protection expenditure, on structural statistics on industry, the construction and trade sectors. Reliable information on investments in cleaner equipment and plant and current environmental protection expenditure will be broken down by domains; the protection of ambient air and the climate, waste water management, waste management and other activities relating to environmental protection.
Data on investments will be compiled yearly, whilst the total current expenditure will be compiled every three years.
I would like to point out that a long transitional period is also planned and that small businesses may, in general, be excluded from the studies, because their impact on environmental protection expenditure is minimal. I would also like to add that the data compiled by Eurostat are also used for sustainable development indicators.
As for the financial sector, excessive additional costs should not be feared because much of the data has already been collated due to careful monitoring of these sectors. For other sectors, it has been planned to introduce these activities on a very flexible basis. The first obligatory reference year and the deadline for transmission will be determined at a later date in line with the commitology procedure, which we hardly support, but which, in this case, seems to be the most reasonable and is, therefore, perfectly acceptable.
Madam President, this is a useful, even indispensable proposal and it is reasonable with regard to collating data; it has been well prepared due to the pilot studies. I would like to congratulate Eurostat for all the preparation that has been done and I therefore believe, Madam President, that Parliament will be able to adopt my report in the safe knowledge that a good and swift piece of work has been done.
Madam President, I would firstly like to thank Mrs Lulling for her work. I believe she has done an excellent job on a difficult technical issue which has allowed the presentation of amendments which, as has been said, affect all the basic elements of the Commission' s proposal and introduce a series of criteria which we agree with.
She has insisted on the need to introduce references to the internal market, and not only to globalisation, when discussing this objective; she has also commented on the need to highlight specific problems and, in this respect, also the distinction between sexes, which she believes to be a 'mainstreaming' issue. I believe that is something more. It is also a fundamental source of information for analysing the labour market and for providing us with data which may be useful to us in the future. In summary, she has improved on the Commission' s text.
Mrs Lulling has also referred to environmental issues. She rightly says that it is true that the additional statistics may mean limited excess costs. This is not always the case when new information is required, but it is true that the timescales proposed for this introduction are reasonably acceptable.
For this reason, the Commission considers that the proposal presented, and which it expects Parliament to approve, are useful and we are therefore going to support them before the Council, which will take the final decision, and we hope that it will accept the fundamental elements of it.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Silicone breast implants
The next item is the report (A5-0186/2001) by Mrs Fourtou, on behalf of the Committee on Petitions, on the petitions declared admissible concerning silicone implants (Petitions Nos 470/98 and 771/98) [2001/2068(INI)]
Madam President, as you have mentioned, in 1998, the Committee on Pensions received two extremely important petitions. The first was submitted by a Belgian national, on behalf of the Self-help Group for Women damaged by Silicone bearing about 1 000 signatures, and the second was submitted by a British citizen requesting a ban on silicone breast implants.
At the beginning of 1999, following a study, the Committee responsible sent a reply to these petitions which could be summed up as follows: the results of currently available scientific evidence do not seem to justify a ban of silicone implants. Attached was information on the position of third countries and European Union Member States on this issue. In March 2000, the European Parliament Directorate-General on Research, sent the Committee on Petitions a working document on silicone breast implants. This information on the status of research, along with international references from medical institutes, scientific organisations, universities and the medical press etc. lead to the following conclusion: there is currently no definite answer to the question of whether silicone implants are the cause of inflammatory reactions which indirectly cause an auto-immune response. In other words, there is currently no scientific evidence that women who have received breast implants are more susceptible than others to serious diseases, connective tissue diseases, and that they have an abnormal lymphatic response.
Given the complexity of the problem and without wishing to end the investigation into such distressing petitions, Parliament requested STOA to carry out an independent scientific study and, in May 2000, Doctor Moreno presented his conclusions, giving three options. The first option was for a status quo and no ban. The second option was an outright ban on silicone breast implants. The third option was not for a complete ban, but the adoption and implementation of critical specific measures to develop and improve information for patients, tracking and surveillance, quality control and assurance and fundamental research.
The European Commission, the Committee on the Environment and the Committee on Women' s Rights and Equal Opportunities were asked for their opinion and they chose the third approach. In March 2001, Mr Liikanen, the Commissioner, confirmed that the Commission was preparing a communication on silicone implants, with a particular view to strengthening European standards and surveillance, to introducing a system of patient consent and to undertaking research and development. Lastly, on 29 May 2001, the Committee on Petitions, having taken into account the complaints by the petitioners and the opinions of the committees consulted, who I would also like to thank for their thorough work and for their help, adopted unanimously, on the basis of STOA' s third option, a resolution which will be voted on tomorrow in Parliament. Its main recommendations are that all patients should have access to information free of charge, any advertising for breast implants should carry a health warning, surgical operations should be very strictly monitored, a database on implants should to be set up, research and development should be undertaken and there should be a ban on breast implants carried out for aesthetic reasons in patients under 18 years of age.
Madam President, this is the first time that the Committee on Petitions has presented a resolution to the House which is a direct result of requests from the citizens of the European Union. The Committee on Petitions is pleased to have thus fulfilled its role of an active listening post for its citizens.
Madam President, it is very late, there are very few of us here and I guess all of us are very tired this evening, but actually we are striking a blow in this debate for a citizens' Europe. In the report by Mrs Fourtou, whom I congratulate, the Committee on Petitions is for the first time bringing a specific petition to the floor of the European Parliament. I also congratulate Mr Miller, who gave a great deal of support to the petitioners on this particular item. We have demonstrated that by petitioning citizens can get an item debated on the floor of the European Parliament and that the Commission will come to Parliament, as indeed it came to the Petitions Committee. I thank Commissioner Liikanen for the initiatives that he has put forward. A scientific study was inaugurated under STOA, Parliament's assessment panel. All this was achieved by the free opportunity that all citizens have across Europe to bring to their concerns before this European Parliament.
The outcome of this report is a good compromise and one which I hope will command universal support across the House tomorrow. Having said that, it is important to remember that while some citizens come here with their particular concerns, there will be many others who perhaps have a different point of view. Recently a very well-known celebrated TV presenter in the United Kingdom said to me: 'always remember that there are people who need breast implants'. This lady herself had to have a mastectomy for preventative cancer reasons and she has had a very successful implant. So she said: 'do not stop it; do make sure, however, that if there are to be implants, they are safe.'
In the proposals from the Women's Rights Committee, the Environment Committee and the Commission, we have a compromise that I am sure we can work with and will be good for Europe and for a citizens' Europe.
Mr President, over seven years ago a woman walked into my office in Glasgow. She had been turned away by a wide variety of authorities - elected members and health authorities. Nobody would listen to her. They treated her somewhat as an eccentric. I sat down with her and over a period of about three-and-half hours she convinced me that there was a problem with the whole question of silicone and silicone implants.
The result of that conversation, over seven years ago, is that I am standing here tonight talking about it - not on behalf of Mr Miller, but on behalf of that woman and the hundreds of thousands of other women who have since joined together in a vast network, not just in Europe but throughout the world, to petition against the use of unsafe silicone implants. It is a testament to the citizens of Europe that they can petition this Parliament and actually get heard. This is the first time that I can remember an ordinary citizen raising an issue which has reached the floor of this Parliament. I congratulate Parliament and the Petitions Committee.
As I said, this was not only down to Mr Miller, though I have pursued it through Parliament. This has been down to the women themselves who have bravely fought against scorn and ridicule from a variety of sources and who have continued fighting their campaign against silicone implants. That campaign has continued for years and they are still fighting. Many of them believe that there should be a complete ban. However, most of them recognise that at the moment there is not enough evidence to ban silicone implants so they are happy to settle, at this point in time, for stronger rules and regulations governing this whole question.
Regarding a couple of points in the report, I am glad to see the call for a ban on implants anyone under the age of 18 for cosmetic purposes. When we talk about the quality of the implants we also have to talk about the safety of the implants. I cannot stress that too strongly. We talk about the information to prospective clients undergoing this operation. That information has to be available from independent sources. It is not good enough for that information to come from the surgeon carrying out the operation.
We also talk about registration. We have to know the number of operations taking place. We have to know the clinics that are taking these people in. We have to know what surgeons are carrying them out. Until we do so we will not fully realise the scale of this problem.
This is a tribute to Parliament, but moreover, this is a tribute to the thousands of women who have been fighting for years. It has finally been recognised that there is a problem.
Madam President, ladies and gentlemen, this is an important issue, and it is important that we observe Community competence. I am pleased that we have come to conclusions, having looked at ways to make implants safer. My group supports these proposals. At the same time, we would strongly defend the principle of subsidiarity and what is to be dealt with by Member States. However, the proposal does not respect the prevailing principle of subsidiarity on all points, e.g. point 3 on the design of care.
I would also like to give a warning about systems of patient registers. If I may take the country which I know best as an example, I can say that we have recently had a discussion because a large number of patients have been surprised at the fact that sensitive medical information has been recorded and then used in an unacceptable way. Therefore, we cannot support what has been said about an EU-wide register, either. This is something which each Member State must consider very, very carefully.
With regard to the age limit, we should perhaps avoid making this matter into something of a forbidden fruit. By setting an age limit, I believe we are making it even more attractive. It is a matter which we must take measures against in some other way. I believe that many of us feel it is rather ridiculous and dangerous to have implants, but we should not decide about this at European level.
It has been extremely interesting to read the reports ordered by Parliament and the Commission. I can only say that it is very difficult in practice to apply the precautionary principle. I believe the reports on the entire issue have shown us this. It can be seen, for example, that we have been on rather shaky ground when trying to introduce a total ban.
Madam President, I wish to express thanks to you, the rapporteur and my Scottish colleague, Bill Miller, for bringing matter before the Petitions Committee.
The issue of silicone gel breast implants is a sensitive one and this debate, as many have said this evening, is long overdue. That is why we in the Environment Committee wanted to see access for all patients to free comprehensive information drawn up by independent experts, clear, bold health warnings in advertising, and an end to the before-and-after-pictures frequently used in women's magazines. We in the Environment Committee believe that all breast implant operations should be recorded in the EU and that, as a result, manufacturers should supply only to surgeons who use such a register. The cost of breast implants should include precare, independent advice, alternatives, a cooling-off period and post-care. Finally, there should be comprehensive national lists of registered private clinics and trained plastic surgeons. I am glad to see that he rapporteur has taken on much of the Environment Committee's opinion and I thank her for that.
Madam President, first of all I should like to congratulate the European Parliament on the way it has followed up the question on silicone breast implants, which was put to the Committee on Petitions, and in particular the rapporteur Mrs Fourtou. I would say that I was privileged to take part in this procedure and I highly appreciate the respectful and professional way the committee dealt with the issue. It gave a chance to the citizens to come with their serious problems and concerns. The committee wanted to hear the scientific opinion on the issue, the experts, and then draw its conclusions. This is a new departure for our institutions and I hope it will pave the way towards closing the gap between the citizens and the European institutions, a problem which faces all of us.
The draft resolution has a strong independent scientific basis in the report drawn up by Professor Moreno at the request of Parliament. The draft rightly distinguishes between measures to be taken at Community level and those that should be taken mainly at national level as part of health and consumer policy. The draft resolution reflects the consensus between our institutions and Member States, with whom we have been discussing the subject over the last few months and who share our concern to improve the situation that was highlighted in such an impressive way by the petitioners. The Commission will adopt a communication on breast implants within the coming weeks, before the end of July. It is now subject to internal Commission consultation procedures.
Our communication intends to reinforce the implementation of the medical device directive on issues such as conformity assessment, standardisation, monitoring, clinical data etc. It also addresses recommendations to Member States that fall under the chapter of health policy, in particular on the highly important issue of informed patient consent. Women have a right to the fullest possible information regarding the risks and benefits of breast implants before surgery so that they can take a well-informed, deliberate decision. The Commission services had a meeting with the representatives of the petitioners, in particular concerning informed patient consent and we received a number of useful suggestions. The Commission's communication will be sent to Parliament as soon as it is adopted.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.10 p.m.)